

Exhibit 10.2








CREDIT AGREEMENT
by and among
THE ANDERSONS MARATHON HOLDINGS LLC,
as Borrower,
THE GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO
and
COBANK, ACB,
as Administrative Agent




COBANK, ACB
and FARM CREDIT MID-AMERICA, PCA,
as Joint Lead Arrangers and Bookrunners




Dated as of October 1, 2019




ex102creditagreementimage1.jpg [ex102creditagreementimage1.jpg]




--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
 
 
 
 
 
 
Page
I. CERTAIN DEFINITIONS
 
 
 
 
1.1
Certain Definitions.
2
1.2
Construction.
31
1.3
Accounting Principles.
31
1.4
UCC Terms.
32
1.5
Rounding.
32
1.6
Letter of Credit Amounts.
32
1.7
Covenant Compliance Generally
32
1.8
Administration of Rates.
32
1.9
Divisions.
32
 
 
 
II. CREDIT FACILITIES
 
 
 
 
2.1
Term Facility.
32
2.2
Revolving Facility.
33
2.3
Interest Rate Provisions.
35
2.4
Interest Periods.
36
2.5
Making of Loans.
37
2.6
Fees.
38
2.7
Notes.
38
2.8
Letter of Credit Subfacility.
39
2.9
Payments.
46
2.10
Interest Payment Dates.
46
2.11
Voluntary Prepayments and Reduction of Commitments.
46
2.12
Mandatory Prepayments.
48
2.13
Sharing of Payments by Lenders.
50
2.14
Defaulting Lenders.
50
2.15
Cash Collateral.
53
2.16
Farm Credit Equity and Security.
53
 
 
 
III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY
 
 
 
 
3.1
Increased Costs.
54
3.2
Taxes.
55
3.3
Illegality.
59
3.4
LIBOR Rate Option Unavailable.
59
3.5
Indemnity.
60
3.6
Mitigation Obligations; Replacement of Lenders.
61



i



--------------------------------------------------------------------------------




3.7
Survival.
62
 
 
 
IV. Conditions OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
 
 
 
4.1
Conditions Precedent to Initial Credit Extension
62
4.2
Each Loan or Letter of Credit.
65
 
 
 
V. REPRESENTATIONS AND WARRANTIES
 
 
 
 
5.1
Organization and Qualification.
65
5.2
Compliance with Laws; Licensing.
66
5.3
Title to Properties.
66
5.4
Investment Company Act.
66
5.5
Event of Default.
66
5.6
Subsidiaries and Owners.
66
5.7
Power and Authority; Validity and Binding Effect.
67
5.8
No Conflict; Material Agreements; Consents.
67
5.9
Litigation.
67
5.10
Financial Statements.
68
5.11
Margin Stock.
68
5.12
Full Disclosure.
68
5.13
Taxes.
69
5.14
Licenses; Intellectual Property; Other Rights.
69
5.15
Liens in the Collateral.
69
5.16
Insurance.
69
5.17
ERISA Compliance.
69
5.18
Environmental Matters.
70
5.19
Solvency.
71
5.20
Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws.
71
5.21
Compliance with Food Security Act and Agricultural Lien Statutes; Agricultural
Lien Notices.
71
5.22
Agricultural Licenses.
72
5.23
Material Adverse Change.
72
 
 
 
VI. AFFIRMATIVE COVENANTS
 
 
 
 
6.1
Reporting Requirements.
72
6.2
Preservation of Existence, Etc.
74
6.3
Payment of Liabilities, Including Taxes, Etc.
74
6.4
Maintenance of Insurance.
74
6.5
Maintenance of Properties and Leases.
75
6.6
Visitation Rights.
75



ii



--------------------------------------------------------------------------------




6.7
Keeping of Records and Books of Account.
75
6.8
Compliance with Laws; Use of Proceeds.
75
6.9
Further Assurances.
76
6.10
Farm Credit Equities.
77
6.11
Use of Proceeds.
77
6.12
Updates to Schedules.
77
6.13
Material Agreements.
78
6.14
Compliance with Anti-Corruption Laws and Anti-Terrorism Laws.
78
6.15
Post-Closing Covenants.
78
 
 
 
VII. NEGATIVE COVENANTS
 
 
 
 
7.1
Indebtedness.
79
7.2
Liens.
79
7.3
Affiliate Transactions.
80
7.4
Loans and Investments.
80
7.5
Dividends and Related Distributions
80
7.6
Liquidations, Mergers, Consolidations, Acquisitions.
81
7.7
Dispositions of Assets or Subsidiaries.
81
7.8
Use of Proceeds.
81
7.9
Subsidiaries, Partnerships and Joint Ventures.
82
7.10
Continuation of or Change in Business.
82
7.11
Fiscal Year.
82
7.12
Issuance of Equity Interests.
82
7.13
Changes in Organizational Documents.
82
7.14
Negative Pledges.
83
7.15
Anti-Terrorism Laws; Anti-Corruption.
83
7.16
Material Agreements.
83
7.17
Rail Car Leases.
83
7.18
Independence of Covenants.
83
 
 
 
VIII. FINANCIAL COVENANTS
 
 
 
 
8.1
Minimum Working Capital.
83
8.2
Minimum Net Worth.
84
 
 
 
IX. EVENTS OF DEFAULT
 
 
 
 
9.1
Events of Default.
84
9.2
Consequences of Event of Default.
87
 
 
 
X. THE ADMINISTRATIVE AGENT
 



iii



--------------------------------------------------------------------------------




 
 
 
10.1
Appointment and Authority.
90
10.2
Rights as a Lender.
90
10.3
No Fiduciary Duty.
90
10.4
Exculpation.
91
10.5
Reliance by the Administrative Agent.
91
10.6
Delegation of Duties.
92
10.7
Filing Proofs of Claim.
92
10.8
Resignation of the Administrative Agent.
92
10.9
Resignation of Issuing Lender.
93
10.10
Non-Reliance on the Administrative Agent and Other Lenders.
94
10.11
No Other Duties, etc.
94
10.12
Collateral and Guaranty Matters.
94
10.13
Compliance with Flood Laws.
95
10.14
No Reliance on the Administrative Agent’s Customer Identification Program.
95
10.15
Secured Hedging Obligations; Secured Bank Product Obligations.
95
 
 
 
XI. MISCELLANEOUS
 
 
 
 
11.1
Modifications, Amendments or Waivers.
96
11.2
No Implied Waivers; Cumulative Remedies.
97
11.3
Expenses; Indemnity; Damage Waiver.
98
11.4
Holidays.
100
11.5
Notices; Effectiveness; Electronic Communication.
100
11.6
Severability.
101
11.7
Duration; Survival.
101
11.8
Successors and Assigns.
101
11.9
Confidentiality.
106
11.10
Counterparts; Integration; Effectiveness.
106
11.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
107
11.12
USA Patriot Act Notice.
108
11.13
Payments Set Aside.
108
11.14
Secured Bank Products and Secured Hedge Agreements.
108
11.15
Interest Rate Limitation.
109
11.16
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
109
11.17
Waiver of Borrower Rights Under Farm Credit Law.
109
 
 
 
XII. GUARANTY
 
 
 
 
12.1
Guaranty.
110
12.2
Payment.
110



iv



--------------------------------------------------------------------------------




12.3
Absolute Rights and Obligations.
111
12.4
Currency and Funds of Payment.
112
12.5
Subordination.
112
12.6
Enforcement.
112
12.7
Set-Off and Waiver.
112
12.8
Waiver of Notice; Subrogation.
113
12.9
Reliance.
114
12.10
Keepwell.
114
12.11
Joinder.
115





v



--------------------------------------------------------------------------------




LIST OF SCHEDULES AND EXHIBITS


SCHEDULES


SCHEDULE 5.1
-    Qualifications To Do Business

SCHEDULE 5.6
-    Subsidiaries

SCHEDULE 5.9
-    Litigation

SCHEDULE 5.14
-    Licenses

SCHEDULE 5.18
-    Environmental Disclosures

SCHEDULE 5.22
-    Agricultural Licenses; Disclosures

SCHEDULE 7.4
-    Permitted Investments

SCHEDULE 11.5
-    Addresses for Notices

SCHEDULE 11.8
-    Voting Participants



EXHIBITS


EXHIBIT A
-    Assignment and Assumption

EXHIBIT B
-    Compliance Certificate

EXHIBIT C
-    Environmental Indemnity

EXHIBIT D
-    Loan Request

EXHIBIT E-1
-    Revolving Term Note

EXHIBIT E-2
-    Term Note

EXHIBIT F
-    Secured Party Designation Notice

EXHIBIT G
-    U.S. Tax Compliance Forms

EXHIBIT H
-    Conversion or Continuation Notice





vi



--------------------------------------------------------------------------------








CREDIT AGREEMENT
THIS CREDIT AGREEMENT is dated as of October 1, 2019 and is made by and among
THE ANDERSONS MARATHON HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors (as hereinafter defined) from time to time party
hereto, the Lenders (as hereinafter defined) from time to time party hereto, and
COBANK, ACB, a federally chartered instrumentality of the United States
(“CoBank”), in its capacity as Administrative Agent (as hereinafter defined).
The Borrower has requested that the Lenders extend certain credit facilities to
the Borrower, and the Lenders are willing to extend the requested credit
facilities to the Borrower on the terms and subject to the conditions set forth
in this Agreement.
In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto covenant and agree
as follows:


1





--------------------------------------------------------------------------------








I. CERTAIN DEFINITIONS

1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
“2007 Bond Issuer” means the State of Ohio Air Quality Development Authority, a
body politic and corporate organized under the laws of the State of Ohio.
“2007 Bond Issuer Loan Agreement” means the Loan Agreement dated as of September
1, 2007 between the 2007 Bond Issuer and the Borrower in respect of obligations
arising under the 2007 IRBs.
“2007 Indenture of Trust” means that certain Indenture of Trust dated as of
September 1, 2007 made by and between the 2007 Bond Issuer and Wells Fargo Bank,
National Association, as trustee.
“2007 IRBs” means those bonds in the maximum face amount of $49,500,000 issued
by the 2007 Bond Issuer pursuant to the 2007 Indenture of Trust.
“ABR Loan” means any Loan that bears interest at a rate determined by reference
to the Alternate Base Rate.
“ABR Rate Option” means, as of any date of determination, a rate per annum equal
to the Alternate Base Rate in effect as of such date plus the Applicable Margin
for ABR Loans as of such date.
“Account” has the meaning set forth in the UCC.
“Acquisition” means the acquisition by a Loan Party, whether in a single
transaction or series of related transactions by acquisition, merger or
otherwise, of (a) all or substantially all of the assets or all or a majority of
the outstanding Equity Interests entitled to vote in an election of members of
the Governing Board of a Person; or (b) any division, line of business or other
business unit of a Person (such Person or such division, line of business or
other business unit of such Person being referred to herein as the “Target”).
“Adjusted LIBOR Rate” means, with respect to an Interest Period, an interest
rate per annum (rounded upward, if necessary, to the next whole multiple of
1/100 of 1%) equal to (a) the LIBOR Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means CoBank, in its capacity as administrative and
collateral agent under the Loan Documents.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a loan of funds by a Lender to the Borrower under a Facility.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.


2





--------------------------------------------------------------------------------







“Aggregate Revolving Term Commitment Amount” means $130,000,000, constituting
the sum of the Revolving Term Commitments of the Revolving Term Lenders, subject
to adjustment in accordance with Sections 2.2 and 2.11.
“Agreement” means this Credit Agreement and all exhibits, schedules, amendments
and supplements hereto and modifications hereof, as amended, restated,
supplemented or otherwise modified from time to time.
“Agricultural Bond” means each bond required to be posted by a Loan Party
pursuant to any Agricultural Lien Statute, which bond is (a) necessary to obtain
or retain any Agricultural License of such Loan Party or (b) otherwise required
for such Loan Party to conduct its business.
“Agricultural License” means each license, permit or other approval held (or
required to be held) by a Loan Party pursuant to any Agricultural Lien Statutes
applicable to such Loan Party.
“Agricultural Lien Statutes” means, collectively, PACA, PASA, the Food Security
Act and all other Laws that could create or give rise to any Lien, trust,
charge, encumbrance or claim, including without limitation any “agricultural
lien” (as defined in the UCC), in or against (a) any portion of the “farm
products” (as defined in the UCC) or any other agricultural products purchased,
stored or otherwise handled by any Loan Party, by any Person from whom any Loan
Party purchases goods or by any other Person from whom such first Person
purchases or otherwise receives goods in the ordinary course of business, or (b)
any products, proceeds or derivatives of any such farm product or other
agricultural product (including, without limitation, any accounts receivable
arising from the sale of any such farm product, other agricultural product or
any products, proceeds or derivatives thereof).
“Albion, Michigan Property” means all real property located in Calhoun County,
Michigan in which the Borrower holds a fee or leasehold interest.
“Alternate Base Rate” means a rate per annum determined by the Administrative
Agent on the first Business Day of each week equal to the higher of (a) the
Prime Rate and (b) the Federal Funds Effective Rate plus 0.50%. Any change in
the Alternate Base Rate shall be determined and effective on the first Business
Day of each week without the necessity of notice being provided to the Borrower
or any other Person.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any Subsidiary from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Anti-Terrorism Laws” means any Laws relating to terrorism, “know your customer”
or money laundering, including Executive Order No. 13224, the USA Patriot Act,
the Laws comprising or implementing the Bank Secrecy Act, and the Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing Laws may from time to time be amended, renewed,
extended, or replaced).
“Applicable Food and Feed Safety Law” means each applicable Law with respect to
the safety of food and feed products, including without limitation the FDA Food
Safety Modernization Act, Pub. L. No. 111-353, 124 Stat. 3885 (2011) and
corresponding rules and regulations; each as amended from time to time.
“Applicable Margin” means, as applicable:


3





--------------------------------------------------------------------------------







(a)    the percentage spread to be added to the Weekly Reset LIBO Rate for
Floating Rate Loans under the applicable Facility, in each case as set forth in
the Pricing Grid based on the then-current Consolidated EBITDA;
(b)    the percentage spread to be added to the Alternate Base Rate for ABR
Loans under the applicable Facility, in each case as set forth in the Pricing
Grid based on the then-current Consolidated EBITDA; or
(c)    the percentage spread to be added to the Adjusted LIBOR Rate for LIBOR
Rate Loans under the applicable Facility, in each case as set forth in the
Pricing Grid based on the then-current Consolidated EBITDA.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.8, and accepted by
the Administrative Agent, in substantially the form of Exhibit A or any other
form approved by the Administrative Agent.
“Authorized Officer” means (a) with respect to the Borrower, the Chief Executive
Officer, Chief Financial Officer, President, Vice President, Treasurer,
Assistant Treasurer, Secretary or General Counsel of The Andersons, Inc. and (b)
with respect to any other Loan Party, the Chief Executive Officer, Chief
Financial Officer, Treasurer, Assistant Treasurer or General Counsel of such
Loan Party, or in each case, such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” has the meaning specified in Section 11.12.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning specified in the Preamble.
“Borrower Rights” has the meaning specified in Section 11.17.
“Borrowing” means a borrowing by the Borrower under a Facility, consisting of
the aggregate of all Advances made by the Lenders to the Borrower under such
Facility on a Business Day.
“Borrowing Date” means, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.


4





--------------------------------------------------------------------------------







“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks are authorized or required to be closed for business in Denver,
Colorado or New York, New York, and if the applicable Business Day relates to
any LIBOR Rate Loan or Floating Rate Loan determined by reference to the LIBOR
Rate, such day must also be a day on which dealings in Dollar deposits by and
between banks are carried on in the London interbank market.
“Capital Lease” means any lease of real or personal property that is required to
be capitalized under GAAP.
“Cash Collateralize” means (a) with respect to the Obligations or the Guaranteed
Liabilities, to deposit in a deposit account subject to the Administrative
Agent’s control (as defined in the UCC) or to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Issuing Lender or Lender, as
collateral for Letter of Credit Obligations, Fronting Exposure or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Lender, and (b) with respect to
Other Liabilities, to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Secured Party that is the provider of a Secured
Bank Product or Secured Hedge, as the case may be, as collateral for the Other
Liabilities, cash or deposit account balances, or, if the Administrative Agent
and such Secured Party shall agree in their respective sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Secured Party.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means:
(a)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve months or less from the date of
acquisition;
(b)    commercial paper issued by a U.S. Person maturing in 180 days or less
rated not lower than A-1 or A-2 by Standard & Poor’s or P-1 or P-2 by Moody’s on
the date of acquisition;
(c)    demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks that are organized under the laws of the United
States or any state thereof or is a foreign bank or branch or agency thereof
acceptable to the Administrative Agent and, in any case, have combined capital
and surplus of at least an amount equal to $500,000,000; and
(d)    money market or mutual funds whose investments are limited to those types
of investments described in clauses (a) – (c) above.
“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds or proceeds
of a condemnation award or other compensation.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request,


5





--------------------------------------------------------------------------------







rule, guideline or directive (whether or not having the force of Law) by any
Official Body; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
“Change of Control” means any event, circumstance or occurrence that results in:
(a) The Andersons Ethanol LLC failing to own at least 50.1% of the issued and
outstanding Equity Interests of the Borrower, (b) The Andersons, Inc. failing to
own, directly or indirectly, 100% of the issued and outstanding Equity Interests
of The Andersons Ethanol LLC, (c) Marathon Renewable Fuels Corp. failing to own
at least 49.9% of the Equity Interests of the Borrower, unless any reduction of
ownership of such Equity Interests is solely as a result of The Andersons
Ethanol LLC increasing its Equity Interests in the Borrower by the same amount,
(d) Marathon Petroleum Corporation failing to own, directly or indirectly, 100%
of the issued and outstanding Equity Interests of Marathon Renewable Fuels
Corp., (e) the Borrower failing to own, directly or indirectly through another
wholly owned Subsidiary, 100% of the issued and outstanding Equity Interests of
each other Loan Party; or (f) a change in the composition of the Governing Board
of the Borrower such that continuing directors cease to constitute 50% or more
of the Borrower’s Governing Board. As used in this definition, “continuing
directors” means, as of any date, (i) those Directors of the Borrower who
assumed office prior to such date, and (ii) those Directors of the Borrower who
assumed office after such date and whose appointment or nomination for election
by the Borrower’s members was approved by the Governing Board of the Borrower in
accordance with the Borrower’s Organizational Documents.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Term Advance or Term Advance and, when used in reference to any
Commitment, whether such Commitment is a Revolving Term Commitment or a Term
Commitment.
“Closing Date” means the date that all the conditions set forth in Sections 4.1
and 4.2 with respect to the making of the initial Credit Extensions hereunder
have been satisfied.
“Closing Date Letters of Credit” means, collectively, (a) the Letter of Credit
No. 00652494 in the face amount of $50,650,028.00 issued by CoBank for the
account of the Borrower for the benefit of Wells Fargo Bank, N.A., and (b) the
Letter of Credit No. 00652495 in the face amount of $675,000.00 issued by CoBank
for the account of the Borrower for the benefit of Vector Pipeline L.P.
“CoBank” has the meaning specified in the Preamble.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means the collateral subject to any of the Collateral Documents or
any other real or personal property of the Loan Parties, in each case pledged to
or for the benefit of the Secured Parties as security for any of the Secured
Obligations.
“Collateral Documents” means each Security Agreement, each Mortgage, and each
and every additional document pursuant to which the Borrower or any other Loan
Party has granted a Lien to or for the benefit of the Secured Parties to secure
all or a portion of the Secured Obligations.


6





--------------------------------------------------------------------------------







“Commitment” means, with respect to any Lender, such Lender’s Revolving Term
Commitment or Term Commitment, as the context requires.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate of the Borrower, signed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, as of any date: (a) net income, plus (b) to the
extent deducted in determining such net income, the sum of (i) interest expense,
(ii) income tax expense, (iii) depreciation and amortization, and (iv)
non-operating, non-cash and non-recurring costs and expenses, minus (c) to the
extent included in determining such net income, non-operating, non-cash and
non-recurring income or gain during such period; in each case of or by the
Consolidated Group for the period of 12 consecutive months ending on such date.
“Consolidated Group” means the Borrower and its Subsidiaries, including but not
limited to each Guarantor.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.  
“Conversion or Continuation Notice” has the meaning specified in Section 2.4.
“Credit Extension” means the making of any Advance, the conversion to or
continuation of any LIBOR Rate Loan, or the issuance of any Letter of Credit.
“Debt Incurrence” means the incurrence by the Borrower or any of its
Subsidiaries on or after the Closing Date of any Indebtedness other than the
Secured Obligations.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.
“Default Rate” means, as of any date of determination, the following: (a) for
each Loan, the Interest Rate Option then in effect, plus an additional margin of
2.0% per annum; (b) for Letter of Credit Fees, the Letter of Credit Fee Rate as
of such date plus an additional margin of 2.0% per annum; (c) for Unused
Commitment Fees, the Unused Commitment Fee Rate as of such date plus an
additional margin of 2.0% per


7





--------------------------------------------------------------------------------







annum; and (d) for all other Obligations, the rate determined in accordance with
the ABR Rate Option as of such date plus an additional margin of 2.0% per annum.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
other than via an Undisclosed Administration, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and, subject to any cure rights
expressly provided above, such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14) upon delivery of written notice of such determination
to the Borrower, the Issuing Lender and each Lender.
“Delaware Code” means the “Delaware Code” as defined in 1 Del. C. § 101, as
amended from time to time.
“Director” means, with respect to any Person, (a) if such Person is a
corporation, a member of the board of directors of such Person, (b) if such
Person is a limited liability company, a governor, manager or managing member of
such Person, (c) if such Person is a partnership, a partner of such Person, and
(d) if such Person is a limited partnership, a general partner of such Person.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property or asset by any Person (including any sale and
leaseback transaction or any “division” under the Delaware Code or otherwise).


8





--------------------------------------------------------------------------------







“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.
“Drawing Date” has the meaning specified in Section 2.8(c)(i).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.8(b)(iii), 11.8(b)(v) and 11.8(b)(vi) (subject to
such consents, if any, as may be required under Section 11.8(b)(iii)).
“Environmental Indemnity” means the Environmental Indemnity Agreement
substantially in the form of Exhibit C hereto.
“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign Laws and any consent decrees, concessions, permits,
grants, licenses, agreements or other restrictions of a Governmental Authority
or common Law causes of action relating to: (a) protection of the environment or
natural resources from, or emissions, discharges, releases or threatened
releases of, Hazardous Materials in the environment including ambient air,
surface, water, ground water or land, (b) the generation, handling, use,
labeling, disposal, transportation, reclamation and remediation of Hazardous
Materials; (c) human health as affected by Hazardous Materials; (d) the
protection of endangered or threatened species; and (e) the protection of
environmentally sensitive areas.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law;
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, (a) any capital stock,
membership interest, partnership interest or other equity interest of (or other
ownership or profit interests in) such Person, (b) any warrant, option or other
right for the purchase or acquisition from such Person of any capital stock or
other interest of the type described in clause (a), (c) any security convertible
into or exchangeable for any capital stock or other interest of the type
described in clause (a), (d) any warrant, right or option for the purchase or
acquisition from such Person of any capital stock or other interest of the type
described in clause (a), and (e) any other ownership or profit interest in such
Person (including partnership, member or trust interests


9





--------------------------------------------------------------------------------







therein), in the case of each of clauses (a) through (e), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“Equity Issuance” means any issuance or sale by the Borrower or any of its
Subsidiaries of any Equity Interests at any time after the Closing Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and the rules and regulations
thereunder.
“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) that, together with any Loan Party, is treated as a single
employer under Section 414 (b) or (c) of the Code or Section 4001(b)(1) of ERISA
or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan (other than an event for
which the 30-day notice period is waived); (b) the withdrawal by a Loan Party or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing of a
notice of intent to terminate a Pension Plan, the treatment of an amendment to a
Pension Plan or a Multiemployer Plan as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; (g) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the adoption by any Loan Party or ERISA
Affiliate of a new Pension Plan; or (i) the entering into an obligation to
contribute to any Multiemployer Plan by any Loan Party or ERISA Affiliate (other
than a Multiemployer Plan listed in Schedule 5.17).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 9.1.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 12.10 and any other “keepwell,
support or other agreements” for the benefit of such Guarantor) at the time the
Guaranty of, or the grant of such security interest by, such Guarantor becomes
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of


10





--------------------------------------------------------------------------------







such Swap Obligation that is attributable to swaps for which such Guaranty or
grant of security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.2, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.2 and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
“Existing Debt Facilities” means (a) the Master Loan Agreement dated as of
February 19, 2013 between The Andersons Albion Ethanol LLC, as borrower, and
Farm Credit Services of America, FLCA, as lender, (b) the Master Loan Agreement
dated as of May 9, 2013 between The Andersons Clymers Ethanol LLC, as borrower,
and Farm Credit Services of America, FLCA, as lender, (c) the Amended and
Restated Credit Agreement dated as of April 19, 2013 among The Andersons
Marathon Ethanol LLC, as borrower, the lenders party thereto, and CoBank, as
administrative agent, and (d) the Loan Agreement dated as of December 1, 2006
between the City of Logansport, Indiana and The Andersons Clymers Ethanol, LLC
and all other agreements delivered in connection therewith; each as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof.
“Facility” means the Revolving Term Facility, the Term Facility or the Letter of
Credit Facility, as the context requires.
“Farm Credit Equities” has the meaning specified in Section 6.10.
“Farm Credit Law” has the meaning specified in Section 11.17.
“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time. When used in this Agreement in
reference to the Farm Credit Equities, “Farm Credit Lender” shall also include
the Affiliate of such Farm Credit Lender in which such Farm Credit Equities are
purchased or acquired, as applicable.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted


11





--------------------------------------------------------------------------------







pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
of interest per annum (rounded upward, if necessary, to the nearest whole
multiple of 1/100th of 1%) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on such date, or if no such
rate is so published on such day, on the most recent day preceding such day on
which such rate is so published, and (b) 0%.
“Fee Letter” means each separate agreement entered into from time to time by and
between the Borrower and the Administrative Agent setting forth certain fees to
be paid by the Borrower to the Administrative Agent for the Administrative
Agent’s own account or for the account of the Lenders, as more fully set forth
therein.
“Financial Covenants” means the covenants contained in Article VIII.
“Floating Rate Loan” means a Loan bearing interest determined in accordance with
the Floating Rate Option.
“Floating Rate Option” means the option of the Borrower to have any Advance or
other Obligation bear interest at the rate and under the terms set forth in
Section 2.3(a)(i).
“Flood Laws” means, collectively, (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 and (d) the Biggert-Waters Flood Insurance Act of 2012, in
each case, as now or hereinafter in effect, and any successor statute thereto,
and all such other applicable Laws related thereto.
“Food Security Act” means 7 U.S.C. Section 1631, and any successor statute
thereto, together with each Law establishing a “central filing system” (as
defined in 7 U.S.C. Section 1631) that has been certified by the Secretary of
the United States Department of Agriculture.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding Letter of Credit
Obligations with respect to Letters of Credit issued by the Issuing Lender other
than Letter of Credit Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.3, and applied on a consistent
basis both as to classification of items and amounts.


12





--------------------------------------------------------------------------------







“Governing Board” means, with respect to any corporation, limited liability
company or similar Person, the board of directors, board of governors or other
body or entity that sets overall institutional direction for such Person.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranteed Liabilities” means (a) the prompt Payment In Full, when due or
declared due and at all such times, of all Obligations and all other amounts
pursuant to the terms of this Agreement, the Notes, and all other Loan Documents
heretofore, now or at any time or times hereafter owing, arising, due or payable
from the Borrower or any other Loan Party to any one or more of the Secured
Parties, including principal, interest, premiums and fees (including all
reasonable fees and expenses of counsel); (b) the prompt, full and faithful
performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by the Borrower
and each other Loan Party under this Agreement, the Notes and all other Loan
Documents to which it is a party; and (c) the prompt Payment In Full by the
Borrower and each other Loan Party, when due or declared due and at all such
times, of all Other Liabilities heretofore, now or at any time or times
hereafter owing, arising, due or payable from the Borrower or any other Loan
Party to any one or more of the Secured Parties; provided that Guaranteed
Liabilities of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.
“Guarantor” means each of the parties to this Agreement that is designated as a
guarantor on the signature page hereof and each other Person that joins this
Agreement as a Guarantor after the date hereof.
“Guarantors’ Obligations” means the obligations of the Guarantors to the Secured
Parties under Article XII.
“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or other obligation or liability of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or liability (whether arising by
virtue of partnership arrangements, by agreement to keep well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement condition or otherwise), (b) to purchase or lease property or services
for the purpose of assuring another Person’s payment or performance of any
Indebtedness or other obligations or liabilities, (c) to maintain the working
capital of such Person to permit such Person to pay such Indebtedness or other
obligations or liabilities or (d) entered into for the purpose of assuring in
any other manner the obligee of such Indebtedness or other obligation or
liability of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term
Guaranty/Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business. Unless otherwise specified, the amount of any
Guaranty shall be deemed to be the lesser of the principal amount of the
Indebtedness or other obligations or liabilities guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guaranty.
“Hazardous Materials” means (a) any explosive or radioactive substances,
materials or wastes, and (b) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or


13





--------------------------------------------------------------------------------







that could reasonably be expected to give rise to liability under, any
applicable Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
with a Loan Party for an Interest Rate Hedge with respect to interest on the
Obligations, is a Lender or an Affiliate of a Lender or the Administrative Agent
or an Affiliate of the Administrative Agent.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money;
(b)    all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;
(c)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(d)    all net obligations of such Person under each Hedge Agreement to which it
is a party (and the amount of any net obligation under any Hedge Agreement on
any date shall be deemed to be the Hedge Termination Value thereof as of such
date);
(e)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts and accrued expenses, and
deferred compensation arrangements, in each case to the extent payable in the
ordinary course of business and not yet due and payable);


14





--------------------------------------------------------------------------------







(f)    obligations (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such obligations shall have been assumed by such Person or is limited in
recourse;
(g)    all obligations of such Person under Capital Leases and all its Synthetic
Lease Obligations;
(h)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(i)    all obligations of such Person to advance funds to, or purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person; and
(j)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or Joint Venture in which such Person is a
general partner or a joint venturer; provided, that the portion (if any) of any
such Indebtedness which exceeds the amount of such Indebtedness as to which
there is recourse to such Person shall not be included hereunder as Indebtedness
of such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the preceding clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.3.
“Information” means all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.
“Insolvency Proceeding” means, with respect to any Person, (i) a case, action or
proceeding with respect to such Person (a) before any court or any other
Governmental Authority under any bankruptcy, insolvency, reorganization or other
similar Debtor Relief Law now or hereafter in effect, or (b) for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator,
conservator (or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (ii) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
“Intellectual Property” means patents, trademarks, copyrights and any other
similar assets.
“Interest Payment Date” means (a) with respect to each LIBOR Rate Loan, the last
day of the Interest Period applicable thereto (and, if such Interest Period is
longer than three months, each day that occurs at intervals of three months
after the first day of the applicable Interest Period); (b) with respect to


15





--------------------------------------------------------------------------------







each Floating Rate Loan and ABR Loan, the 20th calendar day following the end of
each calendar month (as accrued through the end of such month); (c) with respect
to each Loan, the Maturity Date with respect thereto; (d) with respect to the
Unused Commitment Fee, the 20th calendar day following the end of each calendar
month (as accrued through the end of such month); and (e) with respect to the
Letter of Credit Fee, the 20th calendar day following the end of each calendar
quarter (as accrued through the end of such quarter).
“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Term Advances or Term Advances bear interest under
the LIBOR Rate Option. Subject to the last sentence of this definition, such
period shall be one, two, three, six or, to the extent made available by all
Lenders, twelve months. Such Interest Period shall commence on the effective
date of such LIBOR Rate Loan, which shall be (i) the Borrowing Date if the
Borrower is requesting new Loans, or (ii) the date of renewal of or conversion
to a LIBOR Rate Loan if the Borrower is renewing or converting an existing Loan.
Notwithstanding the second sentence hereof: (a) any Interest Period that would
otherwise end on a date that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (b) the Borrower shall not select, convert to or renew an Interest
Period for any portion of the Loans that would end after the Maturity Date and
(c) if any Interest Period begins on the last Business Day of a month or on a
day of a month for which there is no numerically corresponding day in the month
in which such Interest Period is to end, such Interest Period shall be deemed to
end on the last Business Day of the final month of such Interest Period.
“Interest Rate Hedge” means a Hedge Agreement entered into by the Loan Parties
or their Subsidiaries in order to provide protection to, or minimize the impact
upon, the Borrower, the Guarantor and/or their Subsidiaries of increasing
floating rates of interest applicable to Indebtedness.
“Interest Rate Option” means any LIBOR Rate Option, Floating Rate Option or ABR
Rate Option.
“Investment” means, with respect to any Person, (a) the Equity Interests or
other securities held by such Person in another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“Issuing Lender” means CoBank, in its individual capacity as issuer of Letters
of Credit hereunder.
“Joint Venture” means a corporation, partnership, limited liability company or
other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest; provided,
however, that neither CoBank nor any other Farm Credit Lender in which the
Borrower owns Farm Credit Equities shall be a “Joint Venture” for purposes of
the Loan Documents.
“Knowledge” means the actual knowledge of any officer of a Loan Party.
“Landlord Agreement” means any landlord’s waiver or other lien waiver or
subordination agreement executed and delivered by a lessor, warehouse operator
or other applicable Person with respect


16





--------------------------------------------------------------------------------







to a leased location of any Loan Party to and for the benefit of, and in form
and substance acceptable to, the Administrative Agent.
“Law” means any law (including common law and Environmental Laws), constitution,
statute, treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Governmental Authority.
“Lead Arrangers” means CoBank, ACB and Farm Credit Mid-America, PCA.
“Lenders” means each of the Persons from time to time party hereto as a lender
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a Lender.
“Letter of Credit” has the meaning specified in Section 2.8(a) and includes,
without limitation, each Closing Date Letter of Credit.
“Letter of Credit Borrowing” has the meaning specified in Section 2.8(c)(iii).
“Letter of Credit Documents” means such applications, reimbursement agreements
and other documents as the Issuing Lender may require as a condition to issuance
of a Letter of Credit.
“Letter of Credit Expiration Date” means the 30th day prior to the Revolving
Term Commitment Termination Date.
“Letter of Credit Facility” means the Letter of Credit facility established
pursuant to Section 2.8.
“Letter of Credit Fee” has the meaning specified in Section 2.8(b).
“Letter of Credit Fee Rate” means the percentage rate per annum according to the
Pricing Grid below the heading “Letter of Credit Fee Rate” based on the
then-current Consolidated EBITDA.
“Letter of Credit Obligations” means, as of any date of determination, (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus (b) the aggregate Reimbursement
Obligations and Letter of Credit Borrowings on such date.
“Letter of Credit Request” has the meaning specified in Section 2.8(a).
“Letter of Credit Sublimit” means the lesser of $65,000,000 or the Aggregate
Revolving Term Commitment Amount.
“LIBOR Rate” means, with respect to any Interest Period, a rate of interest
(rounded upward to the next whole multiple of 1/100th of one percent) reported
by Bloomberg Information Services (or on any successor or substitute service
providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time, for the
purpose of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period; provided
that (i) if such rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement and (ii) if such rate of interest is


17





--------------------------------------------------------------------------------







not ascertainable pursuant to the foregoing provisions of this definition (as
determined by the Administrative Agent), then “LIBOR Rate” shall mean the rate
determined in accordance with Section 3.4 of this Agreement.
“LIBOR Rate Loan” means a Loan bearing interest determined in accordance with
the LIBOR Rate Option.
“LIBOR Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.3(a)(ii).
“Licenses” means franchises, permits, licenses and other rights, including all
governmental approvals, authorizations, consents, licenses and permits, that are
necessary or required for the conduct of the businesses conducted by any Loan
Party or any of its Subsidiaries.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, lien (statutory or otherwise), security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (other than any filed financing statement or
other notice with respect to a true lease or operating lease) whether or not a
lien or other encumbrance is created or exists at the time of the filing.
“Loan” means any Revolving Term Advance or Term Advance, and “Loans” means all
of the foregoing, collectively.
“Loan Documents” means this Agreement, each Fee Letter, the Environmental
Indemnity, the Collateral Documents, the Notes, the Letter of Credit Documents,
the Perfection Certificate, any Subordination Agreements, and any other
instruments, certificates or documents delivered in connection herewith or
therewith, all as amended, restated, reaffirmed, reconfirmed, replaced,
substituted or otherwise modified from time to time.
“Loan Parties” means the Borrower and the Guarantors.
“Loan Request” means a request for any of a Term Advance or a Revolving Term
Advance, in each case substantially in the form of Exhibit D hereto.
“Material Adverse Change” means any circumstance or event, or series of
circumstances or events, that has or could reasonably be expected to have a
material adverse effect upon (i) the business, properties, assets, condition
(financial or otherwise), operations or liabilities (actual or contingent) of
the Loan Parties, taken as a whole, (ii) the legality, binding effect, validity
or enforceability of any material provision of this Agreement or any other Loan
Document, (iii) the ability of the Loan Parties, taken as a whole, to duly and
punctually pay or perform any of the Secured Obligations, or (iv) the ability of
the Administrative Agent or any other Lender to enforce its legal remedies
pursuant to this Agreement or any other Loan Document.
“Material Agreement” means any (a) agreement, contract, note, bond, debenture or
other instrument evidencing Material Indebtedness, (b) the Specified Lease
Agreements, and (c) any other agreement, contract or other instrument to which
any Loan Party is a party or that is binding upon any Loan Party or its property
the revocation, termination, breach or violation of which could reasonably be
expected to result in a Material Adverse Change.


18





--------------------------------------------------------------------------------







“Material Indebtedness” means Indebtedness (other than the Obligations) in an
aggregate principal amount exceeding $5,000,000.
“Material Real Property” means real property acquired or otherwise obtained
after the Closing Date with an aggregate fair market value in excess of
$10,000,000.
“Maturity Date” means (a) with respect to the Revolving Term Facility (including
the Letter of Credit Facility), September 30, 2024 and (b) with respect to the
Term Facility, September 30, 2024.
“Maximum Rate” has the meaning specified in Section 11.15.
“Merger” means the transactions with respect to the merger of the Plant Entities
with and into the Borrower, with the Borrower surviving as the surviving entity,
as more fully described in the Transaction Summary attached to the Perfection
Certificate of even date herewith.
“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
September 30, 2019, by and among The Andersons, Inc., the Andersons Ethanol LLC,
Marathon Renewable Fuels Corporation, the Plant Entities and the Borrower.
“Merger Documents” means the Merger Agreement and all agreements, documents and
instruments executed and/or delivered pursuant thereto or in connection
therewith.
“Minimum Collateral Amount” means, as of any date of determination, (a) with
respect to the Fronting Exposure of the Issuing Lender, an amount equal to 105%
of the Fronting Exposure of the Issuing Lender with respect to Letters of Credit
issued and outstanding as of such date, (b) with respect to Letter of Credit
Obligations, an amount equal to 105% of the Letter of Credit Obligations as of
such date, and (c) otherwise, an amount determined by the Administrative Agent
and the Issuing Lender in its sole discretion.
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee
thereof in the business of rating securities and debt.
“Mortgage” means each mortgage or deed of trust (as applicable) executed and
delivered by a Loan Party to the Administrative Agent for the benefit of the
Lenders with respect to the real estate owned or leased by such Loan Party as
security for any of the Secured Obligations.
“Multiemployer Plan” means any employee benefit plan, which is covered by Title
IV of ERISA, that is a “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA and to which any Loan Party or any ERISA Affiliate is then
making or accruing an obligation to make contributions or, within the
immediately preceding six plan years of such Multiemployer Plan, made or had an
obligation to make contributions or for which it has any liability.
“Net Cash Proceeds” means:
(a)    in the case of any Equity Issuance or Debt Incurrence, an amount equal
to: (i) the aggregate amount of all cash received by the Borrower or any of its
Subsidiaries in respect of such Equity Issuance or Debt Incurrence, as
applicable, minus (ii) customary, bona fide, out-of-pocket direct costs incurred
by the Borrower and its Subsidiaries in connection such issuance;
(b)    with respect to any Casualty Event, an amount equal to: (i) cash payments
received by the Borrower or any of its Subsidiaries from such Casualty Event,
minus (ii) all customary, bona


19





--------------------------------------------------------------------------------







fide, out-of-pocket direct costs incurred by the Borrower and its Subsidiaries
in connection with collecting such cash payments; and
(c)    with respect to any Disposition, an amount equal to: (i) cash payments
received by the Borrower or any of its Subsidiaries from such Disposition, minus
(ii) all income taxes and other taxes assessed by a Governmental Authority as a
result of such transaction, minus (iii) all customary, bona fide, out-of-pocket
direct transaction costs incurred by the Borrower and its Subsidiaries in
connection with such Disposition, minus (iv) amounts required to satisfy Liens
in the Disposed property or assets, so long as the Indebtedness and Liens so
satisfied were not prohibited by this Agreement.
“Net Worth” means, as of any date, with respect to the Consolidated Group, the
sum (without duplication) of (a) total assets, less (b) total liabilities, all
as determined in accordance with GAAP.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.1 and (b) has been approved
by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means, collectively, the Revolving Term Notes and the Term Notes.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Facility or any Letter of Credit and (b) all costs
and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any Insolvency Proceeding
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.
“Official Body” means (a) any Governmental Authority and (b) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).
“Organizational Documents” means the certificate or articles of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement, operating agreement or other
organizational documents of any Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


20





--------------------------------------------------------------------------------







“Other Information” has the meaning specified in Section 12.9.
“Other Liabilities” means (a) all obligations arising under any document or
agreement relating to or on account of any Secured Bank Product and/or any
Secured Hedge and (b) all costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that Other Liabilities of a Loan Party shall exclude
any Excluded Swap Obligations with respect to such Loan Party.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).
“Overadvance” has the meaning specified in Section 2.12(a).
“PACA” means, collectively, (a) the Perishable Agricultural Commodities Act,
1930, as amended (7 U.S.C. § 499(e)(c)(2) et. seq.), together with all rules and
regulations relating thereto or promulgated thereunder by any Governmental
Authority (including 7 C.F.R. § 46.1 et seq.) and (b) every other Law of similar
import, in each case as in effect from time to time.
“Participant” has the meaning specified in Section 11.8(d).
“Participant Register” has the meaning specified in Section 11.8(d).
“Participation Advance” has the meaning specified in Section 2.8(c)(ii).
“PASA” means, collectively, (a) the Packers and Stockyards Act, 1921, as amended
(7 U.S.C. § 181) et. seq.), together with all rules and regulations relating
thereto or promulgated thereunder (including 9 C.F.R. § 200 et seq.), and (b)
every other Law of similar import, in each case as in effect from time to time.
“Payment In Full” means (a) with respect to the Obligations, the payment in full
in cash of the Loans and other Obligations hereunder, the termination of the
Commitments and the expiration or termination of all Letters of Credit or the
Cash Collateralization of the Letter of Credit Obligations in an amount not less
than the Minimum Collateral Amount, (b) with respect to the Guaranteed
Liabilities, the payment in full in cash of the Guaranteed Liabilities and (c)
with respect to Other Liabilities, the payment in full in cash of such Other
Liabilities or the Cash Collateralization of such Other Liabilities in an amount
not less than the Minimum Collateral Amount.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity performing similar
functions.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code, and either (i) is sponsored or maintained by any
Loan Party or any ERISA Affiliate for employees of such Loan Party or any ERISA
Affiliate, or (ii) to which any


21





--------------------------------------------------------------------------------







Loan Party or any ERISA Affiliate contributes or has an obligation to contribute
or for which it has any liability, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding six plan years.
“Perfection Certificate” means a certificate in form satisfactory to the
Administrative Agent signed by an Authorized Officer of the Borrower setting
forth certain information with respect to the Loan Parties and their assets.
“Permitted Liens” means:
(a)    Liens for taxes, assessments, or similar charges and levies of any
Governmental Authority not yet due or which are being contested in good faith by
appropriate and lawful proceedings in accordance with the terms of this
Agreement;
(b)    pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs, other than any Lien imposed by ERISA;
(c)    Liens of mechanics, materialmen, warehousemen, carriers, suppliers,
landlords or other like Liens that are incurred in the ordinary course of
business and either (i) secure obligations that have not been outstanding past
the earliest of (A) the 31st day following notice of such Lien to a Loan Party,
(B) the 31st day following Knowledge of such Lien by a Loan Party, or (C) the
commencement of foreclosure or similar proceedings with respect to such Lien, or
(ii) are being contested in good faith by appropriate and lawful proceedings and
for which adequate reserves or other appropriate provisions in accordance with
GAAP have been set aside on such Loan Party’s books;
(d)    good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, trade contracts (other than Indebtedness)
or leases, not in excess of the aggregate amount due thereunder, or to secure
statutory obligations, or surety, appeal, performance or other similar bonds
required in the ordinary course of business;
(e)    encumbrances consisting of easements, right-of-way or other encumbrances,
title defects and restrictions on the use of real property, or laws, ordinances
or regulations affecting property, including, without limitation, any zoning or
similar laws or rights reserved to or vested in any Governmental Authority to
control or regulate the use of any real property, in each case, which do not
individually or in the aggregate materially detract from the value of the
applicable Loan Party’s interest in the applicable property subject thereto or
materially interfere with the operation of the applicable property or ordinary
conduct of the business of the applicable Loan Party;
(f)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Secured Parties;
(g)    Liens securing Indebtedness permitted under Section 7.1(f)(i), provided,
that (x) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (y) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition or construction;


22





--------------------------------------------------------------------------------







(h)    Liens arising pursuant to applicable law and rights of set-off of
financial institutions and other Persons in the ordinary course of banking,
insurance and trading arrangements;
(i)    Liens in the form of cash collateral securing Hedge Agreements permitted
under Section 7.1(c);
(j)    statutory Liens of each applicable Farm Credit Lender in its Farm Credit
Equities;
(k)    Liens resulting from judgments or orders not constituting an Event of
Default under Section 9.1(f);
(l)    all matters shown on each survey and on the lenders’ title insurance
policies delivered pursuant to Section 4.1(l) as exceptions to the insurance
coverage thereunder;
(m)    leases which are (i) subordinate to the Collateral Documents or (ii)
otherwise permitted hereunder; and
(o)    deposits to secure the performance of bids, surety and appeal bonds,
performance bonds and other obligations of like nature incurred in the ordinary
course of business.
“Permitted Rail Car Lease” means a lease by a Loan Party of hopper and/or tanker
rail cars containing a maximum term of 84 months; provided, that (a) the
aggregate number of rail cars leased pursuant to all Permitted Rail Car Leases
may not exceed 1,500 rail cars at any time, and (b) up to 750 rail cars leased
pursuant to Permitted Rail Car Leases may contain a maximum term of 120 months.
“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, Official Body, or any other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but not including a Multiemployer Plan),
maintained by any Loan Party or any ERISA Affiliate or any such plan to which
any Loan Party or any ERISA Affiliate is required to contribute on behalf of any
of its current or former employees, or for which any Loan Party is reasonably
expected to have liability.
“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans, as currently set forth in Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Plant Entities” means, collectively, (i) The Andersons Albion Ethanol LLC, an
Ohio limited liability company, (ii) The Andersons Clymers Ethanol LLC, an Ohio
limited liability company, (iii) The Andersons Denison Ethanol LLC, a Delaware
limited liability company, and (iv) The Andersons Marathon Ethanol LLC, a
Delaware limited liability company.
“Pricing Grid” means the table and text set forth below:


23





--------------------------------------------------------------------------------







Level
Consolidated EBITDA
Unused Commitment Fee Rate
Letter of Credit Fee Rate
Applicable Margin for Floating Rate Loans and LIBOR Rate Loans
Applicable Margin for ABR Loans
I
≥ $100,000,000
0.50%
2.50%
2.50%
1.50%
II
≥ $50,000,000 and < $100,000,000
0.50%
2.75%
2.75%
1.75%
III
< $50,000,000
0.50%
3.00%
3.00%
2.00%

For purposes of determining the Applicable Margin, the Unused Commitment Fee
Rate and the Letter of Credit Fee Rate:
(a)    Until receipt of the Compliance Certificate accompanying the Borrower’s
audited financial statements for the measurement period ending December 31,
2020, the Applicable Margin, the Unused Commitment Fee Rate and the Letter of
Credit Fee Rate shall be set at Level II.
(b)    The Applicable Margin, the Unused Commitment Fee Rate and the Letter of
Credit Fee Rate shall be recomputed as of the end of each fiscal year of the
Borrower ending after December 31, 2019 based on Consolidated EBITDA as of such
fiscal year end as reported in the Borrower’s audited financial statements
delivered pursuant to Section 6.1(b). Any increase or decrease in the Applicable
Margin, the Unused Commitment Fee Rate or the Letter of Credit Fee Rate computed
as of a fiscal year end shall be effective no later than 5 Business Days
following the date on which the Compliance Certificate evidencing such
computation is due to be delivered under Section 6.1(c). If a Compliance
Certificate is not delivered when due in accordance with such Section 6.1(c),
then the rates in Level III shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered.
(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i)  Consolidated EBITDA as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of Consolidated EBITDA would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under any
Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.
Neither this clause (c) nor the foregoing clause (b) shall limit the rights of
the Administrative Agent, any Lender or the Issuing Lender, as the case may be,
under Section 2.8, Section 3.5, Section VIII, or any other provision of any Loan
Document, other agreement or applicable Law.
(d)    Upon the occurrence of any Event of Default, the rates in Level III shall
apply and shall remain in effect until the date on which such Event of Default
is cured or waived.
“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal. In the event the Eastern Edition of The Wall
Street Journal ceases to


24





--------------------------------------------------------------------------------







publish such rate or an equivalent on a regular basis, the term “Prime Rate”
shall be determined on any day by reference to such other regularly published
average prime rate for such date applicable to such commercial banks as is
acceptable to the Administrative Agent in its sole discretion. Any change in
Prime Rate shall be automatic, without the necessity of notice provided to the
Borrower or any other Loan Party.
“Principal Office” means the main banking office of the Administrative Agent in
Greenwood Village, Colorado, or such other banking office as may be designated
by the Administrative Agent from time to time.
“Prior Security Interest” means a valid and enforceable perfected first-priority
security interest and Lien in and to the Collateral, subject only to Permitted
Liens.
“Pro Rata Share” means (a) with respect to the Revolving Term Facility as of any
date of determination, the proportion that a Revolving Term Lender’s Revolving
Term Commitment as of such date bears to the Aggregate Revolving Term Commitment
Amount as of such date, provided, that if the Revolving Term Commitments have
been terminated or have expired, Pro Rata Share under the Revolving Term
Facility shall be determined based upon the Revolving Term Commitments most
recently in effect, giving effect to any assignments; and (b) with respect to
the Term Facility as of any date of determination, the proportion that the
outstanding principal amount of a Term Lender’s Term Advances as of such date
bears to the aggregate principal amount of all outstanding Term Advances as of
such date.
“Producer” means any producer, packer, processor, manufacturer, dealer, broker,
agent, person engaged in farming operations, cooperative whose members consist
of any such Persons or other seller of perishable agricultural products or other
agricultural goods or farm products, including without limitation potatoes,
corn, “Meat Food Products”, “Livestock”, “Livestock Products”, “Poultry”,
“Poultry Products” (each as defined in PASA) and “Perishable Agricultural
Commodities” (as defined in PACA).
“Protective Advance Commitment Increase” has the meaning specified in Section
2.2(d)(ii).
“Protective Advances” has the meaning specified in Section 2.2(d)(i).
“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other Loan Party as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
“Register” has the meaning specified in Section 11.8.
“Reimbursement Obligation” has the meaning specified in Section 2.8(c)(i).
“Related Agreements” has the meaning specified in Section 12.3(a).


25





--------------------------------------------------------------------------------







“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, Directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means one or more Lenders (including Voting Participants in
accordance with Section 11.8) having Total Credit Exposure representing more
than 50% of the Total Credit Exposure of all Lenders; provided, however, that
(a) with respect to economic changes applicable only to a single Facility,
“Required Lenders” shall be calculated with respect to the Lenders (including
Voting Participants) only in that Facility, and (b) if any Lender is a
Defaulting Lender at such time of determination, the Total Credit Exposure of
such Defaulting Lender (including any of such Defaulting Lender’s Voting
Participants) shall be excluded from the determination of Required Lenders.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or other Equity Interest, or on account of any return
of capital to the Borrower’s stockholders, partners or members (or the
equivalent Person thereof).
“Revolving Term Advance” means a loan of funds by a Lender to the Borrower under
the Revolving Term Facility.
“Revolving Term Borrowing” means a Borrowing consisting of a Revolving Term
Advance by each of the Revolving Term Lenders.
“Revolving Term Commitment” means, with respect to any Lender, (a) the amount so
designated for such Lender in the Register maintained by the Administrative
Agent, plus or minus any such amount assumed or assigned pursuant to any
Assignment and Assumption and any increases and decreases effected pursuant to
Sections 2.2 and 2.11, or (b) as the context may require, the obligation of such
Lender to make Revolving Term Advances and participate in Protective Advances.
“Revolving Term Commitment Termination Date” means, with respect to the
Revolving Term Commitments thereunder, the earlier of (a) the applicable
Maturity Date for the Revolving Term Facility and (b) the date on which the
Revolving Term Commitments are terminated.
“Revolving Term Exposure” means, as to any Revolving Term Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving Term
Advances and such Revolving Term Lender’s participation in Letter of Credit
Obligations at such time.
“Revolving Term Facility” means the Revolving Term Facility established pursuant
to Section 2.2.
“Revolving Term Facility Availability Amount” means, as of the date of
determination, the amount by which the Aggregate Revolving Term Commitment
Amount exceeds the Revolving Term Facility Usage.
“Revolving Term Facility Usage” means at any time the sum of the outstanding
Revolving Term Advances and the Letter of Credit Obligations.
“Revolving Term Lender” means any Lender with a Revolving Term Commitment.


26





--------------------------------------------------------------------------------







“Revolving Term Note” means a promissory note of the Borrower payable to a
Lender in the amount of such Lender’s Revolving Term Commitment, in
substantially the form of Exhibit E-1, as such promissory note may be amended,
extended or otherwise modified from time to time, and including each other
promissory note accepted from time to time in substitution therefor or in
renewal thereof.
“Sanction” means any sanction administered or enforced by the U.S. Department of
the Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of Sanctions, including as of the date hereof Crimea, Cuba,
Iran, North Korea, Sudan and Syria.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State or any other
relevant authority, (b) any Person located, operating, organized or resident in
a Sanctioned Country, (c) any other Person that is the subject or target of any
Sanctions, or (d) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a), (b) or (c).
“Secured Bank Product” means agreements or other arrangements entered into by a
Lender or its Affiliate, on the one hand, and any Loan Party, on the other hand
at the time such Lender is a party to this Agreement, under which any Lender or
Affiliate of a Lender provides any of the following products or services to any
of the Loan Parties: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange; provided that the foregoing shall not constitute a Secured Bank
Product if at any time (x) the applicable provider of such bank products or
services is not a Lender or an Affiliate of a Lender or (y) such provider has
not delivered a Secured Party Designation Notice to the Administrative Agent
pursuant to Section 10.15(a).
“Secured Hedge” means an Interest Rate Hedge permitted under this Agreement
(a) that is entered into by a Hedge Bank and (b) with respect to which such
Hedge Bank has provided evidence satisfactory to the Administrative Agent that
(i) such Interest Rate Hedge is documented in a standard International Swaps and
Derivatives Association Agreement, and (ii) such Interest Rate Hedge provides
for the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner; provided that the foregoing shall
not constitute a Secured Hedge if at any time (x) the applicable provider of
such Interest Rate Hedge is not the Administrative Agent, a Lender, or an
Affiliate of the Administrative Agent or a Lender, or (y) such provider (if
other than the Administrative Agent) has not delivered a Secured Party
Designation Notice to the Administrative Agent pursuant to Section 10.15(a).
“Secured Obligations” means all Obligations, all Guaranteed Liabilities and all
Other Liabilities.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, each Hedge Bank that provides any Secured Hedge, each Lender
(or its Affiliate) that provides any Secured Bank Product, each Related Party or
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 10.6, any other holder from time to time of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
“Secured Party Designation Notice” means a notice from any Lender, any Affiliate
of any Lender or any other Secured Party substantially in the form of Exhibit F.


27





--------------------------------------------------------------------------------







“Security Agreement” means the Security Agreement of even date herewith to which
the Borrower, the Guarantors and the Administrative Agent are parties.
“Solvent” means, with respect to any Person on any date of determination, taking
into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Lease Agreement” means each of (i) the Lease dated as of September
13, 2005 between The Andersons, Inc., as landlord, and the Borrower, as
successor-by-merger to The Andersons Albion Ethanol LLC, as tenant, and (ii) the
Lease effective as of May 1, 2007 between The Andersons Agriculture Group, LP,
as landlord, and the Borrower, as successor-by-merger to The Andersons Clymers
Ethanol LLC, as tenant.
“Standard & Poor’s” means Standard & Poor’s Ratings Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., or any successor or assignee of the business
of such division in the business of rating securities and debt.
“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Rate Loan,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means all Indebtedness that has been subordinated to
payment of the Secured Obligations on subordination terms and conditions
satisfactory to the Administrative Agent, in its sole discretion, as to the
right and time of payment and as to any other rights and remedies thereunder.
“Subordination Agreement” means an agreement (in form and substance satisfactory
to the Administrative Agent in its sole discretion) executed and delivered by
each holder of Subordinated Indebtedness in favor of the Administrative Agent,
for the benefit of the Secured Parties, pursuant to which such Person
subordinates payment of such Subordinated Indebtedness or other obligations as
therein provided to payment of the Secured Obligations to the extent provided
therein.


28





--------------------------------------------------------------------------------







“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more Directors or trustees
(regardless of any contingency that does or may suspend or dilute the voting
rights) is at such time owned, or the management of which is controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person or one or more of such Person’s Subsidiaries, or (ii) that is directly or
indirectly controlled by such Person or one or more of such Person’s
Subsidiaries. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Borrower.
“Subsidiary Equity Interests” has the meaning specified in Section 5.6.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, for tax purposes or
otherwise upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
“Target” has the meaning specified in the definition of “Acquisition”.
“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit G hereto, prepared and delivered by any Lender in accordance with
Section 3.2(g).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Advance” means a loan of funds by a Lender to the Borrower under the Term
Facility.
“Term Borrowing” means a Borrowing consisting of Term Advances by each of the
Term Lenders.
“Term Commitment” means, with respect to any Lender, (a) the amount so
designated for such Lender in the Register maintained by the Administrative
Agent, plus or minus any such amount assumed or assigned pursuant to any
Assignment and Assumption, or (b) as the context may require, the obligation of
such Lender to make Term Advances under Section 2.1. The initial aggregate
amount of the Term Commitments of all Term Lenders as of the Closing Date shall
be $70,000,000.
“Term Commitment Termination Date” means December 15, 2019.
“Term Facility” means the term loan facility being made available to the
Borrower by the Lenders pursuant to Section 2.1.
“Term Lender” means any Lender with a Term Commitment.
“Term Note” means a promissory note of the Borrower payable to a Term Lender in
the amount of such Lender’s Term Commitment, in substantially the form of
Exhibit E-2, as such promissory note may be


29





--------------------------------------------------------------------------------







amended, extended or otherwise modified from time to time, and including each
other promissory note accepted from time to time in substitution therefor or in
renewal thereof.
“Termination Date” means the date as of which all of the following shall have
occurred: (a) all Commitments under this Agreement have terminated, (b) all
Secured Obligations have been paid in full (other than (x) contingent
indemnification obligations and (y) obligations and liabilities with respect to
any Secured Bank Product or Secured Hedge as to which arrangements reasonably
satisfactory to the Administrative Agent and the applicable Lender (or its
Affiliate) or Hedge Bank have been made), and (c) all Letters of Credit have
terminated or expired (other than Letters of Credit as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the Issuing Lender shall have been made).
“Threshold Amount” means $5,000,000.
“Total Credit Exposure” means, as to any Lender as of any date of determination,
its unused Commitments, the Revolving Term Exposure and outstanding Term
Advances of such Lender as of such date of determination.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable Law requires that such appointment not be disclosed.
“Unused Commitment Fee” has the meaning specified in Section 2.6(a).
“Unused Commitment Fee Rate” means the percentage rate per annum below the
heading “Unused Commitment Fee Rate” in the Pricing Grid based on the
then-current Consolidated EBITDA.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“U.S.” means the United States of America.
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Voting Participant” has the meaning specified in Section 11.8(d).
“Voting Participant Notice” has the meaning specified in Section 11.8(d).
“Weekly Reset LIBO Rate” means the Adjusted LIBOR Rate for an Interest Period of
one month, determined by the Administrative Agent as of approximately 11:00 A.M.
(London, England time) on the first Business Day of each calendar week, rather
than in accordance with the timing set forth in the definition of LIBOR Rate.
The rate shall be reset automatically, without the necessity of notice being
provided to the Borrower or any other party, on the first Business Day of each
succeeding calendar week, and each change


30





--------------------------------------------------------------------------------







in the rate shall be applicable to all balances subject to this option.
Notwithstanding the foregoing, (i) if such rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement and (ii) if such
rate of interest is not ascertainable pursuant to the foregoing provisions of
this definition (as determined by the Administrative Agent), then “Weekly Reset
LIBO Rate” shall mean the rate determined in accordance with Section 3.4 of this
Agreement.
“Withholding Agent” means (i) the Borrower or any other Loan Party and (ii) the
Administrative Agent.
“Working Capital” means, with respect to the Consolidated Group as of any date
of determination, the excess of current assets over current liabilities,
determined in accordance with GAAP. For purposes of determining current assets,
the Revolving Term Facility Availability Amount as of the date of determination
(less the amount that would be considered a current liability under GAAP if
fully advanced) shall be deemed a current asset, whether or not it would be
treated as such under GAAP.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (a) references to the plural include the
singular, the plural, the part and the whole; (b) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (c) the words “hereof,” “herein,” “hereunder,” “hereto” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document as a whole; (d) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or other Loan Document, as
the case may be, unless otherwise specified; (e) reference to any Person
includes such Person’s successors and assigns; (f) reference to any agreement,
including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, document or instrument means such agreement,
document or instrument as amended, modified, supplemented, replaced, substituted
for, superseded or restated at any time and from time to time; (g) relative to
the determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; (i)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document; (j) any pronoun shall include the corresponding masculine,
feminine and neuter terms; (k) reference to any Law or regulation herein shall
refer to such Law or regulation as amended, modified or supplemented from time
to time; (l) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; and (m) unless otherwise specified, all references
herein to times of day shall be references to Denver, Colorado time.

1.3    Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters
(including financial ratios and other financial covenants) and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), applied on a consistent basis and, except as expressly provided
herein, in a manner consistent with that used in preparing audited financial
statements in accordance with Section 6.1(b) and all accounting or financial
terms has the meanings ascribed to such terms by GAAP; provided, however, that
all accounting terms used


31





--------------------------------------------------------------------------------







in Article VIII (and all defined terms used in the definition of any accounting
term used in Article VIII has the meaning given to such terms (and defined
terms) under GAAP as in effect on the date hereof applied on a basis consistent
with those used in preparing the financial statements referred to in Section
5.10. In the event of any change after the date hereof in GAAP, and if such
change would affect the computation of any of the Financial Covenants or any
other provision hereof, then the parties hereto agree to endeavor, in good
faith, to agree upon an amendment to this Agreement that would adjust such
Financial Covenants or such other provisions in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Borrower’s financial statements at that time, provided
that until so amended such Financial Covenants and such other provisions shall
continue to be computed in accordance with GAAP prior to such change therein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any Financial Covenants) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date and not
otherwise defined herein shall, unless the context otherwise indicates, have the
meanings provided by those definitions. Subject to the foregoing, the term “UCC”
refers, as of any date of determination, to the UCC then in effect.

1.5    Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.6    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Documents therefor (at the time specified therefor in such applicable Letter of
Credit or Letter of Credit Documents and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

1.7    Covenant Compliance Generally. For purposes of determining compliance
under Article VIII, any amount in a currency other than Dollars will be
converted to Dollars in a manner consistent with that used in calculating
consolidated net income in the most recent annual financial statements of the
Borrower and its Subsidiaries delivered pursuant to Section 6.1(b).
Notwithstanding the foregoing, for purposes of determining compliance with
Article VII, with respect to any covenant with respect to the amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained therein shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
investment is incurred; provided, that for the avoidance of doubt, the result of
any changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred shall otherwise apply in all other cases, including
determining whether any additional Indebtedness or Investment may be incurred at
any time in accordance with Article VII and for purposes of calculating
financial ratios in accordance with Article VIII.

1.8    Administration of Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto.


32





--------------------------------------------------------------------------------








1.9    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

II. CREDIT FACILITIES

2.1    Term Facility.  
(a)    Term Commitments. Subject to the terms and conditions hereof and relying
upon the representations and warranties of the Loan Parties set forth herein and
in the other Loan Documents, each Term Lender severally agrees to make Term
Advances to the Borrower at any time or from time to time on or after the
Closing Date to the Term Commitment Termination Date in an aggregate amount at
any time outstanding not to exceed such Term Lender’s Pro Rata Share of each
Borrowing from time to time requested by the Borrower under the Term Facility;
provided that, after giving effect to each such Term Advance, (i) the aggregate
principal amount of such Lender’s Term Advances shall not exceed its Term
Commitment and (ii) the aggregate principal amount of all Term Advances extended
by all Term Lenders shall not exceed the aggregate of all Term Commitments. Each
request by the Borrower for a Term Advance shall be deemed to be a
representation by the Borrower that it shall be in compliance with the proviso
at the end of the preceding sentence and with Article IV both before and after
giving effect to the requested Term Borrowing. The Term Facility is not a
revolving facility; any Term Advances that are repaid may not be re-advanced
hereunder. The aggregate Term Commitments shall be automatically and permanently
reduced (A) dollar-for-dollar by the amount of each Term Borrowing on the date
of such Term Borrowing and (B) to zero on the Term Commitment Termination Date.
(b)    Loan Request for Term Borrowing. The Borrower may from time to time prior
to the Term Commitment Termination Date request the Term Lenders to make a Term
Borrowing by delivering to the Administrative Agent, not later than 11:00 a.m.,
three Business Days prior to the proposed Borrowing Date with respect to LIBOR
Rate Loans and 9:00 a.m. on the Business Day that is the proposed Borrowing Date
with respect to Floating Rate Loans, a duly completed Loan Request. Each such
Loan Request shall be irrevocable and shall specify the aggregate amount of the
proposed Term Advances comprising each Borrowing, and, if applicable, the
Interest Period, which amounts shall be not less than $5,000,000 for each
Borrowing.
(c)    Nature of Lenders’ Obligations with Respect to Term Advances. Each Lender
shall be obligated to participate in each request for a Term Borrowing pursuant
to this Section 2.1 in accordance with its Pro Rata Share. The obligations of
each Lender hereunder are several. The failure of any Term Lender to make a Term
Advance shall not relieve any other Term Lender of its obligations to make a
Term Advance nor shall it impose any additional liability on any other Lender
hereunder. The Term Lenders shall have no obligation to make Term Advances
hereunder after the Term Commitment Termination Date.
(d)    Repayment of Term Advances. In addition to any prepayments made pursuant
to Sections 2.11 and 2.12, the Borrower shall pay the aggregate outstanding
principal balance of the Term Facility in successive installments of $3,000,000
each, due and payable on the 20th day of each November, February, May and August
commencing November 20, 2020, and in


33





--------------------------------------------------------------------------------







one final installment on the Maturity Date for the Term Facility when the entire
remaining outstanding principal balance of the Term Facility, together with all
outstanding interest thereon and unpaid fees with respect thereto, shall be due
and payable in full.

2.2    Revolving Facility.
(a)    Revolving Term Commitments. Subject to the terms and conditions hereof
and relying upon the representations and warranties of the Loan Parties set
forth herein and in the other Loan Documents, each Revolving Term Lender
severally agrees to make Revolving Term Advances to the Borrower at any time or
from time to time on or after the Closing Date to the Revolving Term Commitment
Termination Date in an aggregate amount at any time outstanding not to exceed
such Revolving Term Lender’s Pro Rata Share of each Borrowing from time to time
requested by the Borrower under the Revolving Term Facility, provided that,
after giving effect to each such Revolving Term Advance, (i) such Lender’s
Revolving Term Exposure shall not exceed its Revolving Term Commitment and
(ii) the Revolving Term Facility Usage shall not exceed the Aggregate Revolving
Term Commitment Amount. Each request by the Borrower for a Revolving Term
Advance shall be deemed to be a representation by the Borrower that it shall be
in compliance with the proviso at the end of the preceding sentence and with
Article IV both before and after giving effect to the requested Revolving Term
Borrowing. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.2.
(b)    Loan Request for Revolving Term Borrowing. The Borrower may from time to
time prior to the Revolving Term Commitment Termination Date request the
Revolving Term Lenders to make a Revolving Term Borrowing by delivering to the
Administrative Agent, not later than 11:00 a.m., three Business Days prior to
the proposed Borrowing Date with respect to LIBOR Rate Loans and 9:00 a.m. on
the Business Day that is the proposed Borrowing Date with respect to Floating
Rate Loans, a duly completed Loan Request. Each such Loan Request shall be
irrevocable and shall specify the aggregate amount of the proposed Revolving
Term Advances comprising each Borrowing, and, if applicable, the Interest
Period, which amounts shall be not less than $500,000 for each Borrowing.
(c)    Nature of Lenders’ Obligations with Respect to Revolving Term Advances.
Each Lender shall be obligated to participate in each request for a Revolving
Term Borrowing pursuant to this Section 2.2 in accordance with its Pro Rata
Share. The obligations of each Lender hereunder are several. The failure of any
Lender to perform its obligations hereunder shall not affect the Obligations of
the Borrower to any other party nor shall any other party be liable for the
failure of such Lender to perform its obligations hereunder. Other than
Revolving Term Advances in repayment of Reimbursement Obligations in accordance
with Section 2.8(c), the Lenders shall have no obligation to make Revolving Term
Advances hereunder on or after the Maturity Date.
(d)    Protective Advances.
(i)    The Administrative Agent is hereby authorized by the Borrower and each
Lender to make Revolving Term Advances to the Borrower, on behalf of all
Revolving Term Lenders, if the Administrative Agent, in its sole discretion (but
with absolutely no obligation), deems such Revolving Term Advances necessary or
desirable (a) to preserve or protect Collateral or to enhance the likelihood of,
or maximize the amount of, the collectability or repayment of Secured
Obligations or (b) to pay any other amounts


34





--------------------------------------------------------------------------------







chargeable to or required to be paid by the Borrower or the other Loan Parties
under any Loan Documents, including costs, fees and expenses (any of such
Revolving Term Advances are herein referred to as “Protective Advances”),
notwithstanding that after giving effect to any such Protective Advances the
Revolving Term Facility Usage would exceed the Aggregate Revolving Term
Commitment Amount or that the conditions precedent set forth in Section 4.2 have
not been satisfied.
(ii)    If funding a Protective Advance would cause the Revolving Term Facility
Usage (including all outstanding Protective Advances) to exceed the Aggregate
Revolving Term Commitment Amount, the Administrative Agent in its sole
discretion (by or through itself, any of its Affiliates or another Revolving
Term Lender, subject to the consent of such Revolving Term Lender) may increase
its Revolving Term Commitment (and, concurrently, its Letter of Credit Sublimit,
if necessary) in an amount determined by the Administrative Agent to be
sufficient to accommodate such Protective Advance and such future Protective
Advances as the Administrative Agent may reasonably anticipate making (each, a
“Protective Advance Commitment Increase”).
(iii)    Each Protective Advance shall be deemed to be a Revolving Term Advance
hereunder and bear interest at the rate applicable to Floating Rate Loans. The
Administrative Agent’s determination that funding or permitting a Protective
Advance is appropriate shall be conclusive. Each Revolving Term Lender’s
obligation to purchase a participation in each Protective Advance and fund its
Pro Rata Share of any Protective Advance (as described in subsection (iv) below)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) the failure of any conditions set forth in Section
4.2 hereof to be satisfied, (B) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Term Lender may have against the
Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (C) the occurrence or continuance of a Default or Event of Default,
or (D) any other occurrence, event or condition, whether or not similar to any
of the foregoing. The Administrative Agent shall not be required to obtain the
consent of any Lender as a condition to making a Protective Advance or
implementing a Protective Advance Commitment Increase, but the Administrative
Agent’s discretion to make Protective Advances and implement Protective Advance
Commitment Increases may be revoked prospectively at any time by the Required
Lenders. No such revocation shall affect any Lender’s obligations under this
Agreement with respect to Protective Advances made prior to the date of any such
revocation. A Protective Advance Commitment Increase may be terminated at any
time in the Administrative Agent’s sole discretion, whereupon the Revolving Term
Commitment and Letter of Credit Sublimit, as applicable, shall be reduced by the
amount of such terminated Protective Advance Commitment Increase.
(iv)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default or Event of Default), each
Revolving Term Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Pro Rata Share. At
any time the conditions precedent set forth in Section 4.2 have been satisfied,
the Administrative Agent may require the Revolving Term Lenders to make
Revolving Term Advances to repay outstanding Protective Advances in proportion
to its Pro Rata Share. From and after the date, if any, on which any Revolving
Term Lender funds its


35





--------------------------------------------------------------------------------







participation in any Protective Advance purchased hereunder by making Revolving
Term Advances, the Administrative Agent shall promptly distribute to such
Revolving Term Lender, such Revolving Term Lender’s Pro Rata Share of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such Protective Advance.
(v)    In no event shall the Borrower or any other Loan Party be deemed a
beneficiary of this Section nor authorized to enforce any of its terms.
(e)    Repayment of Revolving Term Advances. In addition to any prepayments made
pursuant to Sections 2.11 and 2.12, the Borrower shall repay the entire
outstanding principal amount of Revolving Term Advances, together with all
outstanding interest thereon and unpaid fees with respect thereto, on the
Maturity Date of the Revolving Term Facility.

2.3    Interest Rate Provisions. The Borrower shall pay interest in respect of
the outstanding unpaid principal amount of the Floating Rate Loans, LIBOR Rate
Loans and ABR Loans, it being understood that, subject to the provisions of this
Agreement, the Borrower may select different Interest Rate Options and different
Interest Periods to apply to different Borrowings at any time outstanding and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of any Borrowing; provided that (x) there shall not be at any one
time outstanding more than seven Borrowings of LIBOR Rate Loans and (y) if a
Default or an Event of Default has occurred and is continuing, the Borrower may
not request, convert to, or renew any LIBOR Rate Loans. If at any time the
designated rate applicable to any Loan made by any Lender exceeds the Maximum
Rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s Maximum Rate.
(a)    Interest Rate Options. Subject to the limitations set forth in Section
3.3 and Section 3.4, (x) all Obligations not constituting Revolving Term
Advances or Term Advances shall bear interest calculated based upon the Floating
Rate Option and (y) with respect to Revolving Term Advances and Term Advances,
the Borrower shall have the right to select from each of the following Interest
Rate Options:
(i)    Floating Rate Option: An option to pay interest at a fluctuating rate per
annum equal to the Weekly Reset LIBO Rate in effect as of any date of
determination plus the Applicable Margin as of such date; or
(ii)    LIBOR Rate Option: An option to pay interest at a fluctuating rate per
annum equal to the Adjusted LIBOR Rate with respect to the applicable Interest
Period and as in effect as of any date of determination plus the Applicable
Margin as of such date.
(b)    Day Count Basis. Interest and fees shall be calculated on the basis of a
360-day year for the actual number of days elapsed (which results in more
interest or fees, as the case may be, being paid than if calculated on the basis
of a 365-day year); provided, however, that interest and fees determined by
reference to the Prime Rate shall be calculated on the basis of a year of 365 or
366 days, as the case may be, for the actual number of days elapsed. The date of
funding or conversion of a LIBOR Rate Loan and the first day of an Interest
Period shall be included in the calculation of interest. The date of payment of
any Loan and the last day of an Interest Period shall be excluded from the
calculation of interest; provided, if a Loan is repaid on the same day that it
is made, one day’s interest shall be charged.


36





--------------------------------------------------------------------------------







(c)    Default Rate. To the extent permitted by Law, immediately upon the
occurrence and during the continuation of an Event of Default under clause (a)
or (l) of Section 9.1, or immediately after written demand by the Required
Lenders to the Administrative Agent after the occurrence and during the
continuation of any other Event of Default, then the principal amount of all
Obligations shall bear interest at the Default Rate and the rates applicable to
Letter of Credit Fees shall be increased to the Default Rate. The Borrower
acknowledges that the increase in rates referred to in this Section 2.3
reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders are entitled to additional compensation for such risk; and all such
interest shall be payable by the Borrower upon demand by the Administrative
Agent.

2.4    Interest Periods. In order to convert a Floating Rate Loan to a LIBOR
Rate Loan or continue a LIBOR Rate Loan, the Borrower shall deliver to the
Administrative Agent a duly completed, written request therefor substantially in
the form of Exhibit H (each, a “Conversion or Continuation Notice”) not later
than 11:00 a.m. at least three Business Days prior to the proposed effective
date of such conversion or continuation. The Conversion or Continuation Notice
shall specify (i) which Borrowings (including the principal amount thereof) are
subject to such request, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the current Interest Period therefor, (ii) the
proposed effective date of such conversion or continuation (which shall be a
Business Day), (iii) whether the Borrower is requesting a continuation of LIBOR
Rate Loans or a conversion of Borrowings from one Interest Rate Option to
another Interest Rate Option, and (iv) if a continuation of or conversion to
LIBOR Rate Loans is requested, the requested Interest Period with respect
thereto. In addition, the following provisions shall apply to any continuation
of or conversion of any Borrowings:
(a)    Amount of Loans. After giving effect to such conversion or continuation,
each Revolving Term Borrowing shall be in an amount no less than the minimum
amount set forth in Section 2.2(b).
(b)    Commencement of Interest Period. In the case of any borrowing of,
conversion to or continuation of any LIBOR Rate Loan, the Interest Period shall
commence on the date of advance of or conversion to any LIBOR Rate Loan and, in
the case of immediately successive Interest Periods, each successive Interest
Period shall commence on the date on which the immediately preceding Interest
Period expires. Upon a conversion from a LIBOR Rate Loan to a Floating Rate
Loan, interest at the Floating Rate Option shall commence on the last day of the
existing Interest Period.
(c)    Selection of Interest Rate Options. If the Borrower elects to continue a
LIBOR Rate Loan but fails to select a new Interest Period to apply thereto, then
a one-month Interest Period automatically shall apply. If the Borrower fails to
duly request the continuation of any Borrowing consisting of LIBOR Rate Loans on
or before the date specified and otherwise in accordance with the provisions of
this Section 2.4, then such LIBOR Rate Loans automatically shall be converted to
Floating Rate Loans.

2.5    Making of Loans.
(a)    Notifications and Payments. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.1(b) or
Section 2.2(b), notify the applicable Lenders of such Class of Loan of its
receipt of such Loan Request specifying the information provided by the Borrower
and the apportionment among the Lenders of the requested Loan as determined by


37





--------------------------------------------------------------------------------







the Administrative Agent in accordance with Section 2.1 or Section 2.2, as the
case may be. Each applicable Lender shall remit the principal amount of their
Pro Rata Share of the Loan to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to the terms and conditions of Section 2.1 or Section 2.2, as applicable, fund
such Loan to the Borrower in U.S. Dollars and immediately available funds to the
Borrower’s account specified in the Loan Request prior to 2:00 p.m. on the
Borrowing Date. No portion of any Loan shall be funded by a Lender with “plan
assets” as defined by Section 3(42) of ERISA.
(b)    Pro Rata Treatment of Lenders. The borrowing of any Class of Loan shall
be allocated to each Lender of such Class of Loan according to its Pro Rata
Share thereof, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal and interest due from the Borrower hereunder to the Lenders with
respect to the applicable Commitments and Loan, shall (except as otherwise may
be provided with respect to a Defaulting Lender) be payable ratably among the
Lenders of such Class of Loan entitled to such payment in accordance with the
amount of principal and interest then due or payable to such Lenders as set
forth in this Agreement.
(c)    Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed Borrowing Date
that such Lender will not make available to the Administrative Agent such
Lender’s share of any Loan, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.1 or
Section 2.2, as the case may be, and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of such Loan available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate then
applicable to Floating Rate Loans. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. If the Borrower and
such Lender pay such interest for the same period, the Administrative Agent
promptly shall remit to the Borrower the amount of interest paid by Borrower for
such overlapping period. Nothing in this Section 2.5(c) or elsewhere in this
Agreement or the other Loan Documents, including the provisions of Section 2.13,
shall be deemed to require the Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

2.6    Fees.
(a)    Unused Commitment Fee. Accruing from the Closing Date until the Maturity
Date of the Revolving Term Facility, the Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Term Lender according to
its Pro Rata Share, a nonrefundable unused commitment fee (each an “Unused
Commitment Fee”) equal to the Unused


38





--------------------------------------------------------------------------------







Commitment Fee Rate (computed on the basis of a year of 360 days, as the case
may be, and actual days elapsed) multiplied by the average daily difference
between the amount of (i) the Aggregate Revolving Term Commitment Amount and
(ii) the Revolving Term Facility Usage; provided, however, that any Unused
Commitment Fee accrued with respect to the Revolving Term Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Unused Commitment Fee shall otherwise have been due and payable by the
Borrower prior to such time; and provided further that no Unused Commitment Fee
shall accrue with respect to the Revolving Term Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
provisos in the directly preceding sentence, all Unused Commitment Fees shall be
payable on each Interest Payment Date in arrears through the last day of the
immediately preceding calendar month.
(b)    Other Fees. The Borrower agrees to pay to the Administrative Agent such
other fees as agreed in the Fee Letter(s).

2.7    Notes. The obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Term Advances and Term Advances made to it by
each Lender, together with interest thereon, shall be evidenced by the books and
records maintained by such Lender and the Administrative Agent and may, at the
request of the applicable Lender, be evidenced by a Revolving Term Note and/or a
Term Note, as the case may be, payable to such Lender (or its registered
assigns) in a face amount equal to the Revolving Term Commitment or Term
Commitment, as applicable, of such Lender. The Borrower hereby unconditionally
promises to pay, to each of the Lenders (or their registered assigns), the
Administrative Agent and the Issuing Lender, as applicable, the Loans and other
Obligations as provided in this Agreement and the other Loan Documents.

2.8    Letter of Credit Subfacility.
(a)    Issuance of Letters of Credit. Subject to the terms and conditions of
this Agreement and the other Loan Documents, including, without limitation,
Section 4.2, and in reliance upon the representations and warranties set forth
in this Agreement and the other Loan Documents and in reliance on the agreements
of the Revolving Term Lenders set forth in this Section 2.8, the Issuing Lender
may, in its sole discretion, issue standby letters of credit (the “Letters of
Credit”) for the account of the Borrower or any other Loan Party on any Business
Day from the Closing Date through but not including the Letter of Credit
Expiration Date. The Borrower may at any time prior to Letter of Credit
Expiration Date request the issuance of a Letter of Credit, or an amendment or
extension of a Letter of Credit, by delivering to the Issuing Lender (with a
copy to the Administrative Agent) a completed application and agreement for
letters of credit, or request for such amendment or extension, as applicable, in
such form as the Issuing Lender may specify from time to time (each a “Letter of
Credit Request”) by no later than 11:00 a.m. at least five Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance, amendment or extension. Promptly after receipt of any
Letter of Credit Request, the Issuing Lender shall confirm with the
Administrative Agent (in writing) that the Administrative Agent has received a
copy of such Letter of Credit Request and if not, the Issuing Lender will
provide the Administrative Agent with a copy thereof. Unless the Issuing Lender
has received notice from any Lender, the Administrative Agent or any Loan Party,
at least one day prior to the requested date of issuance, amendment or extension
of the applicable Letter of Credit, that one or more applicable conditions in
Article IV is not satisfied, then the Issuing Lender may, in its sole
discretion, issue a Letter of Credit or agree to such amendment or extension;
provided that (i) the expiration date of the subject


39





--------------------------------------------------------------------------------







Letter of Credit shall not be later than the earlier of (A) one year after the
date of issuance of such Letter of Credit or, if such Letter of Credit provides
for automatic extensions thereof, to a date not later than one year beyond the
then-current expiration date and (B) 30 days prior to the Revolving Term
Commitment Termination Date, and (ii) after giving effect to such issuance,
amendment or extension (x) the Letter of Credit Obligations shall not exceed the
Letter of Credit Sublimit and (y) the Revolving Term Facility Usage shall not
exceed the Aggregate Revolving Term Commitment Amount. Each request by the
Borrower for the issuance, amendment or extension of a Letter of Credit shall be
deemed to be a representation by the Borrower that it shall be in compliance
with this Section and with Article IV before and after giving effect to the
requested issuance, amendment or extension of such Letter of Credit. Promptly
after its delivery of any Letter of Credit or any amendment to or extension of a
Letter of Credit to the beneficiary thereof, the applicable Issuing Lender will
also deliver to the Borrower and the Administrative Agent a true and complete
copy of such Letter of Credit, amendment or extension. All Closing Date Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be deemed a Letter of Credit hereunder subject to
and governed by the terms and conditions of this Agreement.
(b)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the ratable account of the Revolving Term Lenders a fee (the “Letter of
Credit Fee”) equal to the Letter of Credit Fee Rate (computed on the basis of a
year of 360 days and actual days elapsed), which fee shall be computed on the
daily average Letter of Credit Obligations and shall be payable quarterly on
each Interest Payment Date in arrears through the last day of the immediately
preceding calendar quarter and on the Maturity Date. The Borrower shall also pay
to the Issuing Lender for the Issuing Lender’s sole account a fronting fee in an
amount equal to the greater of (x) 0.125% of the face amount of each Letter of
Credit and (y) $2,000, as well as the Issuing Lender’s then in effect customary
fees and administrative expenses payable with respect to the Letters of Credit
as the Issuing Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.
(c)    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Revolving Term Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Lender a
participation in such Letter of Credit and each drawing thereunder, without
recourse or warranty, in an amount equal to such Revolving Term Lender’s Pro
Rata Share of the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively.
(i)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender will promptly notify the
Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice prior to 11:00 a.m. on a Drawing Date, the Borrower shall
reimburse (such obligation to reimburse the Issuing Lender shall sometimes be
referred to as a “Reimbursement Obligation”) the Issuing Lender prior to 12:00
noon on each date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”), or if such notice was received
after 11:00 a.m. on a Drawing Date, then by 10:00 a.m. on the Business Day
immediately following such Drawing Date, by paying to the Administrative Agent
for the account of the Issuing Lender an amount equal to the amount so paid by
the Issuing Lender. In the event the Borrower fails to reimburse the Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by the date and time required in accordance with the
foregoing sentence, then the Administrative Agent will promptly notify


40





--------------------------------------------------------------------------------







each Revolving Term Lender thereof, and the Borrower shall be deemed to have
requested that a Revolving Term Borrowing be made by the Revolving Term Lenders
under the Floating Rate Option to be disbursed on the Business Day immediately
following the Drawing Date, subject to the amount of the unutilized portion of
the Revolving Term Commitment and subject to the conditions set forth in
Section 4.2 other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.8(c)(i) may be
by telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Term Lender shall upon the Business Day immediately
following a Drawing Date with respect to which notice was delivered by the
Administrative Agent in accordance with Section 2.8(c)(i) make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to its Pro Rata Share of the amount of the drawing. So long as the
conditions set forth in Section 4.2 have been satisfied or waived in accordance
with this Agreement, each Revolving Term Lender that makes such funds available
shall be deemed to have made a Revolving Term Advance at the Floating Rate
Option; provided, that if any conditions set forth in Section 4.2 have not been
satisfied or waived in accordance with this Agreement, each Revolving Term
Lender shall remain obligated to fund its Pro Rata Share of such unreimbursed
amount and such amount (each a “Participation Advance”) shall be deemed to be a
payment in respect of its participation in the applicable Letter of Credit
Borrowing resulting from such drawing in accordance with Section 2.8(c)(iii). If
any Revolving Term Lender so notified fails to make available to the
Administrative Agent for the account of the Issuing Lender the amount of such
Revolving Term Lender’s Pro Rata Share of such amount by no later than noon on
such date, then interest shall accrue on such Revolving Term Lender’s obligation
to make such payment, from such Business Day to the date on which such Lender
makes such payment (i) at a rate per annum equal to the Federal Funds Effective
Rate during the first three days following the date such amount was due and
(ii) at a rate per annum equal to the rate applicable to Floating Rate Loans
thereafter. Any failure of the Administrative Agent or the Issuing Lender to
give any notice on the date provided in this section or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this clause (ii) following actual delivery of
such notice.
(iii)    With respect to any unreimbursed drawing that is not fully reimbursed
by Borrower and is not refinanced by Revolving Term Advances in accordance with
Section 2.8(c)(i) because of the Borrower’s failure to satisfy the conditions
set forth in Section 4.2, the Borrower shall be deemed to have incurred from the
Issuing Lender a borrowing (each, a “Letter of Credit Borrowing”) in an amount
equal to the unreimbursed portion of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Term Lender’s
payment to the Administrative Agent for the account of the Issuing Lender
pursuant to Section 2.7(c)(ii) shall be deemed payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a
Participation Advance from such Revolving Term Lender in satisfaction of its
participation obligation under this Section 2.8.
(d)    Repayment of Participation Advances.


41





--------------------------------------------------------------------------------







(i)    Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrower (A) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Revolving Term Lender has made a Participation
Advance to the Administrative Agent, or (B) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Revolving
Term Lender that made a Participation Advance, in the same funds as those
received by the Administrative Agent, the amount of such Revolving Term Lender’s
Pro Rata Share of such funds, and the Administrative Agent shall remit to the
Issuing Lender the amount of the Pro Rata Share of such funds of any Revolving
Term Lender that did not make a Participation Advance in respect of such payment
by the Issuing Lender.
(ii)    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.8 in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Revolving Term Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Pro Rata Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Revolving Term
Lender to the Administrative Agent, at a rate per annum equal to the Federal
Funds Effective Rate in effect from time to time.
(e)    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of its gross negligence or willful misconduct as determined by a
final decision by a court of competent jurisdiction, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
(f)    Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.
(g)    Nature of Participation and Reimbursement Obligations. Each Revolving
Term Lender’s obligation in accordance with this Agreement to make the Revolving
Term Advances or Participation Advances, as contemplated by this Section 2.8, as
a result of a drawing under a Letter of Credit, and the obligations of the
Borrower to reimburse the Issuing Lender upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:


42





--------------------------------------------------------------------------------







(i)    any set-off, counterclaim, recoupment, defense or other right that such
Revolving Term Lender may have against the Issuing Lender or any of its
Affiliates, the Borrower or any other Person for any reason whatsoever, or that
any Loan Party may have against the Issuing Lender or any of its Affiliates, any
Lender or any other Person for any reason whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.2 or 4.2 or as otherwise set forth in this Agreement for the making
of a Revolving Term Advance, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Revolving Term Lenders to make Participation Advances under this
Section 2.8;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
that any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;


43





--------------------------------------------------------------------------------







(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Default shall have occurred and
be continuing;
(xiii)    the fact that the Maturity Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
(h)    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit and each Revolving Term Lender, from and against any and all claims,
demands, liabilities, damages, taxes, penalties, interest, judgments, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) that the
Issuing Lender, any of its Affiliates or any Revolving Term Lender may incur or
be subject to as a consequence, direct or indirect, of the issuance of any
Letter of Credit, other than as a result of (i) the gross negligence or willful
misconduct of the Issuing Lender or such Revolving Term Lender or (ii) a claim
brought by the Borrower against the Issuing Lender or such Revolving Term Lender
for breach in bad faith of its obligations under this Agreement, in each case of
clause (i) or clause (ii) as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
(i)    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the


44





--------------------------------------------------------------------------------







transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Governmental Authority, and
none of the above shall affect or impair, or prevent the vesting of, any of the
Issuing Lender’s or its Affiliates’ rights or powers hereunder. Nothing in the
preceding sentence shall relieve the Issuing Lender from liability for the
Issuing Lender’s gross negligence or willful misconduct or breach in bad faith
by the Issuing Lender of its obligations under this Agreement (as determined by
a court of competent jurisdiction in a final, non-appealable judgment) in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (A) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (B) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (C) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliates; (D) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (E) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (F) may settle or
adjust any claim or demand made on the Issuing Lender or its Affiliates in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
(j)    Issuing Lender Reporting Requirements. The Issuing Lender (if other than
the Administrative Agent) shall, on the first Business Day of each month,
provide to the Administrative Agent a schedule of the Letters of Credit issued
by it, in form and substance satisfactory to the Administrative Agent, showing
the date of issuance of each Letter of Credit, the account party, the original
face amount (if any), and the expiration date of any Letter of Credit
outstanding at any time during the preceding month, and any other information
relating to such Letter of Credit that the Administrative Agent may request.


45





--------------------------------------------------------------------------------







(k)    UCP and ISP. Unless otherwise expressly agreed by the Issuing Lender, the
Borrower and the beneficiary of a Letter of Credit, (i) the rules of the
International Standby Practices as most recently published from time to time by
the International Chamber of Commerce (the “ISP”) shall apply to each standby
Letter of Credit and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits as most recently published from time to time by the
International Chamber of Commerce (the “UCP”) shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the Issuing Lender shall not be
responsible to the Borrower for, and the Issuing Lender’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Lender required or permitted under any law, order or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the Issuing Lender or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(l)    Letters of Credit Issued for Loan Parties. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Loan Party other than the Borrower, the Borrower
shall be obligated to reimburse the Issuing Lender hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any other Loan Party inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such other Loan Parties.

2.9    Payments.
(a)    Payments Generally. All payments and prepayments to be made in respect of
principal, interest, Unused Commitment Fees, Letter of Credit Fees, other fees
referred to in Section 2.6 or other fees or amounts due from the Borrower
hereunder shall be payable prior to 11:00 a.m. on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without set-off, counterclaim or other
deduction of any nature, and an action therefor shall immediately accrue. Such
payments shall be made to the Administrative Agent at the Principal Office for
the account of Lenders or Issuing Lender to which they are owed, in each case in
U.S. Dollars and in immediately available funds. The Administrative Agent shall
promptly distribute such amounts to the Issuing Lender and/or applicable Lenders
in immediately available funds. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated.”
(b)    Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest


46





--------------------------------------------------------------------------------







thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

2.10    Interest Payment Dates. Interest on Floating Rate Loans and ABR Loans
shall be due and payable on each Interest Payment Date in arrears through the
last day of the immediately preceding calendar month. Interest on LIBOR Rate
Loans shall be due and payable on the last day of each Interest Period for those
Loans and, if such Interest Period is longer than three months, also on the last
day of each three-month interval during such Interest Period. Interest on
mandatory prepayments of principal under Section 2.12 shall be due on the date
such mandatory prepayment is due. Interest on the principal amount of each Loan
or other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Maturity Date, upon an accelerated Maturity Date or otherwise).

2.11    Voluntary Prepayments and Reduction of Commitments.
(a)    Right to Prepay.
(i)    The Borrower shall have the right at its option from time to time to
prepay the Loans in whole or part without premium or penalty (except as provided
in this Section 2.11(a) and Section 3.5). Whenever the Borrower desires to
prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by at least (A) 11:00 a.m. three Business Days prior to the
date of prepayment of LIBOR Rate Loans, or (B) 9:00 a.m. on the Business Day of
the prepayment of Floating Rate Loans and ABR Loans, setting forth the following
information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment among Class of
Loan and Borrowings so long as no Default or Event of Default has occurred and
is continuing;
(y)    the total principal amount of such prepayment, which shall not be less
than the lesser of the following with respect to any Class of Loan: (1) the then
outstanding principal amount of such Class of Loan, or (2) $1,000,000 (provided,
that the amount of any prepayment to which this Section 2.11(a)(i)(y)(2) applies
shall be in integral multiples of $500,000); and
(z)    if applicable, a statement indicating the Borrower’s election to apply
the prepayment to unpaid installments of principal under the Term Facility in
direct order of maturity in accordance with Section 2.11(a)(iii) below.
(ii)    All prepayment notices shall be irrevocable. The principal amount of the
Loans for which a prepayment notice is given, together with interest on such
principal amount (except with respect to Loans to which the Floating Rate Option
or ABR Rate Option applies), shall be due and payable on the date specified in
such prepayment notice as the date on which the proposed prepayment is to be
made.


47





--------------------------------------------------------------------------------







(iii)    All prepayments of the Term Facility pursuant to this Section 2.11
shall be applied to unpaid installments of principal under the Term Facility, in
inverse order of scheduled maturities; provided, however, upon written notice to
the Administrative Agent, the Borrower may elect to apply such prepayment,
first, to unpaid installments of principal under the Term Facility due within
one year following the date of such prepayment to such installments in direct
order of maturity.
(iv)    Except as provided in Section 2.12 or Section 9.2(d), if the Borrower
prepays a Loan but fails to specify the applicable Class and/or Borrowing that
the Borrower intends to prepay, then such prepayment shall be applied, first, to
Protective Advances, second, to any Overadvances, third, to any Letter of Credit
Borrowings, fourth, to Revolving Term Advances, fifth, to Term Advances (and,
with respect to such prepayments applied to unpaid installments of principal
under the Term Facility, in inverse order of their respective maturities),
sixth, to Cash Collateralize all outstanding Letter of Credit Obligations and,
seventh, to other Secured Obligations in such order as the Administrative Agent
may determine in its sole discretion, and all such prepayments shall first be
applied to Floating Rate Loans then to LIBOR Rate Loans (and, among such LIBOR
Rate Loans, first to those with the earliest expiring Interest Periods). Any
prepayment hereunder shall include all interest and fees due and payable with
respect to the Loan being prepaid (except with respect to Loans to which the
Floating Rate Option or ABR Rate Option applies) and shall be subject to the
Borrower’s obligation to indemnify the Lenders under Section 3.5.
(b)    Reduction of Commitments. The Borrower shall have the right at any time
after the Closing Date upon five Business Days’ prior written notice to the
Administrative Agent to permanently reduce (ratably among the Revolving Term
Lenders in proportion to their Pro Rata Shares of) the Aggregate Revolving Term
Commitment Amount, in a minimum amount of $2,000,000 and whole multiples of
$1,000,000, or to terminate completely all Revolving Term Commitments, without
penalty or premium; provided that any such reduction or termination shall be
accompanied by (x) prepayment of the Revolving Term Advances and Cash
Collateralization of the Letter of Credit Obligations to the extent necessary to
cause the aggregate Revolving Term Facility Usage after giving effect to such
prepayments to be equal to or less than the Revolving Term Commitments as so
reduced or terminated and (y) payment of the full amount of interest accrued on
the principal sum to be prepaid. The Revolving Term Commitments shall terminate
in their entirety on the Revolving Term Commitment Termination Date. Any notice
to reduce the Aggregate Revolving Term Commitment Amount under this Section
2.11(b) shall be irrevocable.

2.12    Mandatory Prepayments.
(a)    Overadvance. If the Revolving Term Facility Usage shall on any date
exceed the Aggregate Revolving Term Commitment Amount (an “Overadvance”), the
Borrower shall on such date prepay the Revolving Term Advances (or Cash
Collateralize Letter of Credit Obligations in an amount not less than the
Minimum Collateral Amount, if prepayment in full of the Revolving Term Advances
is not sufficient) in such amounts as shall be necessary so that the Revolving
Term Facility Usage does not exceed the Aggregate Revolving Term Commitment
Amount.
(b)    Disposition of Assets. Within five Business Days of any Disposition not
expressly permitted by Section 7.7, the Borrower shall prepay the Secured
Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Disposition. Notwithstanding the foregoing


48





--------------------------------------------------------------------------------







and provided no Default or Event of Default has occurred and is continuing, such
prepayment shall not be required to the extent a Loan Party reinvests the Net
Cash Proceeds of such Disposition in productive assets (other than inventory
unless such Net Cash Proceeds result from a Disposition with respect to
inventory) of a kind then used or usable in the business of such Loan Party,
within one year after the date of such Disposition (or enters into a binding
commitment thereof within said one year period and subsequently makes such
reinvestment within 90 days of the end of the initial one year period); provided
that the Borrower notifies the Administrative Agent in writing of such Loan
Party’s intent to reinvest and of the completion of such reinvestment at the
time such proceeds are received and when such reinvestment occurs, respectively.
(c)    Casualty Events. (i) During such time as no Default or Event of Default
has occurred and is continuing, not later than five Business Days following the
receipt by any Loan Party of the proceeds of insurance, condemnation award, or
other compensation in respect of any Casualty Event or series of related
Casualty Events affecting any property of any Loan Party, the Borrower shall
prepay or cause such other Loan Party to prepay the Secured Obligations in an
aggregate amount equal to 100% of the Net Cash Proceeds of such Casualty
Event(s) to the extent the aggregate amount of such Net Cash Proceeds exceeds
$5,000,000 during any fiscal year of the Borrower, and (ii) during the
continuation of a Default or an Event of Default, not later than one Business
Day following the receipt by any Loan Party of the proceeds of insurance,
condemnation award, or other compensation in respect of any Casualty Event or
series of related Casualty Events affecting any property of any Loan Party, the
Borrower shall prepay or cause such other Loan Party to prepay the Secured
Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Casualty Event(s). Notwithstanding the foregoing and provided no Default or
Event of Default has occurred and is continuing, such prepayment shall not be
required to the extent a Loan Party reinvests the Net Cash Proceeds of such
Casualty Event in the repair, replacement or purchase of productive assets
(other than inventory unless such Net Cash Proceeds result from a Casualty Event
with respect to inventory) of a kind then used or usable in the business of such
Loan Party, within one year after the date of such Casualty Event (or enters
into a binding commitment thereof within said one year period and subsequently
makes such reinvestment within 90 days of the end of the initial one year
period); provided that the Borrower notifies the Administrative Agent in writing
of such Loan Party’s intent to reinvest and of the completion of such
reinvestment at the time such proceeds are received and when such reinvestment
occurs, respectively.
(d)    Equity Issuances. Immediately upon any Equity Issuance not expressly
permitted under Section 7.12, the Borrower shall prepay the Secured Obligations
in an aggregate amount equal to 100% of the Net Cash Proceeds received by any
Loan Party or Subsidiary with respect to such Equity Issuance. Notwithstanding
the foregoing and provided no Default or Event of Default has occurred and is
continuing, such prepayment shall not be required to the extent a Loan Party
reinvests the Net Cash Proceeds of such Equity Issuance in productive assets of
a kind then used or usable in the business of such Loan Party, within one year
after the date of such Equity Issuance (or enters into a binding commitment
thereof within said one year period and subsequently makes such reinvestment
within 90 days of the end of the initial one year period); provided that the
Borrower notifies the Administrative Agent in writing of such Loan Party’s
intent to reinvest and of the completion of such reinvestment at the time such
proceeds are received and when such reinvestment occurs, respectively.
(e)    Debt Incurrence. Immediately upon the receipt of the Net Cash Proceeds of
any Debt Incurrence not expressly permitted under Section 7.1, the Borrower
shall prepay the Obligations in an amount equal to 100% of the amount of such
Net Cash Proceeds.


49





--------------------------------------------------------------------------------







(f)    Application Among Obligations. All prepayments pursuant to this Section
2.12 shall be applied in the following order: (i) first, to any Protective
Advances that may be outstanding, (ii) second, on a pro rata basis to any
Overadvances that may be outstanding, (iii) third, on a pro rata basis to
principal installments under the Term Facility (and, with respect to such
prepayments applied to unpaid installments of principal under the Term Facility,
in inverse order of their maturities), (iv) fourth, on a pro rata basis to the
principal balance of the Revolving Term Facility (and the Aggregate Revolving
Term Commitment Amount shall be permanently reduced by the amount so prepaid)
and to Cash Collateralize outstanding Letter of Credit Obligations in an amount
not less than the Minimum Collateral Amount and (v) fifth, to other Secured
Obligations in such order as the Administrative Agent may determine in its sole
discretion.
(g)    Interest Payments; Application Among Interest Rate Options. All
prepayments pursuant to this Section 2.12 shall be accompanied by accrued and
unpaid interest upon the principal amount of each such prepayment. Subject to
Section 2.12(f), all prepayments required pursuant to this Section 2.12 shall
first be applied to Floating Rate Loans then to LIBOR Rate Loans (and, among
such LIBOR Rate Loans, first to those with the earliest expiring Interest
Periods). In accordance with Section 3.5, the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against LIBOR Rate Loans on any day other than
the last day of the applicable Interest Period.
(h)    No Waiver. Notwithstanding anything herein to the contrary, no prepayment
made pursuant to this Section 2.12 shall constitute or be deemed to be a cure of
any Default or Event of Default arising as a result of any Disposition, Casualty
Event, Equity Issuance, Debt Incurrence or otherwise.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other Obligations resulting in such Lender receiving payment of a proportion of
the aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its pro-rata share of the amount such Lender is
entitled hereunder, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
(other than as required by Law); and
(b)    the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment (including the application of funds arising from the existence
of a Defaulting Lender) made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 2.13 shall apply).


50





--------------------------------------------------------------------------------







Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. This Section 2.13 shall not apply to any action
taken by any Farm Credit Lender with respect to any Farm Credit Equities held by
the Borrower, including pursuant to Sections 2.16 and 9.2(c).

2.14    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lender hereunder; third, to Cash Collateralize in an
amount not less than the Minimum Collateral Amount of the Issuing Lender’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize in an amount not less than the Minimum Collateral Amount of
the Issuing Lender’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.15; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Obligations owed


51





--------------------------------------------------------------------------------







to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations are held by the Lenders pro rata
in accordance with the Commitments under the applicable Facility without giving
effect to Section 2.14(a)(iv) below. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Unused Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any Unused Commitment Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
any Non-Defaulting Lender’s Pro Rata Share of the Revolving Term Facility Usage
to exceed such Non-Defaulting Lender’s Revolving Term Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


52





--------------------------------------------------------------------------------







(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under Law, Cash
Collateralize the Issuing Lender’s Fronting Exposure in an amount not less than
the Minimum Collateral Amount in accordance with the procedures set forth in
Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

2.15    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent) the
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.14(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lender as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


53





--------------------------------------------------------------------------------







(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii)  the determination by the Administrative Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.14, the
Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the Prior Security Interest granted pursuant
to the Loan Documents.

2.16    Farm Credit Equity and Security.
(a)    Each party hereto acknowledges that the bylaws and capital plan (as each
may be amended from time to time) of each Farm Credit Lender shall govern
(i) the rights and obligations of the parties with respect to the Farm Credit
Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with such Farm Credit Lender,
(ii) the Borrower's eligibility for patronage distributions from each Farm
Credit Lender (in the form of equities and cash) and (iii) patronage
distributions, if any, in the event of a sale of a participation interest. Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.
(b)    Each party hereto acknowledges that, pursuant to the Farm Credit Act of
1971 (as amended or otherwise modified from time to time), each applicable Farm
Credit Lender has a statutory first Lien on its Farm Credit Equities, as the
case may be, that the Borrower may now own or hereafter acquire, which statutory
Lien shall be for each applicable Farm Credit Lender’s sole and exclusive
benefit. The Farm Credit Equities, as the case may be, shall not constitute or
form a part of the Collateral. To the extent that any of the Loan Documents
create a Lien on the Farm Credit Equities of the applicable Farm Credit Lender
or on patronage accrued by the applicable Farm Credit Lender for the account of
the Borrower or proceeds thereof, such Lien shall be for each applicable Farm
Credit Lender’s sole and exclusive benefit and no other Secured Party shall have
any right, title or interest therein. Neither the Farm Credit Equities nor any
accrued patronage thereon shall be offset against the Obligations, except that,
in the event of an Event of Default, each applicable Farm Credit Lender may
elect to apply the cash portion of any patronage distribution or retirement of
equity to amounts owed to such Farm Credit Lender under this Agreement, whether
or not such amounts are currently due and payable. The Borrower acknowledges
that any corresponding tax liability associated with such application is the
sole responsibility of the Borrower. No applicable Farm Credit Lender shall have
any obligation to retire its Farm Credit Equities at any time, including during
the continuance of any Default or Event of Default, either for application to
the Obligations or otherwise.

III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

3.1    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with


54





--------------------------------------------------------------------------------







or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or the
Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in this Section 3.1 and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section 3.1 shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower


55





--------------------------------------------------------------------------------







shall not be required to compensate a Lender or the Issuing Lender pursuant to
this Section 3.1 for any increased costs incurred or reductions suffered more
than nine (9) months prior to the date that such Lender or the Issuing Lender,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.2    Taxes.
(a)    Defined Terms. For purposes of this Section 3.2, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.2) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.2) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
of the Loan Parties shall, and does hereby agree to, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.2(e) below.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the


56





--------------------------------------------------------------------------------







provisions of Section 11.8 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.2, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(g)(ii)(A), (g)(ii)(B) and (g)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of


57





--------------------------------------------------------------------------------







copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a Tax Compliance
Certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a Tax Compliance Certificate on behalf of each
such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


58





--------------------------------------------------------------------------------







(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.2 (including by
the payment of additional amounts pursuant to this Section 3.2), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.2 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.2 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Secured Obligations.

3.3    Illegality. If any Lender determines that any Change in Law has made it
unlawful for any Lender to make, maintain or fund any LIBOR Rate Loan or
Floating Rate Loan, or to determine or charge interest rates based upon any
Interest Rate Option, or if any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the


59





--------------------------------------------------------------------------------







London interbank market, then, on written notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to
make, continue or convert any LIBOR Rate Loan or Floating Rate Loan, as
applicable, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all LIBOR Rate Loans or Floating Rate Loans, as applicable,
of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans or Floating Rate Loans. Upon any such prepayment
or conversion, the Borrower shall also pay accrued and unpaid interest and all
other amounts payable by the Borrower under this Agreement on the amount so
prepaid or converted.

3.4    LIBOR Rate Option Unavailable.
(a)    Inability to Determine Rates. If at any time the Administrative Agent
shall have determined or been instructed by the Required Lenders that (i)
adequate means do not exist for adequately and fairly determining the cost to
the Lenders of making or maintaining LIBOR Rate Loans or Floating Rate Loans or
calculating the same, (ii) the LIBOR Rate or the Adjusted LIBOR Rate will not
adequately and fairly reflect the cost to the Lenders of making or maintaining
LIBOR Rate Loans or Floating Rate Loans or (iii) the LIBOR Scheduled
Unavailability Date (as defined below) has occurred, then, upon notice from the
Administrative Agent to the Borrower and the Lenders, the obligations of all
Lenders under Sections 2.4 and 2.5 to make or continue any Loans as, or to
convert any Loans into, LIBOR Rate Loans or Floating Rate Loans shall forthwith
be suspended and, upon the expiration of the applicable Interest Period (or
immediately, if the foregoing is in contravention of applicable Law), the
affected Loans shall automatically begin bearing interest at the ABR Rate Option
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
(b)    LIBOR Replacement Rate. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, but without limiting
Section 3.4(a) above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or the Borrower or the Required Lenders notify the Administrative Agent
(with in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or the Required Lenders (as applicable) shall have determined (which
determination likewise shall be final and conclusive and binding upon all
parties hereto), that (i) the circumstances described in Section 3.4(a)(i) or
(ii) have arisen and that such circumstances are unlikely to be temporary, (ii)
the relevant administrator of the LIBOR Rate or a Governmental Authority having
or purporting to have jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which the LIBOR Rate shall no
longer be made available, or used for determining interest rates for loans in
the applicable currency (such specific date, the “LIBOR Scheduled Unavailability
Date”), or (iii) syndicated credit facilities among national and/or regional
banks active in leading and participating in such facilities currently being
executed, or that include language similar to that contained in this Section
3.4(b), are being executed or amended (as applicable) to incorporate or adopt a
new interest rate to replace the LIBOR Rate for determining interest rates for
loans in the applicable currency, then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBOR Rate with an alternate rate of
interest, giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such alternative
rates of interest (any


60





--------------------------------------------------------------------------------







such proposed rate, a “LIBOR Replacement Rate”), and make such other related
changes to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.4(b) (provided, that any definition of the LIBOR
Replacement Rate shall specify that in no event shall such LIBOR Replacement
Rate be less than zero for purposes of this Agreement) and any such amendment
shall become effective at 5:00 p.m. (Denver, Colorado time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. The
LIBOR Replacement Rate shall be applied giving due consideration to market
practice; provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification to application by the
Administrative Agent made as so determined shall not require the consent of, or
consultation with, any of the Lenders). For the avoidance of doubt, the parties
hereto agree that unless and until a LIBOR Replacement Rate is determined and an
amendment to this Agreement is entered into to effect the provisions of this
Section 3.4(b), if the circumstances under clause (i) or (ii) of this Section
3.4(b) exist (but, in the case of the circumstances described in such clause
(ii), only to the extent the LIBOR Rate is not available or permitted to be used
in determining interest rates for loans at such time on a current basis), the
provisions of Section 3.4(a) shall apply.

3.5    Indemnity. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Floating Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Floating Rate Loan on the date or in the amount notified by the Borrower;
or
(c)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 3.6;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

3.6    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires any Loan Party to pay any
Indemnified Taxes or


61





--------------------------------------------------------------------------------







additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.2, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.1 or Section 3.2, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.1, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.2 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section 3.6(a)
above or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.1 or 3.2) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.8;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
drawings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.2, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.7    Survival. Each party’s obligations under this Article III shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.


62





--------------------------------------------------------------------------------








IV. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

4.1    Conditions Precedent to Initial Credit Extension. The obligation of the
Lenders and the Issuing Lender to effect any Credit Extension is subject to the
condition precedent that, on or before the day of the first Credit Extension,
the Administrative Agent shall have received the following, each in form and
substance satisfactory to the Administrative Agent (and the initial Credit
Extensions of the Lenders and the Issuing Lender on the date hereof shall be
deemed to be an agreement by the Administrative Agent, the Lenders and the
Issuing Lender that the following conditions have been satisfied):
(a)    this Agreement and each of the other Loan Documents signed by an
Authorized Officer of each Loan Party and a duly authorized officer of each
Lender;
(b)    a certificate of each of the Loan Parties signed by an Authorized Officer
of each such Loan Party, dated the Closing Date, stating that (i) all
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents are true and correct on and as of the date hereof
(including without limitation the representation as to solvency of the Loan
Parties set forth in Section 5.19 and the representation as to litigation set
forth in Section 5.9), (ii) no Default or Event of Default exists under the
Credit Agreement (after giving effect thereto, the making of any Credit
Extensions on the date hereof and the Merger), the other Loan Documents or any
of the Existing Debt Facilities, (iii) the Borrower is in pro forma compliance
with each of the Financial Covenants calculated as of the date hereof (after
giving effect to the Credit Agreement, the making of any Credit Extensions on
the date hereof and the Merger), (iv) no Material Adverse Change has occurred
since December 31, 2018, (v) the Merger has been fully consummated and made
effective (and attaching thereto true, correct and complete copies of the Merger
Agreement and all other Merger Documents) and (vi) each of the Loan Parties
qualifies as an eligible institution for purposes of obtaining financing from
the Administrative Agent and the Lead Arrangers, in their capacities as Lenders;
(c)    certificates dated the Closing Date and signed by an Authorized Officer
of each of the Loan Parties, certifying (i) that the execution, delivery and
performance of the Loan Documents and other documents entered into pursuant to
this Agreement to which any Loan Party is a party were duly approved by all
necessary action of the Governing Board of such Loan Party, and attaching true
and correct copies of the applicable resolutions granting such approval;
(ii) that attached to such certificates are true and correct copies of the
Organizational Documents as in effect on the Closing Date certified by the
appropriate state official where such documents are filed in a state office (if
so filed or required to be so filed) together with certificates from the
appropriate state officials as to the continued existence and good standing or
existence (as applicable) of each Loan Party in the state where organized, dated
not more than 30 days prior to the Closing Date; and (iii) the names of the
Authorized Officers of each Loan Party that are authorized to sign the Loan
Documents entered into pursuant to this Agreement, together with the true
signatures of such officers; and the Secured Parties may conclusively rely on
such certificates until the Administrative Agent receives a further certificate
of an authorized officer of each applicable Loan Party canceling or amending the
prior certificate and submitting the signatures of the officers named in such
further certificate;
(d)    customary written opinions of counsel for the Loan Parties (including any
local counsel) covering the jurisdiction of formation of each Loan Party and, if
different, the jurisdiction of the governing law of the Loan Documents delivered
on the Closing Date, which opinions shall be duly executed and dated the Closing
Date;


63





--------------------------------------------------------------------------------







(e)    evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect;
(f)    a copy of the Borrower’s and the Consolidated Group’s risk management
policies and procedures;
(g)    a duly completed Compliance Certificate dated and calculated as of the
Closing Date, signed by an Authorized Officer of the Borrower, certifying
compliance with each of the Financial Covenants as of the date hereof after
giving pro forma effect to the Merger and any Credit Extensions on the date
hereof;
(h)    a duly completed, executed Loan Request for each Loan and Letter of
Credit Request for each Letter of Credit requested to be made on the Closing
Date, including notice of election as to Interest Periods (if applicable);
(i)    Lien searches with respect to the Borrower and each other Loan Party, in
scope satisfactory to the Administrative Agent, together with evidence of
termination of (or authorization of the Administrative Agent or its designee to
terminate) all Liens of record other than Permitted Liens;
(j)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral to the extent such
Liens can be perfected by filing;
(k)    an executed Landlord Agreement from the lessor, warehouse operator or
other applicable Person for each location that is not owned by a Loan Party and
at which inventory is located or stored, if applicable;
(l)    Real Estate Deliverables:
(i)    a Mortgage duly executed by an Authorized Officer of each Loan Party with
respect to each parcel of real property owned by such Loan Party;
(ii)    a commitment to issue an ALTA title insurance policy or policies
insuring the Administrative Agent, for the benefit of the Secured Parties, and
in form acceptable to the Administrative Agent (including such endorsements as
the Administrative Agent may require), insuring that each Mortgage described in
the foregoing clause (i) creates a valid first priority Lien upon the property
subject to each such Mortgage, subject only to such exceptions as are acceptable
to the Administrative Agent; provided, notwithstanding the foregoing, the
requirements of this Section 4.1(l)(ii) shall not apply to the Mortgage in
respect of the Albion, Michigan Property;
(iii)    a copy of any existing Phase I reports with respect to any parcel of
real property owned by such Loan Party;
(iv)    [reserved];
(v)    evidence that the Loan Parties have taken all actions required under the
Flood Laws and/or requested by the Administrative Agent to assist in ensuring
that each


64





--------------------------------------------------------------------------------







Lender is in compliance with the Flood Laws applicable to the Collateral,
including, but not limited to:
(A)    providing the Administrative Agent with the address and/or GPS
coordinates of each structure on any improved real property that will be subject
to a Mortgage;
(B)    obtaining or providing the following documents: (x) a completed standard
“life-of-loan” flood hazard determination form, (y) if the improvement(s) to the
improved real property is located in a special flood hazard area, a notification
to the Borrower (“Borrower Notice”) and (if applicable) notification to the
Borrower that flood insurance coverage under the National Flood Insurance
Program (“NFIP”) is not available because the community does not participate in
the NFIP, and (z) documentation evidencing the Borrower’s receipt of the
Borrower Notice (e.g., countersigned Borrower Notice, return receipt of
certified U.S. Mail, or overnight delivery),
(C)    to the extent required under Section 6.4(b), obtaining flood insurance
for such property, structures and contents prior to such property, structures
and contents becoming Collateral;
(vi)    true, correct and complete copies of each Specified Lease Agreement;
(m)    evidence from the Borrower that all material governmental and third-party
consents required to effectuate the Merger and the transactions contemplated
hereby have been obtained;
(n)    evidence that, upon making any Credit Extension on the Closing Date, the
Existing Debt Facilities will have been terminated, all outstanding obligations
thereunder will have been paid in full, all letters of credit issued thereunder
will have been terminated and all Liens securing such obligations will have been
released;
(o)    such financial statements, budgets, forecasts, and other financial
information as to the Loan Parties and their Subsidiaries as the Administrative
Agent or any Lender may have required prior to the Closing Date;
(p)    evidence that the Borrower has made a minimum equity investment in each
Farm Credit Lender as required by Section 6.10 of this Agreement;
(q)    at least five Business Days prior to the Closing Date, all W-9s and other
documentation and information requested by (or on behalf of) any Lender in order
to comply with requirements of Anti-Terrorism Laws, including, without
limitation, the Beneficial Ownership Certification;
(r)    if the Borrower has requested that any Loans to be made on the Closing
Date bear interest at a LIBOR Rate Option, a Funding Indemnity Letter duly
executed by the Borrower;


65





--------------------------------------------------------------------------------







(s)    such other agreements and documents, and evidence of the receipt of all
consents and approvals, as the Administrative Agent or any Lender may request in
connection with the transactions contemplated by this Agreement or the other
Loan Documents;
(t)    payment of all fees and expenses payable on or before the Closing Date as
required by this Agreement, the Fee Letter dated as of September 3, 2019, or any
other Loan Document; and
(u)    appropriate stock powers and certificates evidencing the pledged
Collateral and all other original items required to be delivered pursuant to any
of the Collateral Documents.

4.2    Each Loan or Letter of Credit. The obligation of the Lenders and the
Issuing Lender to effect any Credit Extension is subject to the further
conditions precedent that, on the date of such Credit Extension:
(a)    the representations and warranties of the Loan Parties set forth in the
Loan Documents, including without limitation in Article V of this Agreement,
shall then be true and correct in all material respects (other than any
representations and warranties qualified pursuant to their terms by materiality
qualifiers, which representations and warranties shall be true and correct in
all respects as written) on and as of the date of such Credit Extension as
though made on and as of such date, except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date;
(b)    no event has occurred and is continuing, or would result from such Credit
Extension, that constitutes a Default or an Event of Default; and
(c)    the Borrower shall have delivered a duly executed and completed Loan
Request to the Administrative Agent for each Loan requested to be made pursuant
to Sections 2.1(b) and 2.2(b) or Letter of Credit Request to the Issuing Lender
for each Letter of Credit to be issued pursuant to Section 2.8(a), as the case
may be.
Each Loan Request submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.2(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.



V. REPRESENTATIONS AND WARRANTIES
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the other Secured Parties as follows:

5.1    Organization and Qualification. Each Loan Party and each Subsidiary of
each Loan Party (a) is a corporation, partnership or limited liability company
or other entity as identified on Schedule 5.6, in each case duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization specified on Schedule 5.6, (b) has the lawful power to own or lease
its properties and to engage in the business it presently conducts or proposes
to conduct, and (c) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 5.1 and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary except where the failure to
be so duly licensed or qualified could not reasonably be expected to result in a
Material Adverse Change. The state of organization and the chief executive
office and principal place of business of each Loan Party and each Subsidiary of
each Loan Party are designated


66





--------------------------------------------------------------------------------







as such in Schedule 5.1, each other place of business of each Loan Party is
located at the address set forth in Schedule 5.1 and all records relating to
their respective businesses are kept at those locations.

5.2    Compliance with Laws; Licensing.
(a)    Each Loan Party and each Subsidiary of each Loan Party is in compliance
with all applicable Laws in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently doing business except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.
(b)    Each Loan Party and each of its Subsidiaries (i) is in compliance with
and (ii) has procured and is now in possession of, all material licenses or
permits required by any applicable federal, state, provincial or local law or
regulation for the operation of its business in each jurisdiction wherein it is
now conducting or proposes to conduct business, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Change.
(c)    Without limiting the foregoing clause (a), each Loan Party and each
Subsidiary of each Loan Party is in compliance with (i) all Applicable Food and
Feed Safety Laws and (ii) such Loan Party’s or Subsidiary’s own policies and
procedures that it implemented to comply with Applicable Food and Feed Safety
Laws; in each case except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change.
(d)    Neither the entry into nor the performance by any Loan Party of the Loan
Documents to which it is a party nor the making of any Credit Extension or
application of proceeds thereof contravenes any Law applicable to such Loan
Party or any of its Subsidiaries.
(e)    No Loan Party nor any Subsidiary thereof is an EEA Financial Institution
or subject to any Bail-In Action.

5.3    Title to Properties. Each Loan Party and each Subsidiary of each Loan
Party (a) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights that it purports to own or lease or that are
reflected as owned or leased on its books and records, and (b) owns or leases
all of its properties free and clear of all Liens except Permitted Liens.

5.4    Investment Company Act. No Loan Party nor any Subsidiary of any Loan
Party (a) is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended, or (b) shall become an “investment company” or under
such “control.”

5.5    Event of Default. No Event of Default or Default exists or is continuing.

5.6    Subsidiaries and Owners. Schedule 5.6 states (a) the name of each
Subsidiary of each Loan Party, its jurisdiction of organization and the amount,
percentage and type of Equity Interests in such Subsidiary (the “Subsidiary
Equity Interests”), (b) any options, warrants or other rights outstanding to
purchase any such Equity Interests referred to in clause (a). Each Loan Party
has good and marketable title to all of the Subsidiary Equity Interests it
purports to own, free and clear of any Lien other than the Lien in favor of the
Administrative Agent, and all Subsidiary Equity Interests and all Equity
Interests in the Borrower have been validly issued, fully paid and
nonassessable. All of the Borrower’s Subsidiaries, if any, are Guarantors.


67





--------------------------------------------------------------------------------








5.7    Power and Authority; Validity and Binding Effect.
(a)    Each Loan Party and each Subsidiary of each Loan Party has the full power
to enter into, execute, deliver and carry out this Agreement and the other Loan
Documents to which it is a party, to incur the Indebtedness contemplated by the
Loan Documents and to perform its Obligations under the Loan Documents to which
it is a party, and all such actions have been duly authorized by all necessary
proceedings on its part.
(b)    Each of the Loan Documents (i) has been duly and validly executed and
delivered by each Loan Party and (ii) constitutes legal, valid and binding
obligations of each Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its terms.

5.8    No Conflict; Material Agreements; Consents.
(a)    Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will (i) conflict with or constitute a material default
under (x) the terms and conditions of the Organizational Documents of any Loan
Party, (y) any Material Agreement to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, (z) any applicable Law or any order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or (ii) result in the creation or enforcement of any Lien, charge or
encumbrance upon any property (now or hereafter acquired) of any Loan Party or
any of its Subsidiaries (other than Liens granted under the Loan Documents).
(b)    There is no default under any Material Agreement or order, writ,
judgment, injunction or decree of any Governmental Authority to which any Loan
Party or any of its Subsidiaries is a party or by which it or any Subsidiary is
bound or to which it is subject that could reasonably be expected to result in a
Material Adverse Change.
(c)    Except those that have been obtained or made on or prior to the date
hereof, no consent, approval, exemption, order or authorization of, or
registration or filing with, any Governmental Authority or any other Person is
required by any Law or any Material Agreement in connection with the execution,
delivery and carrying out of this Agreement and the other Loan Documents or the
consummation of the Merger.
(d)    Each of the Loan Parties’ Material Agreements is in full force and
effect, and no Loan Party has received any notice of termination, revocation or
other cancellation (before any scheduled date for termination) in respect
thereof.

5.9    Litigation. Except as set forth and described in Schedule 5.9, there are
no actions, suits, arbitrations, settlements, proceedings or investigations
pending or, to the Knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Change, and none of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Change.

5.10    Financial Statements.


68





--------------------------------------------------------------------------------







(a)    Audited Financial Statements. The audited financial statements of the
Borrower and its Subsidiaries most recently delivered by the Borrower in
accordance with Section 6.1(b): (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.
(b)    Unaudited Financial Statements. The unaudited financial statements of the
Borrower and its Subsidiaries most recently delivered by the Borrower in
accordance with Section 6.1(a): (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    Accuracy of Financial Statements. Neither the Borrower nor any of its
Subsidiaries has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the financial statements
referred to in clauses (a) and (b) of this Section 5.10 or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of the Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Change. Notwithstanding
the foregoing, to the extent any financial statements (whether provided before
or after the date of this Agreement) include budgets, projections or other
forward-looking statements (collectively, “Projections”), such Projections are
and will be based upon good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made. The Administrative Agent and the
Lenders acknowledge that the Projections are subject to uncertainties and
contingencies and that no representation is given by any Loan Party that any
particular Projection will ultimately be realized.

5.11    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board). No part of the
proceeds of any Advance or any Letter of Credit has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or that is inconsistent with the provisions of the regulations of
the Board. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

5.12    Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any other Secured Party in connection herewith or
therewith, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein, in light of the circumstances under which they were made, not
misleading. There is no fact known to any Loan Party with respect to any event
or circumstance that could reasonably be expected to result in a Material
Adverse Change that has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the other Secured Parties prior to or at the date
hereof


69





--------------------------------------------------------------------------------







in connection with the transactions contemplated hereby. As of the Closing Date,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.

5.13    Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all Taxes that have or may become due pursuant to said returns or to
assessments received, except to the extent that (i) such Taxes are being
contested in good faith by appropriate proceedings diligently conducted and for
which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made, (ii) the aggregate amount of such Taxes
does not exceed the Threshold Amount, and (iii) no foreclosure or similar
proceedings have been commenced or notice of Liens filed with respect thereto.

5.14    Licenses; Intellectual Property; Other Rights.
(a)    Set forth on Schedule 5.14 is a true and complete list and summary
description of all Licenses of each Loan Party and each Subsidiary of each Loan
Party. No Loan Party has any Knowledge of any basis upon which the renewal of
any License would be denied in the future. Each License has been validly issued
to the relevant Loan Party or Subsidiary of a Loan Party and is in full force
and effect, and no Loan Party nor any Subsidiary of a Loan Party is in violation
in any material respect of any such License. Each Loan Party has posted all
bonds required under its Licenses.
(b)    Each Loan Party and each Subsidiary of each Loan Party owns or possesses
all the Intellectual Property and all services marks, trade names, domain names,
licenses, registrations, franchises, permits and other rights necessary to own
and operate its properties and to carry on its business as presently conducted
and planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others.

5.15    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents constitute and will continue to constitute Prior Security
Interests in and to the Collateral. All filing fees and other reasonable
expenses in connection with the perfection of such Liens have been or will be
paid by the Borrower.

5.16    Insurance.
(a)    The property of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds that are valid and in full force and effect
and that provide coverage satisfying or surpassing the requirements set forth in
Section 6.4(a).
(b)    Each Loan Party, to the extent required under the Flood Laws, has
obtained flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone pursuant to policies that are valid
and in full force and effect and which provide coverage meeting the requirements
of Section 6.4(b).

5.17    ERISA Compliance.
(a)    Except as would not reasonably be expected to result in a Material
Adverse Change, (i) each Plan is in compliance in all material respects with the
terms of the applicable Plans and the applicable provisions of ERISA, the Code
and other federal or state Laws, including all of the applicable reporting and
disclosure requirements of ERISA and the Code and (ii) all contributions


70





--------------------------------------------------------------------------------







to any Pension Plans and Multiemployer Plans required to be made as of the date
hereof by the Borrower and its Subsidiaries in accordance with the terms of the
Plans have been made or have been accrued and reflected on the financial
statements of the Borrower and its Subsidiaries.
(b)    Each Plan that is intended to qualify under Section 401(a) of the Code
has (or has timely applied for) a favorable determination letter from the IRS or
may rely on an opinion letter issued by the IRS to the plan sponsor and no facts
or circumstances exist that would reasonably be expected to cause the loss of
such qualification. Each Loan Party and each ERISA Affiliate has made all
contributions to each Pension Plan that are required of it by the Plan Funding
Rules, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan. The Loan Parties and their ERISA Affiliates have
made all required contributions to any Multiemployer Plan.
(c)    None of the Loan Parties, their Subsidiaries or ERISA Affiliates has or
maintains (i) any Pension Plan, (ii) any Multiemployer Plan or (iii) any Plan
that is intended to be or includes an employee stock ownership plan (within the
meaning of Section 4975(e)(7) of the Code). No Plan provides post-retirement
medical or insurance benefits with respect to current or former employees (or
dependents of such individuals) other than benefits required under Section 601
of ERISA, Section 4980B of the Code or applicable state law).
(d)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (iii) no Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan or Multiemployer Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred that, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA.
(e)    Except as would not reasonably be expected to result in a Material
Adverse Change, there are no pending or, to the best Knowledge of any Loan
Party, threatened, claims, actions or lawsuits by any Governmental Authority,
Plan participant or other Person (other than routine claims for benefits) with
respect to any Plan.

5.18    Environmental Matters. Except as disclosed on Schedule 5.18:
(a)    The facilities and properties currently or formerly owned, leased or
operated by any of the Loan Parties (the “Properties”) do not contain any
Hazardous Materials attributable to the Loan Parties’ ownership, lease or
operation of the Properties in amounts or concentrations or stored or utilized
which (i) constitute or constituted a violation of Environmental Laws or
(ii) could reasonably be expected to give rise to any Environmental Liability,
in each case to the extent that any of the foregoing, either individually or in
the aggregate, could reasonably be expected to result in liability in excess of
$10,000,000.
(b)    None of the Loan Parties has received any material notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to their
activities at any of the Properties or the


71





--------------------------------------------------------------------------------







business operated by the Loan Parties (the “Business”), or any prior business
for which any Loan Party has retained liability under any Environmental Law.
(c)    Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability for any Loan
Parties, nor have any Hazardous Materials been generated, treated, stored or
disposed of by or on behalf of any Loan Party at, on or under any of the
Properties in violation of Environmental Laws or in a manner that could
reasonably be expected to give rise to any Environmental Liability, in each case
to the extent that any of the foregoing, either individually or in the
aggregate, could reasonably be expected to result in liability in excess of
$10,000,000.

5.19    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a Consolidated basis, Solvent.

5.20    Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws. The Loan Parties,
their Subsidiaries and (to the Knowledge of any Loan Party) their respective
Affiliates, Directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Loan Parties or their Subsidiaries nor (to the Borrower’s Knowledge) any
Director, officer, employee, agent or Affiliate of any Loan Party or any
Subsidiary, is or shall be (a) a Sanctioned Person, (b) engaged in any business
with, or involved in making or receiving any contribution of funds, goods or
services to or for the benefit of, a Sanctioned Person or a Sanctioned Country
or in any transaction that evades or avoids, or has the purpose of evading or
avoiding, the prohibitions set forth in any Anti-Terrorism Law or
Anti-Corruption Law, or (c) otherwise in violation of any Anti-Terrorism Law or
Anti-Corruption Law. To the Knowledge of the Borrower, no agent or
representative of any Loan Party or any Subsidiary that will act in any capacity
in connection with or benefit from the Facilities has taken any action, directly
or indirectly, that would result in a violation by such Persons of any
Anti-Terrorism Laws, applicable Sanctions or Anti-Corruption Laws. The Loan
Parties have instituted and maintain policies and procedures designed to promote
and achieve continued compliance with Anti-Corruption Laws.

5.21    Compliance with Food Security Act and Agricultural Lien Statutes;
Agricultural Lien Notices.
(a)    Each Loan Party (i) is in compliance with the Food Security Act and has
filed all appropriate notices and requests and otherwise taken all steps
necessary to register with the “Central Filing System” and subscribe to the
portions of the master list covering effective financing statements related to
farm products and other agricultural products purchased by such Loan Party, in
each case established, maintained and distributed by the Secretary of State (or
such other similar state agency) of each state that maintains a “Central Filing
System” in accordance with the Food Security Act and (ii) is in compliance with
all applicable other Agricultural Lien Statutes, except where the failure to
comply could not reasonably be expected to result in a Material Adverse Change.
(b)    No Loan Party has received notice (written or otherwise) from any
Producer, unpaid seller, supplier, agent or secured party indicating such
Person’s intent to claim or preserve the benefits of any trust under any
Agricultural Lien Statute or of any Lien in any “farm products” (as defined in
the UCC) under applicable Law, nor has any action been commenced against any
Loan Party or any Subsidiary of any Loan Party by (i) any beneficiary of any
such Lien to enforce such Lien or (ii) any Governmental Authority or any
beneficiary of a trust created under any Agricultural Lien Statute to enforce
payment from such trust.


72





--------------------------------------------------------------------------------








5.22    Agricultural Licenses. Except as set forth on Schedule 5.22, (a) no Loan
Party is required to maintain any Agricultural Licenses or presently maintains
any Agricultural Licenses and (b) no Loan Party is a “packer”, “dealer” or a
“broker” as defined in any Agricultural Lien Statute.

5.23    Material Adverse Change. Since December 31, 2018, no Material Adverse
Change has occurred with respect to the Borrower (as successor-by-merger to each
of the Plant Entities) or any other Loan Party.

VI. AFFIRMATIVE COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full of the Secured Obligations, the Loan Parties shall comply at all times
with the following covenants:

6.1    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
(a)    Monthly Financial Statements. As soon as available and in any event
within 30 days after the end of each calendar month, financial statements of the
Borrower and its Subsidiaries, consisting of a consolidated and, to the extent
the Borrower has any consolidated Subsidiaries, consolidating balance sheet as
of the end of such month and related consolidated and consolidating statements
of income, stockholders equity and cash flows for the month then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by an Authorized Officer of the Borrower
as having been prepared in accordance with GAAP, consistently applied.
(b)    Annual Financial Statements. As soon as available and in any event within
90 days after the end of each fiscal year, audited financial statements of the
Borrower and its Subsidiaries consisting of a consolidated and, to the extent
the Borrower has any consolidated Subsidiaries, consolidating balance sheet as
of the end of such year, and related consolidated and consolidating statements
of income, stockholders’ equity and cash flows for the year then ended, all in
reasonable detail and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency that would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.
(c)    Compliance Certificate. Concurrently with the delivery of the financial
statements of the Loan Parties furnished to the Administrative Agent and to the
Lenders pursuant to Sections 6.1(a) and (b), a Compliance Certificate duly
executed by an Authorized Officer of the Borrower stating (i) that the financial
statements described in the foregoing clauses (a) and (b) have been prepared in
accordance with GAAP, (ii)  whether or not such Authorized Officer has Knowledge
of the occurrence of any Default or Event of Default hereunder not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto, and (iii) all relevant facts in reasonable detail to
evidence the computations as to whether or not the Borrower is in compliance
with the Financial Covenants.
(d)    Other Reports.


73





--------------------------------------------------------------------------------







(i)    Annual Budget. As soon as practicable and in any event within 90 days
after the end of each fiscal year of the Borrower, the projected balance sheets,
income statements, capital expenditures budget and cash flow statements for the
Borrower and its Subsidiaries, on a consolidated and consolidating basis, for
each month of the next fiscal year, each in reasonable detail, representing the
good faith projections of the Borrower for each such month, together with such
supporting schedules and information as the Administrative Agent from time to
time may reasonably request.
(ii)    Pension Plan and Multiemployer Plan Reports. Promptly upon receipt by
Borrower (or any ERISA Affiliate), each of the annual actuarial certification
under Section 436 of the Code of the Pension Plan’s adjusted funding target
attainment percentage (as defined in Section 436(j)(2) of the Code) and the
annual funding notice under Section 101(f) of ERISA with respect to any
Multiemployer Plan. The Loan Parties shall promptly forward to the
Administrative Agent any notice the Loan Parties receive from a Multiemployer
Plan regarding a Loan Party’s withdrawal from such Multiemployer Plan, any
termination of such Multiemployer Plan, mass withdrawal from such Multiemployer
Plan or imposition of withdrawal liability on a Loan Party.
(iii)    Recalls; Corrective Actions. Promptly upon receipt by any Loan Party or
any Subsidiary of any Loan Party, true and correct copies of (x) any Form 483 or
warning letter from any Governmental Authority or (y) any notice or
correspondence from any Governmental Authority regarding any recall, notice of
noncompliance with applicable Law, or notice of any suspension (in whole or in
part) of any operations, registration or License of any of the Loan Parties,
their Subsidiaries or their facilities; together with a certificate signed by an
Authorized Officer of the Borrower setting forth the action that the Loan
Parties and their Subsidiaries propose to take with respect to the foregoing.
(iv)    Beneficial Ownership Certificate. Promptly, notice of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in such certification.
(e)    Notices.
(i)    Default. Promptly after any officer of any Loan Party has Knowledge of
the occurrence of an Event of Default or Default, a certificate signed by an
Authorized Officer setting forth the details of such Event of Default or Default
and the action that such Loan Party proposes to take with respect thereto.
(ii)    Litigation. Promptly after the commencement thereof, written notice of
all actions, suits, proceedings or investigations before or by any Governmental
Authority or any other Person against any Loan Party, any Subsidiary of any Loan
Party, or any Plan (or fiduciary thereof) that relate to the Collateral, involve
a claim or series of claims that if adversely determined could reasonably be
expected to result in a Material Adverse Change.
(iii)    Organizational Documents. Promptly (and, without limiting the
foregoing, within any time limits set forth in Section 7.13), true and correct
copies of any amendment to the Organizational Documents.


74





--------------------------------------------------------------------------------







(iv)    Material Agreements. Promptly and in any event within 5 Business Days
thereof, true and correct copies of any entry into, or any amendment,
supplement, waiver or other modification to, any Material Agreements, and any
notice of any default, termination, cancellation or revocation (prior to any
scheduled date of termination) delivered thereunder.
(v)    Erroneous Financial Information. Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review of any Loan Party should no
longer be relied upon or that disclosure should be made or action should be
taken to prevent future reliance, written notice thereof together with true and
correct copies of any letters or correspondence from the Borrower or its
accountants.
(vi)    ERISA Event. Promptly after any officer of any Loan Party has Knowledge
of the occurrence of any ERISA Event or any event reasonably expected to result
in an ERISA Event, written notice thereof.
(f)    Risk Management Policies. Copies of any risk management policies and
procedures of the Borrower and any amendments or other modifications thereto.
(g)    Other Information. Such other reports and information as the
Administrative Agent or any of the Lenders may from time to time reasonably
request, all in form and substance reasonably acceptable to the Administrative
Agent and such Lenders.

6.2    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain (a) its legal existence as a corporation,
limited partnership or limited liability company or other entity, as the case
may be, as of the Closing Date or the date of formation or acquisition thereof
and its license or qualification and good standings necessary to conduct its
business, except as otherwise expressly permitted in Section 7.6, and (b) all
licenses, franchises, permits and other authorizations and Intellectual
Property, the loss, revocation, termination, suspension or adverse modification
of which could reasonably be expected to result in a Material Adverse Change.

6.3    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all Material
Indebtedness and other material liabilities (including all lawful claims that,
if unpaid, would by Law become a Lien on the assets of any Loan Party) to which
it is subject or that are asserted against it, promptly as and when the same
shall become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income, prior to the date on
which penalties attach thereto, except to the extent that (i) such Material
Indebtedness or other material liability is being diligently contested in good
faith by appropriate actions, (ii) such reserves or other appropriate
provisions, if any, as shall be required by GAAP have been made with respect
thereto, (iii) the aggregate amount of any such contested Taxes does not exceed
the Threshold Amount, and (iv) no foreclosure or similar proceedings have been
commenced or notice of Liens filed with respect thereto.

6.4    Maintenance of Insurance.
(a)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
insure its properties and assets against loss or damage by fire and such other
insurable hazards as such assets are commonly insured (including fire, extended
coverage, property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and


75





--------------------------------------------------------------------------------







omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Administrative Agent. Such
insurance policies shall contain additional insured, mortgagee and lender loss
payable special endorsements in form and substance satisfactory to the
Administrative Agent naming the Administrative Agent as additional insured,
mortgagee and lender loss payee, as applicable, on a primary, non-contributory
basis, waiving subrogation, and providing the Administrative Agent with notice
of cancellation acceptable to the Administrative Agent.
(b)    Each Loan Party shall, to the extent required under the Flood Laws,
obtain and maintain flood insurance for such structures and contents
constituting Collateral located in a flood hazard zone, in such amounts as
similar structures and contents are insured by prudent companies in similar
circumstances carrying on similar businesses and otherwise satisfactory to the
Administrative Agent.

6.5    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) consistent with the general
condition as of the Closing Date and in accordance with the general practice of
other businesses of similar character and size, all of those properties
necessary to its business, and from time to time, such Loan Party will make or
cause to be made all appropriate repairs, renewals or replacements thereof.

6.6    Visitation Rights. Upon reasonable notice by the Administrative Agent,
each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees, representatives or agents of the
Administrative Agent or any of the Lenders to visit and inspect during normal
business hours any of its properties or any Collateral (wherever located) and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers and to conduct reviews of each
Loan Party’s assets (which reviews may occur once per annum or more frequently,
as determined by the Administrative Agent, in its sole discretion), all in such
detail and at such times and as often as the Required Lenders may reasonably
request, all at the Borrower’s expense, provided that, prior to the occurrence
or continuance of an Event of Default, (a) only the Administrative Agent, on
behalf of the Lenders, may exercise rights under this Section and (b) the
Administrative Agent shall not, without cause, as determined by the
Administrative Agent in its reasonable judgment, request reimbursement from the
Borrower for more than one such Collateral audit in any calendar year.

6.7    Keeping of Records and Books of Account. The Loan Parties shall, and
shall cause each Subsidiary of the Borrower to, maintain and keep proper books
of record and account that enable each Loan Party and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Governmental Authority having jurisdiction over such Loan
Parties or Subsidiaries, and in which full, true and correct entries shall be
made in all material respects of all its dealings and business and financial
affairs.

6.8    Compliance with Laws; Use of Proceeds.
(a)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
comply with all applicable Laws in all respects (other than as provided in
Section 6.8(b) below or in the Indemnity Agreement, in each case regarding
Environmental Laws); provided that it shall not be deemed to be a violation of
this Section 6.8(a) if any failure to comply with any Law could not reasonably
be expected to result in a Material Adverse Change.


76





--------------------------------------------------------------------------------







(b)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
(i) conduct its operations and keep and maintain its real property in material
compliance with all Environmental Laws and environmental permits and (ii) obtain
and renew all material environmental permits required under Environmental Law
and necessary for its operations and properties.
(c)    The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only in accordance with Section 6.11 and as permitted by applicable Law.
(d)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
comply with the policies and procedures that it implemented to comply with
Applicable Food and Feed Safety Laws; in each case except where the failure to
do so could not reasonably be expected to result in a Material Adverse Change.

6.9    Further Assurances.
(a)    Generally. Each Loan Party shall, from time to time, at its expense,
preserve and protect the Administrative Agent’s Lien on and Prior Security
Interest in the Collateral and all other real and personal property of the Loan
Parties whether now existing or hereafter acquired as a continuing Prior
Security Interest therein, subject only to Permitted Liens, and shall do such
other acts and things as the Administrative Agent may reasonably deem necessary
or advisable from time to time in order to preserve, perfect and protect the
Liens granted or purported to be granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral. Without limiting the generality of the foregoing, upon request of
the Administrative Agent following the occurrence of an Event of Default, each
Loan Party shall deliver to the Administrative Agent a fully executed account
control agreement in favor of and in form and substance satisfactory to the
Administrative Agent with respect to each deposit account, securities account
and commodity account of such Loan Party. The Administrative Agent may elect not
to request any documents, instruments, filings or opinions as contemplated by
this Section 6.9 or the Security Agreement if it determines in its sole
discretion that the costs to the Borrower of perfecting a security interest or
Lien in such property exceeds the relative benefit of such property to the
Secured Parties.
(b)    Additional Subsidiaries. In furtherance, and not in limitation, of
Section 6.9(a), each Loan Party agrees that, promptly after the creation or
acquisition by such Loan Party of any Subsidiary including, without limitation,
any Subsidiary formed by division under the Delaware Code or otherwise (and in
any event within 30 days after such creation or acquisition, as such time period
may be extended by the Administrative Agent in its sole discretion), to cause
such created or acquired Subsidiary to (i) become a Guarantor by delivering to
the Administrative Agent a duly executed joinder in accordance with Section
12.11, (ii) grant a security interest in all of such Subsidiary’s assets by
delivering to the Administrative Agent a duly executed supplement to each
applicable Loan Document or such other document as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
applicable Loan Document, (iii) deliver to the Administrative Agent such
opinions, documents and certificates as may be reasonably requested by the
Administrative Agent, (iv) deliver to the Administrative Agent such original
certificated Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Subsidiary, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Subsidiary, and (vi) deliver to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent, all in form, content and scope reasonably


77





--------------------------------------------------------------------------------







satisfactory to the Administrative Agent. In connection therewith, the Loan
Parties shall give notice to the Administrative Agent not less than 10 days (or
such shorter period of time as agreed to by the Administrative Agent in its
reasonable discretion) prior to creating or acquiring any Subsidiary.
(c)    Real Property. In furtherance, and not in limitation, of Section 6.9(a),
the Loan Parties shall (i) within 10 days (as such time period may be extended
by the Administrative Agent in its sole discretion) after the acquisition of any
Material Real Property, or the entry into of any material lease of any real
property, by any Loan Party that is not subject to an existing Mortgage in favor
of the Administrative Agent for the benefit of the Secured Parties, notify the
Administrative Agent and (ii) within 60 days of such acquisition or material
lease (as such time period may be extended by the Administrative Agent, in its
sole discretion), deliver such mortgages, deeds of trust, title insurance
policies, environmental reports, surveys and other documents reasonably
requested by the Administrative Agent in connection with granting and perfecting
a first priority Lien, other than Permitted Liens, on such real property in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, all in form and substance acceptable to the Administrative Agent.

6.10    Farm Credit Equities. So long as any Farm Credit Lender is a Lender,
Administrative Agent or Lead Arranger hereunder, the Borrower will (a) maintain
its status as an entity eligible to borrow from such Farm Credit Lender,
Administrative Agent or Lead Arranger, and (b) acquire equity in such Farm
Credit Lender, Administrative Agent or Lead Arranger in such amounts and at such
times as each Farm Credit Lender, Administrative Agent or Lead Arranger may
require in accordance with its bylaws and capital plan (as each may be amended
or otherwise modified from time to time), except that the maximum amount of
equity that the Borrower may be required to purchase in each Farm Credit Lender
in connection with the Loans made by such Farm Credit Lender may not exceed the
maximum amount permitted by the bylaws and capital plan of such Farm Credit
Lender as of the date of this Agreement. The Borrower acknowledges receipt of a
copy of (x) the most recent annual report, and if more recent, latest quarterly
report for each Farm Credit Lender, (y) the Notice to Prospective Stockholders
provided by CoBank, and any similar notice provided by the other Farm Credit
Lenders and (z) the bylaws and capital plan of each Farm Credit Lender, which
describe the nature of all of the Borrower’s stock and other equities in each
Farm Credit Lender acquired in connection with its patronage loan from such Farm
Credit Lenders (the “Farm Credit Equities”) as well as capitalization
requirements, and agrees to be bound by the terms thereof.

6.11    Use of Proceeds. The proceeds of the Term Advances shall be used to
repay, or refinance, as the case may be, indebtedness arising under the Existing
Debt Facilities and for working capital and general corporate purposes of the
Borrower and its Subsidiaries not in contravention of any Laws. The Letters of
Credit and the proceeds of the Revolving Term Advances shall be used for working
capital and general corporate purposes of the Borrower and its Subsidiaries not
in contravention of any Laws, including the payment of certain fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby.

6.12    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules referred to in this Agreement and attached
hereto become outdated or incorrect in any material respect, the Borrower shall
promptly provide the Administrative Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same. No such Schedule shall be deemed to have been amended, modified or
superseded by any such correction or update unless and until the Administrative
Agent, in its discretion, shall have accepted in writing such revisions or
updates to such Schedule. In no event shall any breach of warranty,
representation or covenant resulting from any inaccuracy or incompleteness of
any such Schedule immediately prior to such update be deemed to have been cured
by any acceptance by the Administrative Agent of any amended, modified or
superseded Schedule.


78





--------------------------------------------------------------------------------








6.13    Material Agreements. Each of the Loan Parties covenants and agrees that
it shall, and shall cause each of its Subsidiaries to, comply in all material
respects with each of its Material Agreements; provided that the Borrower and
the other Loan Parties may amend, cancel, terminate and replace Material
Agreements in accordance with Section 7.16.

6.14    Compliance with Anti-Corruption Laws and Anti-Terrorism Laws. Each of
the Loan Parties shall, and shall cause each of its Subsidiaries to, maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Loan Parties, their Subsidiaries and their respective Directors, officers,
employees and agents with Anti-Corruption Laws and Anti-Terrorism Laws (and the
Borrower shall deliver to the Administrative Agent any certification or other
evidence requested from time to time by the Administrative Agent in its
reasonable discretion, confirming the Loan Parties’ and their Subsidiaries’
compliance with this Section 6.14).

6.15    Post-Closing Covenants.
(a)    Not later than 30 days after the Closing Date (or such later date as may
be acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent additional insured, mortgagee and
lender loss payable special endorsements to the insurance policies of the Loan
Parties, in each case naming the Administrative Agent as additional insured,
mortgagee and lender loss payee, as applicable, in form and substance
satisfactory to the Administrative Agent.
(b)    Not later than 120 days after the Closing Date (or such later date as may
be acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent current appraisals of the real
property constituting Collateral and improvements thereto, prepared by an
appraiser reasonably acceptable to the Administrative Agent, such appraisals to
be in form and substance satisfactory to the Administrative Agent.
(c)    Not later than 60 days after the Closing Date (or such later date as may
be acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent an amendment to each Specified Lease
Agreement duly executed by the Borrower and the applicable landlord, in each
case in form and substance satisfactory to the Administrative Agent.
(d)    Not later than 30 days after the Closing Date (or such later date as may
be acceptable to the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent a commitment to issue an ALTA lender’s
title insurance policy insuring the Administrative Agent, for the benefit of the
Secured Parties, and in form reasonably acceptable to the Administrative Agent
(including such endorsements as the Administrative Agent may reasonably
require), insuring that the Mortgage in respect of the Albion, Michigan Property
creates a valid first priority Lien upon the property subject to such Mortgage,
subject only to Permitted Liens, any exceptions set forth on the Administrative
Agent’s lender’s title insurance policy in effect on the date hereof with
respect to the Albion, Michigan Property, and such exceptions as are acceptable
to the Administrative Agent.
(e)    Not later than 30 days after the Closing Date (as such date may be
extended in the sole discretion of the Administrative Agent so long as the
Borrower is diligently pursuing the items or actions described in this Section
6.15(e)), the Borrower shall deliver to the Administrative Agent such documents,
agreements, deeds, releases, instruments, certificates or affidavits, and shall
otherwise take such other actions, as the Administrative Agent may reasonably
request in connection


79





--------------------------------------------------------------------------------







with the Administrative Agent’s lender’s title insurance policies in respect of
each Mortgage in form and substance reasonably acceptable to the Administrative
Agent.

VII. NEGATIVE COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full of the Obligations, the Loan Parties shall comply at all times with the
following covenants:

7.1    Indebtedness. No Loan Party shall, nor shall any Loan Party permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under this Agreement and the other Loan Documents;
(b)    Indebtedness in favor of the 2007 Bond Issuer under the 2007 Bond Issuer
Loan Agreement, in an aggregate principal amount not to exceed $49,500,000 at
any time;
(c)    Indebtedness (contingent or otherwise) of any Loan Party arising under
(i) any Secured Hedge, (ii) any other Hedge Agreement or (iii) Indebtedness
under any Secured Bank Product entered into in the ordinary course of business;
provided however, that (x) no Loan Party shall enter into or incur any Hedge
Agreement that constitutes a Swap Obligation if at the time it enters into or
incurs such Swap Obligation it does not constitute an “eligible contract
participant” as defined in the Commodity Exchange Act, and (y) the Loan Parties
and their Subsidiaries shall enter into a Secured Hedge, Interest Rate Hedge or
other Hedge Agreement only for hedging purposes (including, without limitation,
for purposes of hedging the price of commodity inputs and supplies) and not for
speculative purposes;
(d)    Guaranties by any Loan Parties of Indebtedness permitted hereunder (other
than Excluded Swap Obligations) in an aggregate amount not to exceed $2,000,000
at any one time from the Closing Date through the latest Maturity Date
hereunder;
(e)    Indebtedness in respect of operating leases, Capital Leases and Synthetic
Lease Obligations in the ordinary course of business for fixed or capital
assets, so long as the lease payments in respect of all such operating leases,
Capital Leases and Synthetic Lease Obligations (other than those relating to
Permitted Rail Car Leases and the Specified Lease Agreements) do not exceed
$2,000,000 in the aggregate in any fiscal year of the Borrower; and
(f)    (i) Indebtedness incurred with respect to Purchase Money Security
Interests and (ii) other Indebtedness not included in clause (a) through (e) of
this Section 7.1; provided, that the aggregate amount of Indebtedness described
in clauses (i) and (ii) of this Section 7.1(f) shall not exceed $3,000,000 at
any one time from the Closing Date through the latest Maturity Date hereunder.

7.2    Liens. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now existing or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.

7.3    Affiliate Transactions. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, enter into or carry out any transaction with
any Affiliate of any Loan Party (including purchasing property or services from
or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business and upon fair and reasonable
arm’s-length terms and conditions that are no less


80





--------------------------------------------------------------------------------







favorable to such Loan Party or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate, and is in accordance
with all applicable Law.

7.4    Loans and Investments. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment or agree, become or remain liable to make any
Investment, except:
(a)    trade credit (including accounts receivable and notes receivable)
extended on usual and customary terms in the ordinary course of business;
(b)    Investments in existence on the Closing Date and described in
Schedule 7.4;
(c)    Investments in the form of cash and Cash Equivalents;
(d)    notes payable to, or Equity Interests issued by, account debtors to any
Loan Party in good faith settlement of delinquent obligations and pursuant to
any plan of reorganization or similar proceedings upon the bankruptcy or
insolvency of any such account debtor;
(e)    the Farm Credit Equities and any other stock or securities of, or
Investments in, any Farm Credit Lender or its investment services or programs;
and
(f)    Guaranties permitted by Section 7.1(d).

7.5    Dividends and Related Distributions. No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment or incur any obligation (contingent or
otherwise) to do so at any time, except that the foregoing shall not prohibit:
(a)    so long as no Default or Event of Default shall then exist or would exist
after giving effect thereto, any dividend or other Restricted Payment solely in
the form of Equity Interests of such Loan Party;
(b)    any Restricted Payment by a Loan Party to the Borrower; and
(c)    any Restricted Payment so long as:
(i)    no Default or Event of Default shall then exist or would exist after
giving effect thereto; and
(ii)    before and after giving effect thereto on a pro forma basis as if such
Restricted Payment had been made or such obligation had been incurred as of the
most recent month end for which financial statements have been delivered
pursuant to Section 6.1(a), the Working Capital of the Consolidated Group is not
less than $83,000,000.

7.6    Liquidations, Mergers, Consolidations, Acquisitions. No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to, (i) dissolve,
liquidate or wind-up its affairs, (ii) become a party to, or suffer to exist,
any merger, division (under the Delaware Code or otherwise) or consolidation, or
(iii) acquire by purchase, lease or otherwise all or substantially all of the
assets or Equity Interests of any other Person or group of related Persons or
any division, line of business or other business unit of any other Person;
except:


81





--------------------------------------------------------------------------------







(a)    any Subsidiary may merge with (x) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (y) any one or more
other Loan Parties, provided that a Loan Party shall be the continuing or
surviving Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party; and
(c)    the Borrower may the lease the grain facilities in Albion, Michigan and
Logansport, Indiana pursuant to the Specified Lease Agreements, provided that
the terms of the Specified Lease Agreements are reasonably acceptable to the
Administrative Agent.

7.7    Dispositions of Assets or Subsidiaries. No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, Dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Equity Interests, shares of beneficial interest, partnership interests or
limited liability company interests or other Equity Interests of a Subsidiary of
such Loan Party), except:
(a)    transactions involving the sale of inventory in the ordinary course of
business;
(b)    any Disposition of obsolete or worn-out assets in the ordinary course of
business that are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;
(c)    any Disposition of assets by any Loan Party (other than the Borrower) or
any Subsidiary of such Loan Party to another Loan Party, so long as such sold or
transferred assets are subject to the Administrative Agent’s Prior Security
Interest therein;
(d)    any Disposition of assets in the ordinary course of business that are
replaced by substitute assets acquired or leased as permitted in this Agreement,
so long as such substitute assets are subject to the Administrative Agent’s
Prior Security Interest therein; and
(e)    Dispositions of assets in the ordinary course of business consistent with
past practice, so long as (i) no Default or Event of Default shall then exist or
would exist after giving effect thereto, and (ii)  the aggregate book value or
the aggregate cash proceeds (whichever is greater) of all such Dispositions does
not exceed $5,000,000 in the aggregate during any fiscal year of the Borrower,
and (iii) no such Dispositions, either singly or in the aggregate, after giving
pro forma effect thereto result in the Disposition of any Equity Interests of
any Subsidiary held by a Loan Party.

7.8    Use of Proceeds. No Loan Party shall use the proceeds of any Advance or
any Letter of Credit, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. No Loan Party shall, directly or
indirectly, use the proceeds of any Loan or other extension of credit hereunder,
or lend, contribute or otherwise make available such proceeds or other extension
of credit to any Subsidiary, joint venture partner or other Person, (a) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (b) in any other manner that would result in a
violation of Sanctions by any


82





--------------------------------------------------------------------------------







Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

7.9    Subsidiaries, Partnerships and Joint Ventures. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, own or create directly
or indirectly any Subsidiaries other than (a) any Subsidiary that has joined
this Agreement as Guarantor on the Closing Date; and (b) any Subsidiary formed
or acquired after the Closing Date that joins this Agreement as a Guarantor by
delivering to the Administrative Agent, within the time set forth in Section
6.9(b), (i) an executed joinder agreement in form and substance satisfactory to
the Administrative Agent, (ii) documents in the forms described in Section 4.1
modified as appropriate, (iii) documents necessary to grant and perfect Prior
Security Interests to the Administrative Agent for the benefit of the Lenders in
the Equity Interests of, and Collateral held by, such Subsidiary and (iv) all
other documents and instruments necessary to comply, and cause such Subsidiary
to comply, with the requirements of Section 6.9(b). None of the Loan Parties
shall become a Joint Venture (other than the Borrower, which is a Joint
Venture), and none of the Loan Parties shall agree to become a party to any
partnership or Joint Venture.

7.10    Continuation of or Change in Business. No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, engage in any line of business
other than those lines of business conducted by such Loan Party or Subsidiary on
the date hereof, and such Loan Party or Subsidiary shall not permit any material
change in such business.

7.11    Fiscal Year. The Borrower shall not, and shall not permit any Subsidiary
of the Borrower to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31.

7.12    Issuance of Equity Interests. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, commence or consummate any Equity
Issuance, except for (a) any such Equity Issuances by any Loan Party (other than
the Borrower) to and for the benefit of a Loan Party and that are subject to the
Administrative Agent’s Prior Security Interest therein and otherwise comply with
the Security Agreement, (b) any such Equity Issuances by the Borrower so long as
no Change of Control will result therefrom, (c) issuance of warrants or options
to Directors, officers, or employees of the Borrower pursuant to employee
benefit plans established in the ordinary course of business and any such Equity
Interests of the Borrower issued upon the exercise of such warrants or options
and (d) any Equity Issuance permitted pursuant to Section 7.5; provided, in each
case under clauses (a) through (d) above, that no Change of Control will result
therefrom and no Loan Party nor any Subsidiary shall commence or consummate any
Equity Issuance to any employee stock ownership plan (within the meaning of Code
Section 4975(e)(7)) without first obtaining the Administrative Agent’s advance
consent, the receipt of which may be conditioned upon amending and restating
this Agreement.

7.13    Changes in Organizational Documents. No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to amend in any material respect its
Organizational Documents without (x) providing at least 30 calendar days’ prior
written notice to the Administrative Agent and the Lenders (together with true,
correct and complete copies of such amendments) and (y) obtaining the prior
written consent of the Required Lenders in the event such change would be
adverse to the Lenders as determined by the Administrative Agent in its sole
discretion.

7.14    Negative Pledges. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries to, enter into any agreement (other than this Agreement
or any of the other Loan Documents) with any Person that, (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower


83





--------------------------------------------------------------------------------







or any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.1(f)(i) solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

7.15    Anti-Terrorism Laws; Anti-Corruption. No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, directly or indirectly, (a)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Sanctioned Person, (b) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Corruption Law or Anti-Terrorism Law (and the Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance with this Section 7.15). The
Borrower will not request any Credit Extension, and the Loan Parties shall not
use, and shall ensure that their Subsidiaries and their respective Directors,
officers, employees and agents shall not use, the proceeds of any Credit
Extension in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Terrorism Laws or Anti-Corruption Laws.

7.16    Material Agreements. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, amend, restate, supplement, waive or
otherwise modify, or terminate, cancel or revoke (prior to any scheduled date of
termination): (a) any Specified Lease Agreement without the prior written
consent of the Administrative Agent; or (b) any other Material Agreement if such
modification, termination, cancellation or revocation could reasonably be
expected to result in a Material Adverse Change, Default or Event of Default.

7.17    Rail Car Leases. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries to, enter into any lease in respect of rail cars other
than a Permitted Rail Car Lease.

7.18    Independence of Covenants. All covenants contained in Articles VI, VII
and VIII of this Agreement shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that such action or condition would be permitted by another covenant shall
not avoid the occurrence of a Default if such action is taken or condition
exists.

VIII. FINANCIAL COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full of the Secured Obligations, the Loan Parties shall comply at all times
with the following covenants:

8.1    Minimum Working Capital. The Borrower will maintain the Working Capital
of the Consolidated Group as of the date hereof and as of last day of each month
at not less than $73,000,000.

8.2    Minimum Net Worth. The Borrower will maintain the Net Worth of the
Consolidated Group as of the date hereof and as of the last day of each month at
not less than $400,000,000.

IX. EVENTS OF DEFAULT


84





--------------------------------------------------------------------------------








9.1    Events of Default. An Event of Default means the occurrence or existence
of any one or more of the following events or conditions (whatever the reason
therefor and whether voluntary, involuntary or effected by operation of Law):
(a)    Payments Under Loan Documents. The Borrower or any other Loan Party
(i) shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity) when it
becomes due and payable or (ii) shall fail to pay any interest on any Loan,
Reimbursement Obligation, Letter of Credit Obligation or any other Obligation
(other than principal of a Loan) when the same becomes due and payable and such
default continues for more than three days;
(b)    Breach of Warranty. Any representation, warranty, certification or
statement of fact made or deemed made at any time by any of the Loan Parties
herein or in any other Loan Document, or in any certificate, other instrument or
statement furnished pursuant to the provisions hereof or thereof, shall have
been false or misleading in any material respect as of the time it was made or
furnished;
(c)    Breach of Certain Covenants. Any of the Loan Parties shall default in the
observance or performance of any covenant contained in Section 6.1(a), Section
6.1(b), Section 6.1(c), Section 6.2, Section 6.4, Section 6.5, Section 6.8,
Section 6.10, Section 6.11, Section 6.14, Section 6.15, Article VII, or
Article VIII of this Agreement;
(d)    Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of (i) any covenant contained in Section 6.1(d) or
Section 6.1(e)(i), and such default shall continue unremedied for a period of 5
Business Days or (ii) any other covenant, condition or provision hereof or of
any other Loan Document (other than those referenced in clauses (c) or (d)(i) of
this Section 9.1), and such default shall continue unremedied for the expressly
specified cure period with respect thereto or, if no such cure period is
specified, for a period of 30 days;
(e)    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement with
respect to Material Indebtedness of any Loan Party, and (i) such default or
event of default arises from the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any related Indebtedness
or other credit extensions when due (whether at stated maturity, by acceleration
or otherwise) or (ii) the effect of which is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice and/or lapse of time, if
required, the acceleration of any related Indebtedness or other credit
extensions (whether or not such right shall have been waived) or the termination
of any commitment to lend or the termination of any related Hedge Agreement;
(f)    Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of the Threshold Amount in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of 30 days from the date of entry, provided that this Section 9.1(f)
shall not apply to any judgment for which the Borrower is fully insured (through
insurance policies that will fully discharge such judgment or order);
(g)    Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the


85





--------------------------------------------------------------------------------







respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way (whether in whole or in part) be challenged or contested by any party
thereto (other than the Administrative Agent or any Lender) or cease to give or
provide the respective Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby;
(h)    Security Interests Unenforceable. Any Lien purported to be created under
any Collateral Document shall cease to be, or shall be asserted by any Loan
Party not to be, a valid or perfected Lien on any portion of the Collateral,
with the perfection and priority required by the applicable Collateral Document,
except (i) pursuant to Section 11.1(f), or (ii) as a result of the sale or other
disposition of the applicable Collateral or the release of the applicable Loan
Party in a transaction permitted under the Loan Documents;
(i)    Uninsured Losses; Proceedings Against Assets. There shall occur any
Casualty Event with respect to or uninsured theft or destruction of any portion
of the Loan Parties’ or any of their Subsidiaries’ assets with a fair market
value in excess of the Threshold Amount; or such assets are attached, seized,
levied upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty days thereafter;
(j)    Events Relating to Plans, Pension Plans and Multiemployer Plans. (i) An
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan that has
resulted or would reasonably be expected to result in liability of any Loan
Party or any ERISA Affiliate to the Pension Plan, the Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount; or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount;
(k)    Change of Control. A Change of Control shall have occurred;
(l)    Relief Proceedings. (i) An Insolvency Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such
Insolvency Proceeding shall remain undismissed or unstayed and in effect for a
period of 30 consecutive days or such court shall enter a decree or order
granting any of the relief sought in such Insolvency Proceeding, (ii) any Loan
Party or Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, an Insolvency Proceeding, (iii) an order granting the relief
requested in any Insolvency Proceeding (including, but not limited to, an order
for relief under federal bankruptcy laws) shall be entered, (iv) any Loan Party
or Subsidiary thereof shall commence a voluntary case under, file a petition
seeking to take advantage of, any bankruptcy, insolvency, reorganization or
other similar law, domestic or foreign, (v) any Loan Party or Subsidiary thereof
shall consent to or fail to contest in a timely and appropriate manner any
petition filed against it in any Insolvency Proceeding, (vi) any Loan Party or
Subsidiary thereof shall apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (vii) any Loan Party or Subsidiary thereof
shall take any action to approve or authorize any of the foregoing, (viii) any
Loan Party or any Subsidiary of a Loan Party ceases to be Solvent or admits in
writing its inability to pay its debts as they mature, or (ix) any Loan Party
shall become an EEA Financial Institution and shall become the subject of a
Bail-In Action;


86





--------------------------------------------------------------------------------







(m)    Criminal Forfeiture. Any Loan Party or any Subsidiary (or any director or
officer thereof) shall be criminally indicted or convicted under any Law that
would reasonably be expected to lead to a forfeiture of Collateral in excess of
the Threshold Amount;
(n)    Material Adverse Change. Since December 31, 2018, no Material Adverse
Change has occurred with respect to the Borrower (as successor-by-merger to each
of the Plant Entities) or any other Loan Party.
(o)    Writ of Attachment. A writ of attachment, garnishment, levy or similar
process shall be issued against or served on any Secured Party by a court of
competent jurisdiction with respect to (i) any property of any Loan Party or any
Subsidiary thereof in the possession of such Secured Party or (ii) any
indebtedness of any Secured Party to any Loan Party or any Subsidiary of any
Loan Party, and such writ is not discharged, vacated, bonded, stayed or
otherwise secured in a manner acceptable to the Administrative Agent within a
period of 30 days from the date of entry and is in an aggregate amount exceeding
the Threshold Amount;
(p)    License. Any material License of any Loan Party or any Subsidiary thereof
shall terminate or otherwise cease to be in full force and effect if such
termination could reasonably be expected to result in a Material Adverse Change;
(q)    Agricultural License. Without limiting the foregoing subsection 9.1(p),
(i) any Agricultural License of any Loan Party shall be revoked or suspended if
such revocation or suspension could reasonably be expected to result in a
Material Adverse Change or is not being diligently contested by appropriate
proceedings, or any surety company issuing Agricultural Bond to a Loan Party
shall notify such Loan Party of such surety’s decision not to renew such
Agricultural Bond if such non-renewal could reasonably be expected to result in
a Material Adverse Change or unless such bond is replaced prior to the
expiration of the existing Agricultural Bond; or (ii) there is commenced any
action against any Loan Party by (A) any beneficiary of a trust created under
any Agricultural Lien Statute to enforce payment from such trust in an aggregate
amount exceeding the Threshold Amount, or (B) any Person (I) whose Lien was not
extinguished by the applicable Loan Party’s compliance with the Food Security
Act or (II) that is entitled to protection under the UCC or any Agricultural
Lien Statute, in each case which claim is in an aggregate amount exceeding the
Threshold Amount, except in each case to the extent such action is being
diligently contested in good faith by appropriate and lawful proceedings and for
which adequate reserves in accordance with GAAP have been set aside on the
Borrower’s books or could not reasonably be expected to result in a Material
Adverse Change; or
(r)    Recall; Suspension. (a) Any inventory or products of any Loan Party or
any Subsidiary of any Loan Party shall be subject to any seizure, administrative
detention or mandatory recall by any Governmental Authority, (b) any Loan Party
or any Subsidiary of any Loan Party shall voluntarily recall any of its
inventory or products, (c) any Governmental Authority suspends or revokes any
operations, License or registration of any Loan Party, any Subsidiary of any
Loan Party or any of their facilities or (d) any Loan Party or any Subsidiary of
any Loan Party receives a warning letter from any Governmental Authority in
connection with such Loan Party’s or Subsidiary’s failure to adequately address
any Form 483 observations or any other Governmental Authority findings relating
to the conditions, procedures or products in any Loan Party’s or Subsidiary’s
facilities, in each case under clause (b), (c) or (d) which could reasonably be
expected to result in a Material Adverse Change.


87





--------------------------------------------------------------------------------








9.2    Consequences of Event of Default.
(a)    Events of Default. If an Event of Default specified under Section 9.1
(other than Section 9.1(l)) shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, (ii) require the Borrower to, and the
Borrower shall thereupon, Cash Collateralize the Letter of Credit Obligations in
an amount not less than the Minimum Collateral Amount, (iii) apply for the
appointment of, or taking possession by, a trustee, receiver, liquidator or
other similar official of the Borrower to hold or liquidate all or any
substantial part of the properties or assets of any Loan Party (and each Loan
Party hereby consents to such appointment and agrees to execute and deliver any
and all documents requested by the Administrative Agent relating to the
appointment of such trustee, receiver, liquidator or other similar official,
whether by joining in a petition for the appointment of such an official, by
entering no contest to a petition for the appointment of such an official, or
otherwise, as appropriate under applicable Law), and (iv) exercise and enforce
any other rights and remedies available to any Secured Party by law or
agreement.
(b)    Bankruptcy, Insolvency or Reorganization Proceedings. Notwithstanding
Section 9.2(a), if an Event of Default specified under Section 9.1(l) shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue, extend, renew or
increase Letters of Credit, the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder
automatically shall be immediately due and payable, and the Borrower shall be
required to Cash Collateralize the Letter of Credit Obligations in an amount not
less than the Minimum Collateral Amount, in each case without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived.
(c)    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, the Issuing Lender or any such Affiliate, to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the Issuing Lender
or their respective Affiliates, irrespective of whether or not such Lender,
Issuing Lender or Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the Issuing Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.14 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender,


88





--------------------------------------------------------------------------------







and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff;
provided, however, that no Farm Credit Lender shall be obligated to set off or
otherwise apply (i) patronage payable to the Borrower, (ii) retirement payments
on Farm Credit Equities or (iii) Farm Credit Equities held by the Borrower, to
reduce the Secured Obligations. The rights of each Lender, the Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender or their respective Affiliates may have. Each Lender and Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
(d)    Application of Proceeds.
(i)    After the exercise of remedies provided for in Section 9.2 (or after the
Loans have automatically become immediately due and payable and the Letter of
Credit Obligations have automatically been required to be Cash Collateralized as
set forth in Section 9.2(b)), any amounts received on account of the Secured
Obligations shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;
Second, to payment of all Protective Advances payable to the Administrative
Agent until paid in full;
Third, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and the Issuing Lender (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Lender and amounts payable
under Article X), ratably among them in proportion to the amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Letter of Credit Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and the
Issuing Lender in proportion to the respective amounts described in this clause
Fourth payable to them;
Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings and to payment of payment
obligations then owing in respect of Other Liabilities, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fifth held by them;
Sixth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize in an amount not less than the Minimum Collateral Amount that
portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Seventh, to payment of all other Secured Obligations and Guaranteed Liabilities,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Seventh held by them; and


89





--------------------------------------------------------------------------------







Last, the balance, if any, after Payment In Full of all of the Secured
Obligations, to the Loan Parties or as otherwise required by Law.
(ii)    Amounts used to Cash Collateralize Secured Obligations pursuant to
clause Fifth or Sixth above shall be applied to satisfy drawings under such
Letters of Credit as they occur or to pay such Other Liabilities as they come
due, as the case may be. If any amount remains on deposit as Cash Collateral
after all Letters of Credit have either been fully drawn or expired and/or after
Payment In Full of the Other Liabilities, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.
(iii)    Amounts distributed with respect to any Secured Obligations
attributable to Other Liabilities shall be equal to the lesser of (a) the
applicable amount of such Other Liabilities last reported to the Administrative
Agent by the applicable Secured Party or (b) the actual amount of such Other
Liabilities as calculated by the methodology reported to the Administrative
Agent for determining the amount due. The Administrative Agent shall have no
obligation to calculate the amount to be distributed with respect to any such
Other Liabilities, but may rely upon written notice of the amount (setting forth
a reasonably detailed calculation) from the applicable Secured Party providing
such Secured Bank Products or Secured Hedge. In the absence of such notice, the
Administrative Agent may assume the amount to be distributed is the amount of
such obligations last reported to it.
(iv)    If and to the extent the Administrative Agent has received notice or
other evidence that any amount claimed as a Secured Obligation is or could
reasonably be determined to be an Excluded Swap Obligation with respect to any
Guarantor, amounts received from any Guarantor or its assets shall not be
applied to such Excluded Swap Obligations with respect to such Guarantor, and
adjustments shall be made with respect to amounts received from other Loan
Parties and their assets as the Administrative Agent may determine, in
consultation with or at the direction of, the Lenders to be equitable (which may
include, without limitation, the purchase and sale of participation interests)
so that, to the maximum extent practical, the benefit of all amounts received
from the Loan Parties and their assets are shared in accordance with the
allocation of recoveries set forth above that would apply if the applicable Swap
Obligations were not Excluded Swap Obligations. Each Loan Party acknowledges and
consents to the foregoing.
(e)    Restriction on Enforcement by Secured Parties. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
any Loan Party or any of them (including enforcement action with respect to any
Collateral) shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 9.2 for the
benefit of all the Secured Parties; provided, however, that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) the
Issuing Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Lender) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Sections 2.16 and 9.2(c) (subject to the terms of Section 2.14), or (iv) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the


90





--------------------------------------------------------------------------------







pendency of a proceeding relative to the Borrower under any Debtor Relief Law
but only to the extent the Administrative Agent shall have failed to do so
within a reasonable time after notice; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.2 and (ii)
in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

X. THE ADMINISTRATIVE AGENT

10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints CoBank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article X are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties.

10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.3    No Fiduciary Duty. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under


91





--------------------------------------------------------------------------------







any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

10.4    Exculpation.
(a)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by the Borrower, a Lender or the Issuing
Lender.
(b)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.5    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.6    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any


92





--------------------------------------------------------------------------------







one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article X shall apply to any such sub‑agent and
to the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

10.7    Filing Proofs of Claim. In case of the pendency of any proceeding under
any Debtor Relief Law or any other judicial proceeding relating to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand therefor) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the owing and unpaid
principal and interest in respect of the Secured Obligations and to file such
other documents as may be necessary or advisable in order to have the claims of
the Secured Parties (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Secured Parties and their respective
agents and counsel and all other amounts due the Secured Parties under
Sections 2.5, 2.8(b) and 3.5) allowed in such proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.5,
2.8(b) and 3.5.

10.8    Resignation of the Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor Administrative Agent. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier date as the Required
Lenders may approve, the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided, that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective on the Resignation Effective Date.


93





--------------------------------------------------------------------------------







(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Lender under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section 10.8. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided in this Section 10.8). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article X
and Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by CoBank as Administrative Agent pursuant to this
Section shall also automatically constitute its resignation as the Issuing
Lender, with replacement of the Administrative Agent as the Issuing Lender
conducted in accordance with Section 10.9 below.

10.9    Resignation of Issuing Lender. The Issuing Lender may at any time give
notice of its resignation to the Lenders, the Administrative Agent and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing) to appoint a successor or Issuing
Lender, such approval not to be unreasonably withheld or delayed. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Issuing Lender gives
notice of its resignation, then the Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Issuing Lender.
Whether or not a successor has been appointed, such resignation shall
nonetheless become effective in accordance with such notice and the retiring
Issuing Lender shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the retiring Issuing Lender on behalf of the Lenders or Issuing
Lender under any of the Loan Documents, the retiring Issuing Lender shall
continue to hold such collateral


94





--------------------------------------------------------------------------------







security until such time as a successor Issuing Lender is appointed). Upon the
acceptance of a successor’s appointment as an Issuing Lender hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Issuing Lender, and the
retiring Issuing Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Issuing Lender shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Issuing Lender’s resignation or removal hereunder and under
the other Loan Documents as an Issuing Lender, as applicable, the provisions of
Section 11.3 (and Article X if the Administrative Agent is the resigning Issuing
Lender) shall continue in effect for the benefit of such retiring Issuing
Lender, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Issuing
Lender was acting as an Issuing Lender (as applicable). In addition to the
foregoing requirements, upon the acceptance of a successor’s appointment as
Issuing Lender hereunder, the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit issued by the retiring Issuing
Lender, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

10.10    Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.11    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Lead Arrangers or Bookrunners listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

10.12    Collateral and Guaranty Matters.
(a)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all
Commitments and Payment In Full of all Secured Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made), (y) that is Disposed of or to be Disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or (z)
subject to Section 11.1, if approved, authorized or ratified in writing by the
Required Lenders;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) to the holder of any Lien on
such


95





--------------------------------------------------------------------------------







property that constitutes a Permitted Lien pursuant to clause (h) of the
definition thereof or (y) pursuant to a subordination, non-disturbance and
attornment agreement in form and substance satisfactory to the Administrative
Agent in its sole discretion; and
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.12.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.13    Compliance with Flood Laws. CoBank has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the Flood Laws. CoBank, as administrative agent or collateral agent on a
syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each Lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, CoBank reminds each Lender and
participant in the facility that, pursuant to the Flood Laws, each federally
regulated lender (whether acting as a Lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

10.14    No Reliance on the Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.15    Secured Hedging Obligations; Secured Bank Product Obligations.
(a)    Notwithstanding any other provision of the Loan Documents to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, any
Secured Hedge or Secured Bank Product owing to any Secured Party, except to the
extent expressly provided herein and unless the Administrative Agent has
received a Secured Party Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from such Secured Party.
(b)    No such Lender or Affiliate (as described in the foregoing clause (a))
that obtains the benefit of the provisions of Sections 2.12 or 9.2(d), any
Guaranty or any Collateral by


96





--------------------------------------------------------------------------------







virtue of the provisions hereof or any other Loan Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of any other Loan Document), other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
(c)    When all Commitments have been terminated and all Obligations (other than
contingent indemnification obligations) have been paid in full, all obligations
owing to any Lender, Affiliate of any Lender or any other Secured Party with
respect to any Secured Hedges or Secured Bank Products shall cease to be
“Secured Hedges”, “Secured Bank Products” and “Other Liabilities” under the Loan
Documents and the Administrative Agent shall not be required to remit proceeds
of any Collateral or any other payment to, verify the payment of, or verify that
other satisfactory arrangements have been made with respect to, any Secured
Hedges or Secured Bank Products.

XI. MISCELLANEOUS

11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made that will:
(a)    extend or increase the Commitment of any Lender (or reinstate any
obligation to make Loans terminated pursuant to Section 9.2) without the written
consent of such Lender whose Commitment is being extended or increased (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 4.2 or of any Default, mandatory prepayment or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);
(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Letter of Credit Borrowing or any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including the applicable defined terms) used in
determining the Applicable Margin in a manner that would result in a reduction
of any interest rate on any Loan or any fee payable hereunder without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (B) to amend any
Financial Covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;


97





--------------------------------------------------------------------------------







(d)    change Section 2.13 or any other provision hereof requiring pro rata
sharing of payments, collateral proceeds, or funding or reimbursement
obligations among Lenders or classes of Lenders, in a manner that would alter
the pro rata sharing of payments, collateral proceeds, or funding or
reimbursement obligations required thereby without the written consent of each
Lender directly affected thereby;
(e)    change any provision of this Section 11.1, any other provision of this
Agreement that sets forth the requisite Lenders required to consent to a
modification, amendment or waiver thereof, or the definition of “Required
Lenders” without the written consent of each Lender;
(f)    except in connection with a transaction permitted under Section 7.6 or
7.7 or as otherwise authorized pursuant to Section 10.12, release all or
substantially all of the Collateral without the written consent of each Lender
whose Obligations are secured by such Collateral; or
(g)    release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 7.2, 7.6 or 7.7, all or
substantially all of the value of the Guaranty provided pursuant to Article XII
of this Agreement without the written consent of each Lender whose Secured
Obligations are guaranteed thereby, except to the extent such release is
permitted pursuant to Section 10.12 (in which case such release may be made by
the Administrative Agent acting alone);
provided that (i) no agreement, waiver or consent that would modify the
interests, rights or obligations of the Administrative Agent or the Issuing
Lender may be made without the written consent of such Administrative Agent or
the Issuing Lender, as applicable, and (ii) only the consent of the
Administrative Agent shall be required for any amendment to any Fee Letter.
No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended, or the maturity of any of its Loans may not be extended,
the rate of interest on any of its Loans may not be reduced, the amount of
interest due on any of its Loans may not be waived and the principal amount of
any of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender and which adversely
affects such Defaulting Lender materially more than all other affected Lenders
shall require the consent of such Defaulting Lender.
In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.

11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent, the Issuing Lender or any Lender
in exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege.
The rights and remedies of the


98





--------------------------------------------------------------------------------







Administrative Agent and the Lenders under this Agreement and any other Loan
Documents are cumulative and not exclusive of any rights or remedies that they
would otherwise have. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent for the benefit of the Secured Parties; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 9.2 (subject to the terms of Section 2.13), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Loan Party in any
Insolvency Proceedings.

11.3    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent, the Lead Arrangers and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and each Lead Arranger) in
connection with the syndication of the Facilities, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all out
of pocket expenses incurred by each of the Administrative Agent and the other
Secured Parties (including the fees, charges and disbursements of any counsel,
financial consultants or other consultants or agents for each of the
Administrative Agent and the other Secured Parties) in connection with any
Debtor Relief Proceeding with respect to any Loan Party or in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Issuing
Lender and each other Secured Party and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or


99





--------------------------------------------------------------------------------







any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages and other similar amounts arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s Pro
Rata Share at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided, that with respect to
such unpaid amounts owed to the Issuing Lender solely in its capacity as such,
only the Revolving Term Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Term
Lenders’ Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); and provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Issuing Lender in connection
with such capacity.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3 shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


100





--------------------------------------------------------------------------------








11.4    Holidays. Whenever any payment to be made hereunder shall be due on a
day that is not a Business Day such payment shall be due on the next Business
Day (except as provided in the definition of “Interest Period”) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Maturity Date if the
Maturity Date is not a Business Day. Whenever any action to be taken hereunder
(other than payment of the Loans) shall be stated to be due on a day that is not
a Business Day, such action shall be taken on the next following Business Day.

11.5    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile (i) if to a Lender,
at its address (or facsimile number) set forth in its Administrative
Questionnaire or (ii) if to any other Person, to it at its address (or facsimile
number) set forth on Schedule 11.5. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b). Notice given to the Borrower as set
forth in this Section shall be deemed sufficient as to all Loan Parties,
regardless of whether each Loan Party is sent separate copies of such notice or
even specifically identified in such notice.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Article II if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.


101





--------------------------------------------------------------------------------







(d)    Platform.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

11.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Sections 3.1, 3.2 and 11.3 or any other provision of any
Loan Document shall survive Payment In Full and shall protect the Administrative
Agent, Lenders and any other Indemnitees against events arising after such
termination as well as before. All other covenants and agreements of the Loan
Parties shall continue in full force and effect from and after the date hereof
and until Payment In Full.

11.8    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its


102





--------------------------------------------------------------------------------







rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section, (ii) by way of participation in accordance with the
provisions of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in this Section
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, its participations in Letters of
Credit and the Loans at the time owing to it); provided that (in each case and
with respect to any Facility) any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in clause (i)(A) of this clause (b), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 with respect to the Revolving Term
Facility and $5,000,000 with respect to the Term Facility, unless, in each case,
each of the Administrative Agent and, so long as no Default or Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided


103





--------------------------------------------------------------------------------







that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof and provided,
further, that the Borrower’s consent shall not be required during the primary
syndication of the Facilities;
(B)    the consent of the Administrative Agent shall be required for assignments
in respect of a Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund of such Lender; and
(C)    the consent of the Issuing Lender shall be required for any assignment in
respect of the Revolving Term Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable Pro Rata Share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full Pro Rata Share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section, from and after the effective date specified in each Assignment
and Assumption, the


104





--------------------------------------------------------------------------------







assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 2.3,
3.1, 3.2 and 11.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8(d) below.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Greenwood Village, Colorado a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, Issuing Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.3(c) with respect to any payments made by such Lender
to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to (i) any increase in the
commitment of such Participant, (ii) any reduction of interest rates, principal
or fees, (iii) any extension of scheduled maturities or times for payment, (iv)
any reduction in voting percentages or (v) a release of all or substantially all
of the Collateral, in each case to the extent that such amendment, modification
or waiver described in Section 11.1 would directly affect such Participant and
could not be effected by a vote of the Required Lenders. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.1, 3.2 and
3.4 (subject to the requirements and limitations therein, including


105





--------------------------------------------------------------------------------







the requirements under Section 3.2 (it being understood that the documentation
required under Section 3.2 shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.8; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under paragraph (b) of this Section 11.8; and (B) shall not be
entitled to receive any greater payment under Section 3.1 or 3.2, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Sections 2.16 and 9.2(c) as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103‑1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. CoBank reserves
the right to assign or sell participations in all or part of its Commitments or
outstanding Loans hereunder on a non-patronage basis.
Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of
$10,000,000, (ii) has been designated as a voting Participant (a “Voting
Participant”) in a notice (a “Voting Participant Notice”) sent by the relevant
Lender (including any existing Voting Participant) to the Borrower and the
Administrative Agent and (iii) receives, prior to becoming a Voting Participant,
the consent of the Administrative Agent (such consent to be required only to the
extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 11.8(b), except that such consent is not required for an assignment to
an existing Voting Participant), shall be entitled to vote as if such Voting
Participant were a Lender on all matters subject to a vote by Lenders, and the
voting rights of the selling Lender (including any existing Voting Participant)
shall be correspondingly reduced, on a dollar-for-dollar basis. Each Voting
Participant Notice shall include, with respect to each Voting Participant, the
information that would be included by a prospective Lender in an Assignment and
Assumption. Notwithstanding the foregoing, each Farm Credit Lender designated as
a Voting Participant in Schedule 11.8 shall be a Voting Participant without
delivery of a Voting Participant Notice and without the prior written consent of
the Administrative Agent. The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify the
Administrative Agent within three (3) Business Days of any termination,
reduction or increase of the amount of, such participation. The Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto. The voting
rights of each Voting Participant are


106





--------------------------------------------------------------------------------







solely for the benefit of such Voting Participant and shall not inure to any
assignee or participant of such Voting Participant that is not a Farm Credit
Lender.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

11.9    Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any third-party service providers of such Person providing
covenant monitoring or other data analytics services, (ii) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (iii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) credit risk protection providers and insurers, (ii) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(iii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities; (h)
with the consent of the Borrower; or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section,
or (y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

11.10    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all


107





--------------------------------------------------------------------------------







previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Article IV, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the internal laws of the State of New
York, but giving effect to federal laws applicable to national banks or federal
instrumentalities of the United States.
(b)    SUBMISSION TO JURISDICTION. Each of the Loan Parties irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any United States federal or New York state court sitting in the
Borough of Manhattan, New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the Loan Parties irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or any other Loan Party or its properties in
the courts of any jurisdiction.
(c)    WAIVER OF VENUE. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in this Section 11.11. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted


108





--------------------------------------------------------------------------------







by applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and agrees not assert any such
defense.
(d)    SERVICE OF PROCESS. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.5. Nothing in this
agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information, including, without limitation, the certification regarding
beneficial ownership of legal entity customers (the “Beneficial Ownership
Certification”), that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

11.13    Payments Set Aside. To the extent any Loan Party makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
Secured Parties or the Administrative Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
Insolvency Proceeding, other applicable Law or equitable cause, then, to the
extent of such payment or proceeds repaid, the Secured Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.

11.14    Secured Bank Products and Secured Hedge Agreements. No Secured Party
(other than the Administrative Agent) that obtains the benefit of the Guaranty
set forth in Article XII or of any security interest in any of the Collateral
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document (including the release,
impairment or modification of any Guarantors’ Obligations or security therefor)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. No Hedge Bank or provider of any
Secured Bank Product shall have any voting rights hereunder or under any other
Loan Document in


109





--------------------------------------------------------------------------------







its capacity as the provider of such Secured Hedge or Secured Bank Product.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall only be required to verify the payment of, or that
other reasonably satisfactory arrangement have been made with respect to, the
Secured Obligations arising with respect to Secured Bank Products and Secured
Hedges to the extent the Administrative Agent has received written notice of
such Secured Obligations, together with such supporting documentation as it may
request, from the applicable Lender (or its Affiliate) or Hedge Bank, as the
case may be. Each Secured Party not a party to this Agreement that obtains the
benefit of this Agreement or any other Loan Document shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of this Agreement, and acknowledges and agrees that the
Administrative Agent is and shall be entitled to all the rights, benefits and
immunities conferred under this Agreement with respect to each such Secured
Party.

11.15    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.16    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


110





--------------------------------------------------------------------------------








11.17    Waiver of Borrower Rights Under Farm Credit Law. Each Loan Party
acknowledges and agrees that, to the extent the provisions of the Agricultural
Credit Act of 1987, including, without limitation, 12 U.S.C. §§ 2199 through
2202e, and the implementing Farm Credit Administration regulations, 12 C.F.R. §
617.7000, et seq. (collectively, the “Farm Credit Law”) apply to any Loan Party
or to the transactions contemplated by this Agreement, each Loan Party, to the
extent permitted by law, hereby irrevocably waives all statutory or regulatory
rights of a borrower under the Farm Credit Law, including, without limitation,
all rights to disclosure of effective interest rates, differential interest
rates, review of credit decisions, distressed loan restructuring, and rights of
first refusal (together with all other rights under the Farm Credit Law, the
“Borrower Rights”). Each Loan Party acknowledges and agrees that the waiver of
Borrower Rights provided by this Section is knowingly and voluntarily made after
such Loan Party has consulted with legal counsel of its choice and has been
represented by counsel of its choice in connection with the negotiation of this
Agreement and the waiver of Borrower Rights set forth in this Section. Each Loan
Party acknowledges that its waiver of Borrower Rights set forth in this Section
is based on its recognition that such waiver is material to induce commercial
banks and other non-Farm Credit System institutions (as defined under Farm
Credit Law) to participate in the Credit Extensions contemplated by this
Agreement and to provide Credit Extensions to the Borrower. Nothing contained in
this Section, nor the delivery to any Loan Party of any summary of any rights
under, or any notice pursuant to, the Farm Credit Law shall be deemed to be, or
be construed to indicate, the determination or agreement by any Loan Party, the
Administrative Agent, or any Lender that the Farm Credit Law, or any rights
thereunder, are or will be applicable to any Loan Party or to the transactions
contemplated by this Agreement. It is the intent of the Loan Parties that the
waiver of Borrower Rights contained in this Section complies with and meets all
of the requirements of 12 C.F.R. § 617.7010(c).

XII. GUARANTY

12.1    Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent,
for the benefit of the Secured Parties, the payment and performance in full of
the Guaranteed Liabilities, whether heretofore, now or at any time or times
hereafter owing or arising. For all purposes of this Agreement, notwithstanding
the foregoing, the liability of each Guarantor individually with respect to its
Guarantor’s Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law. Each Guarantor agrees that it
is jointly and severally, directly and primarily liable (subject to the
limitation in the immediately preceding sentence) for the Guaranteed
Liabilities. The Guarantors’ Obligations are secured by various Collateral.

12.2    Payment. If the Borrower or any other Loan Party shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, indemnification obligations, fees (including, but not limited
to, attorney’s fees and expenses), expenses or otherwise, when and as the same
shall become due, and after expiration of any applicable grace period, whether
according to the terms of this Agreement, by acceleration, or otherwise, or upon
the occurrence and during the continuance of any Event of Default, then any or
all of the Guarantors will, upon demand thereof by the Administrative Agent,
(i) fully pay to the Administrative Agent, for the benefit of the Secured
Parties, an amount equal to all the Guaranteed Liabilities then due and owing or
declared or deemed to be due and owing, including for this purpose, in the event
of any Event of Default under Section 9.1(l) (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party in any Insolvency Proceeding), the entire outstanding or
accrued amount of all Secured Obligations or (ii) perform such Guaranteed
Liabilities, as applicable. For purposes of this Section 12.2, the Guarantors
acknowledge and agree that “Guaranteed Liabilities” shall be deemed to include
any amount (whether principal, interest,


111





--------------------------------------------------------------------------------







premium, fees, expenses, indemnification obligations and/or any other payment
obligation of any kind or nature) which would have been accelerated in
accordance with Section 9.2 but for the fact that such acceleration could be
unenforceable or not allowable in any Insolvency Proceeding or otherwise under
any applicable Law. Notwithstanding anything herein to the contrary, upon the
occurrence and continuation of an Event of Default, then notwithstanding any
collateral or other security or credit support for the Guaranteed Liabilities,
at the Administrative Agent’s election and without notice thereof or demand
therefor, each of the Guaranteed Liabilities and the Guarantors’ Obligations
shall immediately be and become due and payable.

12.3    Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantors’ Obligations under this Article XII shall be joint
and several, absolute and unconditional irrespective of, and each Guarantor
hereby expressly waives, to the extent permitted by law, any defense to its
obligations under this Agreement and all other Loan Documents to which it is a
party by reason of:
(a)    any lack of legality, validity or enforceability of this Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents, the
documentation with respect to any Other Liabilities and all such other
agreements and instruments being collectively referred to as the “Related
Agreements”);
(b)    any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;
(c)    any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;
(d)    any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;
(e)    any dissolution of the Borrower, any Guarantor, any other Loan Party or
any other party to a Related Agreement, or the combination or consolidation of
the Borrower, any Guarantor, any other Loan Party or any other party to a
Related Agreement into or with another entity or any transfer or disposition of
any assets of the Borrower, any Guarantor or any other Loan Party or any other
party to a Related Agreement;
(f)    any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, this Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;
(g)    the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty or any other Loan Document now or hereafter in effect);


112





--------------------------------------------------------------------------------







(h)    any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in this Agreement,
any other Loan Document or any other Related Agreement, including without
limitation any term pertaining to the payment or performance of any of the
Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;
(i)    any other circumstance whatsoever (with or without notice to or knowledge
of any Guarantor or any other Loan Party) which might in any manner or to any
extent vary the risks of such Loan Party, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations.
It is the express purpose and intent of the parties hereto that this Agreement
and the Guarantors’ Obligations hereunder and under each joinder agreement with
respect hereto shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided.

12.4    Currency and Funds of Payment. All Guarantors’ Obligations for payment
will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any law, regulation or decree now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of any Secured Party with respect thereto as against the Borrower
or any other Loan Party, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by the Borrower or any other Loan Party of any
or all of the Guaranteed Liabilities.

12.5    Subordination. For so long as this Agreement remains in effect, each
Guarantor hereby unconditionally subordinates all present and future debts,
liabilities or obligations now or hereafter owing to such Guarantor (a) of the
Borrower, to the Payment In Full of the Guaranteed Liabilities, (b) of every
other Guarantor (an “obligated guarantor”), to the Payment In Full of the
Guarantors’ Obligations of such obligated guarantor, and (c) of each other
Person now or hereafter constituting a Loan Party, to the Payment In Full of the
obligations of such Loan Party owing to any Secured Party and arising under the
Loan Documents or with respect to any Secured Bank Product or Secured Hedge. All
amounts due under such subordinated debts, liabilities, or obligations shall,
upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Administrative Agent, paid over forthwith to
the Administrative Agent for the benefit of the Secured Parties on account of
the Guaranteed Liabilities, the Guarantors’ Obligations, or such other
obligations, as applicable, and, after such request and pending such payment,
shall be held by such Guarantor as agent and bailee of the Secured Parties
separate and apart from all other funds, property and accounts of such
Guarantor.

12.6    Enforcement. Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Principal Office or such other address as the
Administrative Agent shall give notice of to such Guarantor, the Guarantors’
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against any one
or more or all of the Guarantors. At the Administrative Agent’s election, one or
more and successive or concurrent suits may be brought hereon by the
Administrative Agent against any one or more or all of the Guarantors, whether
or not suit has been commenced against the Borrower, any other Guarantor, or any
other Person and whether or not the Secured Parties have taken or failed to take
any other action to collect all or any portion of the Guaranteed Liabilities or
have taken or failed to take any actions against any collateral securing payment
or performance of all or


113





--------------------------------------------------------------------------------







any portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 12.3.

12.7    Set-Off and Waiver. Each Guarantor waives any right to assert against
any Secured Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor. Each Guarantor agrees that each Secured
Party shall have a Lien for all the Guarantor’s Obligations upon all deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, mortgaged, transferred or assigned to such
Secured Party or otherwise in the possession or control of such Secured Party
for any purpose (other than solely for safekeeping) for the account or benefit
of such Guarantor, including any balance of any deposit account or of any credit
of such Guarantor with the Secured Party, whether now existing or hereafter
established, and hereby authorizes each Secured Party from and after the
occurrence of an Event of Default at any time or times with or without prior
notice to apply such balances or any part thereof to such of the Guarantor’s
Obligations to the Secured Parties then due and in such amounts as provided for
in this Agreement or otherwise as they may elect.

12.8    Waiver of Notice; Subrogation.
(a)    Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Agreement; (ii) the
Lenders’ heretofore, now or from time to time hereafter making Loans and issuing
Letters of Credit and otherwise loaning monies or giving or extending credit to
or for the benefit of the Borrower or any other Loan Party, or otherwise
entering into arrangements with any Loan Party giving rise to Guaranteed
Liabilities, whether pursuant to this Agreement or the Notes or any other Loan
Document or Related Agreement or any amendments, modifications, or supplements
thereto, or replacements or extensions thereof; (iii) presentment, demand,
default, non-payment, partial payment and protest; and (iv) any other event,
condition, or occurrence described in Section 12.3. Each Guarantor agrees that
each Secured Party may heretofore, now or at any time hereafter do any or all of
the foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantor’s Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.
(b)    Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Agreement may be enforced by
the Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED BY SUCH
GUARANTOR THAT DEMAND UNDER THIS AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE
AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE


114





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS
AND IS CONTINUING.
(c)    Each Guarantor further agrees that such Guarantor shall not exercise any
of its rights of subrogation, reimbursement, contribution, indemnity or recourse
to security for the Guaranteed Liabilities until at least ninety-five (95) days
immediately following the Termination Date shall have elapsed without the filing
or commencement, by or against any Loan Party, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets. If an amount shall be paid to any Guarantor on account of such
rights at any time prior to Termination Date, such amount shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Secured Parties, to be credited and
applied upon the Guarantors’ Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement or otherwise as the Secured Parties
may elect. The agreements in this subsection shall survive repayment of all of
the Guarantors’ Obligations, the termination or expiration of this Agreement in
any manner and occurrence of the Termination Date.

12.9    Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Article XII and any
joinder agreement (“Other Information”), and has full and complete access to the
Loan Parties’ books and records and to such Other Information; (b) such
Guarantor is not relying on any Secured Party or its or their employees,
Directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of such Loan Documents and Related Agreements as it has
requested, is executing this Agreement (or the joinder agreement to which it is
a party, as applicable) freely and deliberately, and understands the obligations
and financial risk undertaken by providing this Agreement; (d) such Guarantor
has relied solely on the Guarantor’s own independent investigation, appraisal
and analysis of the Borrower and the other Loan Parties, such Persons’ financial
condition and affairs, the Other Information, and such other matters as it deems
material in deciding to provide this Agreement and is fully aware of the same;
and (e) such Guarantor has not depended or relied on any Secured Party or its or
their employees, Directors, agents or other representatives or Affiliates, for
any information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Agreement, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. Each
Guarantor agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning the Borrower or any other Loan Party or such Persons’ financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Secured Party or its or their employees, Directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will not rely on any Secured Party or its or their employees,
Directors, agents or other representatives or Affiliates, with respect to such
information.

12.10    Keepwell. Each of the Borrower and each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each other Guarantor as may be needed by
such Guarantor from time to time to honor all of its obligations under this
Agreement and the other Loan Documents to which it is a party with respect to
Swap Obligations that would, in the absence of the agreement in this Section
12.10, otherwise constitute Excluded Swap


115





--------------------------------------------------------------------------------







Obligations (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering the Borrower’s and such Qualified
ECP Guarantors’ obligations and undertakings under this Section voidable under
applicable Law relating to fraudulent conveyance, fraudulent transfer, voidable
transactions or similar matters, and not for any greater amount). The
obligations and undertakings of the Borrower and the Qualified ECP Guarantors
under this Section 12.10 shall remain in full force and effect until the
Guarantors’ Obligations have been indefeasibly paid and performed in full. The
Borrower and the Qualified ECP Guarantors intend this Section 12.10 to
constitute, and this Section 12.10 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Guarantor for all purposes of the Commodity Exchange Act.

12.11    Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a joinder agreement with respect to this Article XII in
form and substance acceptable to the Administrative Agent shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Guarantor, and all references herein and in the other Loan
Documents to the Guarantors or to the parties to this Agreement shall be deemed
to include such Person as a Guarantor hereunder.
Signature pages follow.



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
THE ANDERSONS MARATHON HOLDINGS LLC, as Borrower




By:     
Name:     
Title:     








116





--------------------------------------------------------------------------------








COBANK, ACB, as Administrative Agent and Issuing Lender




By:     
Name:     
Title:     











--------------------------------------------------------------------------------







FARM CREDIT MID-AMERICA, PCA, as a Lender




By:     
Name:     
Title:     















--------------------------------------------------------------------------------







METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as a Lender


By: MetLife Investment Management, LLC, a Delaware limited liability company,
its investment manager




By:     
Name:     
Title:     







--------------------------------------------------------------------------------







BANK OF THE WEST, as a Lender




By:     
Name:     
Title:     













--------------------------------------------------------------------------------










SCHEDULE 5.1


Qualifications to Do Business


Name of Loan Party or Subsidiary
State of Organization
Jurisdictions in which Licensed/ Qualified to Do Business
Chief Executive Office and Principal Place of Business
Other Place(s) of Business
The Andersons Marathon Holdings LLC
Delaware
Alabama, Arkansas, Connecticut, Delaware, Florida, Georgia, Indiana, Iowa,
Maryland, Michigan, and Ohio




1947 Briarfield Boulevard,
Maumee, Ohio 43537
None








--------------------------------------------------------------------------------






SCHEDULE 5.6


Subsidiaries


None.







--------------------------------------------------------------------------------






SCHEDULE 5.9


Litigation


None.







--------------------------------------------------------------------------------






SCHEDULE 5.14


Licenses


License
Description
Air Permits
Each facility requires an Environmental Protection Agency (EPA) air permit for
the regulation of all air emissions through stacks, vents, and other air
emitting devices on the property.
Green house gas (GHS) reporting
This reporting information is required by the Air Permits to show how much
greenhouse gas is emitted by the facilities.
Water Discharge Permit (NPDES)
The Water Discharge Permit regulates what the facility may discharge to
either the public utilities or direct discharge to a waterway. It regulates the
volume of what can be discharged as well as the specific contaminants.
Storm water Notice of Intent (General Permit) - Industrial Operation
This General Permit allows the facility to discharge rainwater directly to the
public waterways.
Storm water Pollution Prevention Plan (SWPPP)
- Industrial Operation update plan
The SWPPP is required by the Storm Water Notice of Intent (General Permit) -
Industrial Operation permit to show how the facility will keep storm water
runoff from becoming contaminated prior to discharge.
Alcohol Fuel Plant (AFP)
Permit
The AFP Permit is required to legally make fuel alcohol.
Risk Management Plan (RMP) Update EPA submittal
The RMP is required to show how a hazardous materials leak will affect the
environment.
Spill Prevention, Control, and Countermeasure
(SPCC) Plan Update plan
The SPCC is required when facilities have containers or tanks containing
petroleum products. It is intended to prevent or mitigate a spill or release of
petroleum products.
DOT Site Security Plan update plan
This security plan gives the framework for safely shipping hazardous materials
by truck or rail and is required for facilities that ship hazardous materials.
Fuel Additive Manufacturer’s Notification
This notification alerts the EPA to what additives are put into the fuel supply,
what the additives are for, and what hazardous materials are in the additive.
The company is issued an identification number for this
notification.
Safety Data Sheets (SDS) updates on products we manufacture
The SDS is required by the Occupational Safety and Health Administration to
inform employees how to safely handle chemicals.
Facility Response Plan
(FRP)
The FRP is required by the EPA for facilities that have hazardous materials
that, if spilled, could contaminate a navigable waterway.
DHS Top Screen Analysis
Facilities must submit “Top Screens” to the Department of Homeland Security to
determine if their facility is considered to be at risk and subject to the
Chemical Facility Anti-Terrorist Standards.
RIN Compliance
Each location must maintain RINS with updated control numbers.
RFS2 Engineering Review
The RFS2 Engineering Review is part of the RIN Compliance requirement.
Hazardous Waste Plan
The Hazardous Waste Plan is required for shipping hazardous waste.








--------------------------------------------------------------------------------




Tier II Initial Reporting
Tier II forms must be submitted under Section 312 of the Emergency Planning and
community Right-to-Know Act of 1986. The company will provide the public, the
State and local officials with specific information on potential hazards.
License
Description
SARA 313 Form R
This form is required under Section 313 of the Emergency Planning and Community
Right-to-Know Act (EPCRA), which is also known as Title III of the Superfund
Amendments and Reauthorization Act (SARA). This requires certain facilities to
report both routine and accidental chemical releases.
Chemtrec Update
The Chemtrec Update provides emergency hazardous materials incident
support.
EP3 Pathway
The EP3 Pathway documents that the entity will continue to follow the current
compliance monitoring plans for the EPA.
Low Carbon Fuel Standard Pathway
California Air Resources Board pathway.
Second Amended and Restated License Agreement between ICM, Inc. and The
Andersons Albion Ethanol LLC dated
November 27, 2018
Technology License Agreement.
Amended and Restated License Agreement between ICM, Inc. and The Andersons
Clymers Ethanol LLC dated
November 27, 2018
Technology License Agreement.
Amended and Restated License Agreement between ICM, Inc. and The Andersons
Marathon
Ethanol LLC dated November 27, 2018
Technology License Agreement.
Amended and Restated License Agreement between ICM, Inc. and The Andersons
Denison
Ethanol LLC dated November 27, 2018
Technology License Agreement.








--------------------------------------------------------------------------------






SCHEDULE 5.18


Environmental Disclosures


(a)
None.



(b)
None.



(c)
None.








--------------------------------------------------------------------------------






SCHEDULE 5.22


Agricultural Licenses


Commercial Feed Licenses in: Alabama, Arkansas, California, Connecticut,
Delaware, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Maryland, Michigan, Minnesota, Missouri, Nebraska, New York, North Carolina,
Ohio, Oklahoma, Pennsylvania, South Carolina, South Dakota, Tennessee, Texas,
Vermont, Virginia, and West Virginia.







--------------------------------------------------------------------------------






SCHEDULE 7.4


Permitted Investments


None.







--------------------------------------------------------------------------------






SCHEDULE 11.5


Addresses for Notices


Borrower:


The Andersons Marathon Holdings LLC c/o The Andersons, Inc.
1947 Briarfield Boulevard
Maumee, Ohio 43537 Attention: Srikanth Desari Telephone: (419) 891-2730
Facsimile: (419) 897-6767


With a copy to (which shall not constitute notice):
Jones Day
77 W. Wacker Drive Chicago, IL 60601 Attn: Robert Graves
Facsimile: (312) 782-8585


Administrative Agent:


CoBank, ACB
6340 South Fiddlers Green Circle Greenwood Village, Colorado 80111 Attention:
Credit Information Services Facsimile: 303-224-6101
Email: CIServices@cobank.com







--------------------------------------------------------------------------------






SCHEDULE 11.8


Voting Participants


Farm Credit Services of America, FLCA GreenStone Farm Credit Services, FLCA Farm
Credit East, ACA







--------------------------------------------------------------------------------






EXHIBIT A


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swing line loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.
Assignor[s]:     







2.
Assignee[s]:     





[Assignee is an [Affiliate][Approved Fund] of [identify Lender]









--------------------------------------------------------------------------------




3.
Borrower:    The Andersons Marathon Holdings LLC



4.
Administrative Agent: CoBank, ACB



5.
Credit Agreement:    Credit Agreement dated as of October 1, 2019 by and among
the

Borrower, the Guarantors party thereto, the Lenders party thereto, and CoBank,
ACB, as Administrative Agent
6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/ Loans






CUSIP
Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



7.
Trade Date:         








--------------------------------------------------------------------------------






Effective Date:      , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:


Title:


[NAME OF ASSIGNOR]




By:


Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:


Title:




[NAME OF ASSIGNEE]




By:


Title:
[Consented to and] Accepted: COBANK, ACB, as
Administrative Agent


By:     
Title:


[Consented to:]


[NAME OF RELEVANT PARTY]


By:     
Title:







--------------------------------------------------------------------------------






Annex I to Exhibit A


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.



1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document, or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.8 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan







--------------------------------------------------------------------------------




Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of


interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------






EXHIBIT B


COMPLIANCE CERTIFICATE


Financial Statement Date:     


To:    CoBank, ACB
6340 S. Fiddlers Green Circle Greenwood Village, Colorado 80111 Attention:
Credit Information Services


Reference is made to that certain Credit Agreement, dated as of October 1, 2019
(as may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among THE ANDERSONS MARATHON HOLDINGS LLC,
a Delaware limited liability company (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, and COBANK,
ACB, as administrative agent (the “Administrative Agent”). Any capitalized terms
used but not defined in this Compliance Certificate shall have the meaning given
to such terms in the Credit Agreement.


The undersigned hereby certifies, solely in his or her corporate capacity and
not individually, as of the date hereof that he/she is an officer of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Borrower, and that:


1.Attached as Annex I hereto are the [monthly financial statements][annual
financial statements] required by Article VI of the Credit Agreement, which
financial statements have been prepared in accordance with the Credit Agreement.


2.The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.


3.A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all their obligations under the Loan
Documents, and to the best Knowledge of the undersigned at the end of such
fiscal period there did not exist any Default or Event of Default [or, if a
Default or Event of Default exists, describe its nature, period of existence and
what action Borrower has taken and is taking with respect thereto].


4.The representations and warranties of the Borrower contained in Article V of
the Credit Agreement or which are contained in the Loan Documents are true and
correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.









--------------------------------------------------------------------------------




5.The financial covenant analyses and information attached as Annex II hereto
are hereby made a part hereof and are true and accurate for the applicable
period on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Borrower as of     , 20 .






THE ANDERSONS MARATHON HOLDINGS LLC


By:    
Name:        
Title:         







--------------------------------------------------------------------------------






Annex I to Exhibit B
FINANCIAL STATEMENTS
See attached.







--------------------------------------------------------------------------------






Annex II to Exhibit B
FINANCIAL COVENANT CALCULATIONS


See attached.







--------------------------------------------------------------------------------






EXHIBIT C


ENVIRONMENTAL INDEMNITY AGREEMENT


THIS ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”) is made and
entered into as of      , 20 by and among THE ANDERSONS MARATHON
HOLDINGS LLC, a Delaware limited liability company (the “Borrower”), any
guarantors party hereto (being individually and collectively hereinafter
referred to as “Guarantor”; Borrower and Guarantor hereinafter referred to
individually and collectively, as the context may require, as “Indemnitor”), in
favor of COBANK, ACB, a federally chartered instrumentality of the United
States, in its capacity as administrative agent for the “Secured Parties” as
defined in the Credit Agreement described below (together with its successors
and/or assigns in such capacity, the “Administrative Agent”), and other
Indemnitees (as defined in the Credit Agreement described below).


Reference is made to the Credit Agreement dated as of October 1, 2019 by and
among the Borrower, the guarantors from time to time party thereto, the lenders
from time to time party thereto, and the Administrative Agent (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined). Indemnitor is entering into this Agreement to induce such lenders and
the Administrative Agent to enter into the Credit Agreement and to extend
certain financial accommodations to or for the benefit of Indemnitor.


NOW, THEREFORE, in consideration of the substantial benefit Indemnitor will
derive from the Loans, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by Indemnitor, Indemnitor
hereby jointly and severally covenants and agrees as follows:


1.
Defined Terms and Certain Rules of Construction.



(a)All capitalized terms used herein and not defined have the meanings ascribed
to them in the Credit Agreement. As used in this Agreement, the term (i)
“Department of Environmental Protection” means the Governmental Authority(ies)
with jurisdiction over Indemnitor in the state, commonwealth or district where
the Property is located that is responsible for protecting human health and/or
the environment; (ii) “Losses” means any losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including strict liability),
obligations, debts, diminutions in value, fines, penalties, charges, costs of
remediation, cleanup, abatement, decontamination, removal, disposal and
compliance (whether or not voluntarily performed), amounts paid in settlement,
foreseeable and unforeseeable consequential damages, litigation costs (prior to
trial, at trial and on appeal), attorney’s fees, engineer’s fees, consultants’
fees, and investigation costs (including sampling, testing and analysis of soil,
water, air, building materials and other materials and substances whether solid,
liquid or gas), of whatever kind or nature, and whether or not incurred in
connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or rewards; and (iii) “Property” means the land and
improvements of Indemnitor. Any defined term used in the plural refers to all
members of the relevant class and any defined term used in the singular refers
to any number of the members of the relevant class. Any defined term may be used
in







--------------------------------------------------------------------------------




the past, present or future tense.


(b)Any reference to any Loan Document or other document includes such document
both as originally executed and as it may from time to time be amended,
restated, supplemented or modified. References herein to Articles, Sections,
Paragraphs and Exhibits will be construed as references to this Agreement unless
a different document is named. References to subparagraphs will be construed as
references to the same Section or Paragraph in which the reference appears. The
term “document” is used in its broadest sense and encompasses agreements,
certificates, opinions, consents,
instruments and other written material of every kind. The terms “including” and
“include” mean “including (include) without limitation”. The terms “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
refers to this Agreement as a whole and not to any particular provision of this
Agreement.


(c)In the event of any inconsistency between the provisions of this Agreement
and the provisions of the Credit Agreement, the provisions of the Credit
Agreement govern.


2.
Covenants. Indemnitor covenants and agrees as follows:



(a)Indemnitor will not, and will not allow or permit any other Person to, place,
use, spill, store, locate, generate, produce, create, process, treat, handle,
transport, incorporate, or release any Hazardous Material in, upon, under, over,
at, on or from the Property, except in compliance with Environmental Laws, and
will not cause, allow or permit any Hazardous Materials to be present at, on, or
in any structures or buildings except in compliance with all Environmental Laws,
or in soils, subsoils or groundwater at, on, or under any Property at levels
which violate any Environmental Law. Indemnitor will cause all Hazardous
Materials released at, in, upon, over, from, on or under any Property, to be
properly remediated and removed therefrom and properly disposed at Indemnitor’s
sole cost and expense to the extent required by any Environmental Laws.


(b)
[Reserved].



(c)Indemnitor will, promptly after obtaining Knowledge thereof, advise the
Administrative Agent in writing of (i) the presence of any Hazardous Materials
in any structures, buildings, soils, subsoils or groundwater at, on or under the
Property in violation of Environmental Law,
(i)any activity in violation of any applicable Environmental Law relating to the
Property, (iii) any governmental or regulatory actions (including information
requests) instituted or threatened in writing under any Environmental Law
affecting the Property, including any notice of inspection, abatement,
noncompliance or potential liability, (iv) all claims made or threatened in
writing by any third party against Indemnitor or the Property relating to any
Hazardous Materials or a violation of any Environmental Law, (v) discovery by
Indemnitor of any occurrence or condition on or under the Property or on or
under any real property adjoining or in the vicinity of the Property which could
subject Indemnitor, the Administrative Agent, any other Indemnitee, or the
Property to a claim under any Environmental Law or to any restrictions on
ownership, occupancy, transferability or use of the Property under any
Environmental Law, and (vi) any event which would render any representation or
warranty contained herein, in the Credit Agreement or in any other Loan Document
relating to environmental matters, incorrect in any respect if made at the time
of discovery. Indemnitor







--------------------------------------------------------------------------------




will promptly deliver to the Administrative Agent copies of all orders, notices,
permits, applications, or other communications and reports, and of such other
documentation or records as the Administrative Agent may reasonably request,
relating to any such activity, Environmental Law, accessibility regulation,
violations, actions, claims, discovery or event that Indemnitor receives or that
are in the possession or control of Indemnitor.


(d)If Indemnitor or any other Person undertakes any investigation or corrective
action, including any response, cleanup, removal, decontamination or other
remedial action, pursuant to any requirement of any Environmental Law at any
Property, Indemnitor will, if required by Environmental Law and reasonably
available, obtain and deliver to the Administrative Agent a written statement
from the Department of Environmental Protection indicating there is no further
remediation or cleanup required.


(e)Indemnitor agrees to keep the Property free and clear of all environmental
Liens, other than such Liens that are being diligently contested in good faith
by appropriate and lawful
proceedings that suspend enforcement of such Liens and for which adequate
reserves or other appropriate provisions in accordance with GAAP have been set
aside on Indemnitor’s books.


(f)In the event the Indemnitees have reason to believe that an environmental
hazard exists on the Property that, in the discretion of the Indemnitees,
endangers any tenants or other occupants of the Property or their guests or the
general public or materially and adversely affects the value of the Property,
upon reasonable notice from the Administrative Agent, Indemnitor shall, at
Indemnitor’s sole cost and expense, promptly cause an engineer or consultant
satisfactory to the Indemnitees to conduct any environmental assessment or audit
(the scope of which shall be determined in the reasonable discretion of the
Indemnitees) and take any samples of soil, groundwater or other water, air, or
building materials or any other invasive testing requested by the Administrative
Agent and promptly deliver the results of any such assessment, audit, sampling
or other testing (and the Administrative Agent and the other Indemnitees will be
entitled to rely on such reports and other results thereof); provided, however,
if such results are not delivered to the Indemnitees within a reasonable period
or if the Indemnitees have reason to believe that an environmental hazard exists
on the Property that, in the judgment of the Indemnitees, endangers any tenant
or other occupant of the Property or their guests or the general public or may
materially and adversely affect the value of the Property, upon reasonable
notice to Indemnitor, the Indemnitees and any other Person designated by the
Indemnitees, including any receiver, any representative of a governmental
entity, and any environmental consultant, shall have the right, but not the
obligation, to enter upon the Property at all reasonable times to assess any and
all aspects of the environmental condition of the Property and its use,
including conducting any environmental assessment or audit (the scope of which
shall be determined in the discretion of the Indemnitees) and taking samples of
soil, groundwater or other water, air, or building materials, and reasonably
conducting other invasive testing all at Indemnitor’s sole cost and expense.
Indemnitor must cooperate with and provide the Indemnitees and any such Person
designated by the Indemnitees with access to the Property.


3.Indemnity. Indemnitor will indemnify and defend the Indemnitees from and
against, will release and hold the Indemnitees harmless from and against, and
will reimburse the Indemnitees for, any and all Losses imposed upon, incurred by
or asserted against the Indemnitees (whether such Losses occur prior to or
during the continuance of an Event of







--------------------------------------------------------------------------------




Default or prior to or after a foreclosure or deed in lieu of foreclosure
transaction) resulting from any breach of the covenants set forth in Paragraph 2
hereof, from a failure by Indemnitor to perform any of its obligations hereunder
with respect to any Hazardous Materials, any Environmental Law or from the
discovery of any Hazardous Materials in, upon, under or over, or emanating from
the Property, whether or not Indemnitor is responsible therefor, or whether or
not it was placed, located, deposited or released by Indemnitor, it being the
intent of Indemnitor that the Indemnitees will have no liability or
responsibility for damage or injury to human health, the environment or natural
resources for investigation, abatement, clean-up, decontamination, removal or
disposal of, or otherwise with respect to, Hazardous Materials, or for any
violation or alleged violation of any Environmental Law by virtue of the
interest of the Administrative Agent in the Property or as the result of the
Administrative Agent exercising any of its rights or remedies under the Loan
Documents, or at law or in equity, including becoming the owner thereof by
foreclosure or other sale or conveyance in lieu thereof, or from any
misrepresentation or inaccuracy in any representation or warranty or breach or
failure to perform any covenants or other obligations pursuant to this
Agreement, the Credit Agreement or any other Loan Document relating to
environmental matters. The foregoing indemnity shall not apply to matters to the
extent arising from the acts or omissions of an Indemnitee and its successors or
assigns or if an Indemnitee or such successor or assign has possession and
control of the Property and any Indemnitee and its successors and assigns are no
longer in possession and control of the Property. The foregoing covenants of
Paragraph 2 and of this Paragraph 3 will be deemed continuing covenants for the
benefit of the Indemnitees, including any purchaser at a foreclosure or other
sale, any transferee of the title of the Administrative Agent or any purchaser
at a foreclosure or other sale, and any subsequent owner of the Property, and
will survive any Event of Default, the satisfaction or release of any Secured
Obligations,
any foreclosure of or other sale and/or any acquisition of title to the Property
or any part thereof by the Administrative Agent, or anyone claiming by, through
or under the Administrative Agent, by deed in lieu of foreclosure or otherwise,
and also will survive the repayment or any other satisfaction of the Secured
Obligations. If the Secured Parties have received Payment in Full of the Secured
Obligations in accordance with their terms (and not through the enforcement of
rights and remedies) and no claim is outstanding by an Indemnitee pursuant to
this indemnity, this indemnity will expire one (1) year after such Payment in
Full. Any amounts covered by the foregoing indemnification will bear interest
from the date incurred at the Default Rate and will be payable on demand.
Indemnitor agrees that its obligations under this Agreement are separate from,
independent of and in addition to its obligations, if any, under the Notes, the
Security Agreement, the Credit Agreement and the other Loan Documents.
Indemnitor will reimburse the Administrative Agent and the other Indemnitees for
all costs and expenses, including attorneys’ fees and expenses incurred in
connection with the enforcement of this Agreement, including those incurred in
any case, action, proceeding or claim under Title 11 of the United States Code,
11
U.S.C. Section 101, et seq., as may be amended from time to time, or any
successor statute, or any other insolvency laws.


4.Duty to Defend. Upon written request by any Indemnitee, Indemnitor will defend
the same (if requested by any Indemnitee, in the name of such Indemnitee) by
attorneys and other professionals approved by such Indemnitee. Notwithstanding
the foregoing, any Indemnitees may, in their sole discretion, engage their own
attorneys and other professionals to defend or assist them, and, at the option
of such Indemnitees, their attorneys will control the resolution of any claim or
proceeding. Upon demand, Indemnitor will pay or, in the discretion of any
Indemnitee, reimburse, such Indemnitee for the payment of disbursements







--------------------------------------------------------------------------------




and reasonable fees of attorneys, engineers, environmental consultants,
laboratories and other professionals in connection therewith.


5.Operations and Maintenance Programs. If reasonably requested by the
Administrative Agent in writing, Indemnitor will implement and comply with an
operations and maintenance program with respect to the Property, in form and
substance reasonably acceptable to the Administrative Agent, prepared by an
environmental consultant reasonably acceptable to the Administrative Agent,
which program shall address any asbestos-containing material, lead based paint,
mold and/or other applicable conditions that may now or in the future be
detected at or on the Property. Without limiting the generality of the preceding
sentence, with respect to such operations and maintenance programs, the
Administrative Agent may require (a) periodic notices or reports to the
Administrative Agent in form, substance and at such intervals as the
Administrative Agent may reasonably specify, (b) an amendment to such operations
and maintenance program to address changing circumstances, laws or other matters
and (c) supplemental examination of the Property by consultants specified by the
Administrative Agent.


6.No Right of Subrogation. Unless and until all Secured Obligations have been
indefeasibly paid in full, Indemnitor waives and agrees not to enforce any
claim, right or remedy which Indemnitor may now have or hereafter acquires
against any other Indemnitor that arises hereunder and/or from the payment or
performance by Indemnitor of the obligations hereunder, whether or not any such
claim, right or remedy arises in equity, under contract, by statute or
otherwise, including: (a) any right of Indemnitor to be subrogated in whole or
in part to any claim, right or remedy of the Administrative Agent or any other
Indemnitee; (b) any claim, right or remedy of reimbursement, exoneration,
contribution or indemnification Indemnitor or participation in any claim, right
or remedy of the Administrative Agent or any other Indemnitee against
Indemnitor, any security which the Administrative Agent now have or hereafter
acquire; and (c) any right to require the marshalling of assets of Indemnitor.
Indemnitor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that the
waivers set forth in this Paragraph are knowingly made in contemplation of such
benefits.
7.Notices. Indemnitor agrees that all notices, statements, requests, demands and
other communications made pursuant to or under this Agreement will be made in
the manner set forth in the Credit Agreement.


8.Entire Agreement; No Oral Modifications. This Agreement and the other Loan
Documents supersede all prior written or oral understandings and agreements with
respect to the subject matter thereof and no modification or waiver of any
provision of this Agreement will be effective unless set forth in writing and
signed by the parties hereto.


9.Joint and Several Liability. Each Indemnitor is jointly and severally liable
with each other Indemnitor hereunder. All representations, warranties and
covenants made hereunder are made by each Borrower and Guarantor individually
and the Borrower and Guarantors collectively, unless the context requires
otherwise.


10.Binding Effect; Waivers; Cumulative Rights and Remedies. The provisions of
this Agreement inure to the benefit of and are binding upon the parties hereto
and their respective heirs, executors, administrators, personal representatives,
legal representatives, successors and assigns; provided, however, that this
Agreement may not be assigned by Indemnitor voluntarily,







--------------------------------------------------------------------------------




by operation of law or otherwise, without the prior written consent of the
Administrative Agent. No delay on the part of the Administrative Agent in
exercising any right, remedy, power or privilege hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any right, remedy,
power or privilege hereunder constitute such a waiver or exhaust the same, all
of which will be continuing. The rights and remedies of the Administrative Agent
specified in this Agreement are in addition to, and not exclusive of, any other
rights and remedies which the Administrative Agent would otherwise have at law,
in equity or by statute, and all such rights and remedies, together with the
Administrative Agent’s rights and remedies under the other Loan Documents, are
cumulative and may be exercised individually, concurrently, successively and in
any order.


11.Severability. Wherever possible, each provision of this Agreement must be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


12.Discretion. Whenever, pursuant to this Agreement the Administrative Agent
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory or acceptable to the Administrative Agent, or the
Administrative Agent exercises any right to grant or withhold consent, or the
Administrative Agent exercises its discretion in making any decision or
judgment, the decision or judgment of the Administrative Agent will, except as
otherwise specifically herein provided, be in the sole and absolute discretion
of the Administrative Agent and will be final and conclusive.


13.Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals, and each duplicate original will be deemed to be
an original. This Agreement (and each duplicate original) also may be executed
in any number of counterparts, each of which will be deemed an original and all
of which together constitute a fully executed Agreement even though all
signatures do not appear on the same document.


14.No Election of Remedies. Indemnitor acknowledges that the Administrative
Agent may, in its sole discretion, elect to enforce this Agreement against
Indemnitor without any duty or responsibility to pursue any other Person and
that such an election by the Administrative Agent will not
be a defense to any action the Administrative Agent may elect to take against
Indemnitor.


[NO FURTHER TEXT ON THIS PAGE]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Indemnitor has duly executed this Environmental Indemnity
Agreement as of the day and year first above written.


THE ANDERSONS MARATHON HOLDINGS LLC, as Borrower




By:    
Name:    
Title:     







--------------------------------------------------------------------------------






EXHIBIT D


LOAN REQUEST


To:    CoBank, ACB
6340 S. Fiddlers Green Circle Greenwood Village, Colorado 80111 Attention:
Credit Information Services
Reference is made to the Credit Agreement dated as of October 1, 2019 (as the
same may be amended, restated, supplemented or otherwise modified to date, the
“Credit Agreement”) by and among THE ANDERSONS MARATHON HOLDINGS LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and COBANK, ACB, as
administrative agent (the “Administrative Agent”). Capitalized terms used herein
but not otherwise defined shall have the meanings assigned to them in the Credit
Agreement.
The Borrower hereby requests or confirms its request for a Borrowing under the
     Facility(ies) on the date, of the type(s) and in the amount(s) specified in
Annex I attached hereto and requests or confirms its request that each Lender
under such Facility(ies) make Advance(s) in the amount of such Lender’s Pro Rata
Share of the requested Borrowing (the “Requested Advances”).
To induce the Lenders to make the Requested Advances, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:


(a)As of the date hereof and before giving effect to the Requested Advances, the
Revolving Term Facility Usage was [$ ], consisting of (i) Revolving Term
Advances in the aggregate amount of [$ ] and (ii) Letter of Credit Obligations
in the amount of [$ ]. After giving effect to the Requested Advances, the
Revolving Term Facility Usage will be [$ ], consisting of
(x) Revolving Term Advances in the aggregate amount of [$ ] and (y) Letter of
Credit Obligations in the amount of [$ ].


(b)As of the date hereof and before giving effect to the Requested Advances, the
aggregate outstanding principal amount of the Term Advances was [$     ]. After
giving effect to the Requested Advances, the aggregate outstanding principal
amount of the Term Advances will be [$ ].
(a)No Default or Event of Default exists or will result from the making of the
Requested Advances.
(b)The conditions precedent set forth in Article IV of the Credit Agreement are
fully satisfied as of the date of the Requested Advances.







--------------------------------------------------------------------------------






THE ANDERSONS MARATHON HOLDINGS LLC


By:    
Name:        
Title:         







--------------------------------------------------------------------------------






Annex I to Exhibit D




Facility
Amount
Type (LIBOR Rate Loans, Floating Rate Loans)
Date of Borrowing
Interest Period
Expiry Date of Interest Period
Interest Rate under LIBOR Rate Option*
 
 
 
 
 
 
 
 
 
 
 
 
 
 





*Administrative Agent to complete.









--------------------------------------------------------------------------------






EXHIBIT E-1


REVOLVING TERM NOTE


[$
]                                [    ,    ]

For value received, THE ANDERSONS MARATHON HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to the order of [     , a ]
or its registered assigns (the “Lender”), at such place as the Administrative
Agent under the Credit Agreement defined below may from time to time designate
in writing, in lawful money of the United States of America and in immediately
available funds, the principal sum of [ ] Dollars [($ )] or, if less, the
aggregate unpaid principal amount of all Revolving Term Advances (as defined in
the Credit Agreement) made by the Lender to the Borrower under the Credit
Agreement dated as of October 1, 2019 by and among the Borrower, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
CoBank, ACB, as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
together with interest on the unpaid principal balance hereof at such interest
rates and payable at such times as are specified in the Credit Agreement. As
used herein, capitalized terms used but not defined herein shall have the
meanings given them in the Credit Agreement.
This Note is a Revolving Term Note as defined in the Credit Agreement, and is
issued subject, and pursuant, to the Credit Agreement, which among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default, and prepayment hereof upon the occurrence of certain events.
The Borrower shall pay all out-of-pocket costs of collection, including
attorneys’ fees and legal expenses, if this Note is not paid when due, whether
or not legal proceedings are commenced.
Except as expressly required by the Credit Agreement, presentment or other
demand for payment, notice of dishonor and protest are expressly waived.




THE ANDERSONS MARATHON HOLDINGS LLC


By:    
Name:        
Title:         







--------------------------------------------------------------------------------






EXHIBIT E-2


TERM NOTE


[$
]                                [     ,     ]

For value received, THE ANDERSONS MARATHON HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to the order of [     , a ]
or its registered assigns (the “Lender”), at such place as the Administrative
Agent under the Credit Agreement defined below may from time to time designate
in writing, in lawful money of the United States of America and in immediately
available funds, the principal sum of [ ] Dollars [($ )], together with interest
on the unpaid principal balance hereof outstanding from time to time at such
interest rates and payable at such times as are specified in the Credit
Agreement dated as of October 1, 2019 by and among the Borrower, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
CoBank, ACB, as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
As used herein, capitalized terms used but not defined herein shall have the
meanings given them in the Credit Agreement.
This Note is a Term Note as defined in the Credit Agreement, and is issued
subject, and pursuant, to the Credit Agreement, which among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default, and prepayment hereof upon the occurrence of certain events.
The Borrower shall pay all costs of collection, including attorneys’ fees and
legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.
Except as expressly required by the Credit Agreement, presentment or other
demand for payment, notice of dishonor and protest are expressly waived.




THE ANDERSONS MARATHON HOLDINGS LLC


By:    
Name:        
Title:         









--------------------------------------------------------------------------------






EXHIBIT F


SECURED PARTY DESIGNATION NOTICE


To:    CoBank, ACB
6340 S. Fiddlers Green Circle Greenwood Village, Colorado 80111 Attention:
Credit Information Services


Re:
Secured Party Designation Notice - The Andersons Marathon Holdings LLC (the
“Borrower”) We refer to the Credit Agreement dated as of October 1, 2019 (as the
same may be amended,

restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and CoBank, ACB, as
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the same meanings assigned to them in the Credit Agreement.


[We hereby notify you, pursuant to the terms of the Credit Agreement, that the
undersigned is a Lender or an Affiliate of a Lender or the Administrative Agent
or an Affiliate of the Administrative Agent to whom Other Liabilities are or may
be owed under the following Secured Bank Products and/or Secured Hedges:     .
We will notify you of the amount of Other Liabilities at any time owing to us.]


A duly authorized officer of the undersigned has executed this notice as of , 20
.








By:
Name:    
Title:     







--------------------------------------------------------------------------------








EXHIBIT G


U.S. TAX COMPLIANCE FORMS


See attached.







--------------------------------------------------------------------------------






U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of October 1, 2019 (as
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among THE ANDERSONS MARATHON HOLDINGS LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and COBANK,
ACB, as administrative agent (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:


Name:
Title:


Date:     , 20[ ]







--------------------------------------------------------------------------------






U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement, dated as of October 1, 2019
(as may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among THE ANDERSONS MARATHON HOLDINGS LLC,
a Delaware limited liability company (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, and COBANK,
ACB, as administrative agent (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(ii)it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF PARTICIPANT]


By:


Name:
Title:


Date:     , 20[ ]







--------------------------------------------------------------------------------






U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of October 1, 2019 (as
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among THE ANDERSONS MARATHON HOLDINGS LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and COBANK,
ACB, as administrative agent (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.








[NAME OF PARTICIPANT]


By:


Name:
Title:


Date: , 20[ ]







--------------------------------------------------------------------------------






U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Credit Agreement dated as of October 1, 2019 (as
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among THE ANDERSONS MARATHON HOLDINGS LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and COBANK,
ACB, as administrative agent (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:


Name:
Title:


Date: , 20[ ]







--------------------------------------------------------------------------------






EXHIBIT H


CONVERSION OR CONTINUATION NOTICE


[ , ]


To:    CoBank, ACB
6340 S. Fiddlers Green Circle Greenwood Village, Colorado 80111 Attention:
Credit Information Services


Reference is made to the Credit Agreement dated as of October 1, 2019 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among THE ANDERSONS MARATHON HOLDINGS LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and COBANK,
ACB, as administrative agent (the “Administrative Agent”). Capitalized terms
used herein but not otherwise defined shall have the same meanings assigned to
them in the Credit Agreement.


The Borrower hereby requests or confirms its request of the following (check all
that apply):


•
That the Floating Rate Loans in the aggregate amount(s) specified in Annex I
attached hereto be converted into LIBOR Rate Loans (the “Requested LIBOR
Conversion(s)”) on the date(s) and for the Interest Period(s) specified in Annex
I attached hereto.



•
That the LIBOR Rate Loans in the aggregate amount(s) specified in Annex I
attached hereto be continued (the “Requested LIBOR Continuation(s)”) on the
date(s) and for the Interest Period(s) specified in Annex I attached hereto.



To induce the Lenders to make the Requested LIBOR Conversion(s) and/or Requested
LIBOR Continuation(s) (the “Requested Actions”), the Borrower represents and
warrants that no Default or Event of Default exists or will result from the
making of the Requested Actions and the conditions precedent set forth in
Article IV of the Credit Agreement are fully satisfied as of the date of the
Requested Actions.


THE ANDERSONS MARATHON HOLDINGS LLC


By:    
Name:        
Title:         







--------------------------------------------------------------------------------






ANNEX I
to Notice of Continuation or Conversion
dated [ , ]


For Requested LIBOR Conversion(s):


Facility
Type (Floating Rate Loans)
Amount
Proposed effective date of
new Interest Period
New Interest Period
Expiry Date of New Interest Period
 
 
 
 
 
 
 
 
 
 
 
 





For Requested LIBOR Continuation(s):


Facility
Amount of LIBOR Rate Loan being continued
Last day of current Interest Period
Proposed effective date of new Interest Period
New Interest Period
Expiry Date of New Interest Period
 
 
 
 
 
 
 
 
 
 
 
 










